 



Exhibit 10.15
 
 

CREDIT AGREEMENT

Dated as of January 28, 2005

among

FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation,
D&D OF MINNESOTA, INC., a Minnesota corporation,
LAKE & HENNEPIN BBQ AND BLUES, INC., a Minnesota corporation,
FAMOUS DAVE’S RIBS, INC., a Minnesota corporation,
FAMOUS DAVE’S RIBS-U, INC., a Minnesota corporation, and
FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota corporation

collectively, as the Borrowers
and each individually, as a Borrower

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent and as a Lender

and

The Other Lenders Party Hereto

Loan No.: 04 2508 01

 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                    Section         Page   ARTICLE I. DEFINITIONS AND ACCOUNTING
TERMS     1  
1.01
  Defined Terms.     1  
1.02
  Other Interpretive Provisions.     21  
1.03
  Accounting Terms.     22  
1.04
  Rounding.     22  
1.05
  References to Agreements and Laws.     22  
1.06
  Times of Day.     23  
 
            ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS     23  
2.01
  Commitment to Make Revolving Credit Loans.     23  
2.02
  Borrowings, Conversions and Continuations of Revolving Credit Loans.     23  
2.03
  Prepayments.     24  
2.04
  Repayment of Revolving Credit Loans.     25  
2.05
  Interest.     25  
2.06
  Fees.     26  
2.07
  Evidence of Debt.     27  
2.08
  Payments Generally.     27  
2.09
  Sharing of Payments.     29  
 
            ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     29  
3.01
  Taxes.     29  
3.02
  Illegality.     30  
3.03
  Inability to Determine Rates.     31  
3.04
  Increased Cost and Reduced Return; Capital Adequacy.     31  
3.05
  Funding Losses.     32  
3.06
  Matters Applicable to all Requests for Compensation.     32  
3.07
  Survival.     32  
 
            ARTICLE IV. CONDITIONS PRECEDENT TO REVOLVING CREDIT LOAN BORROWINGS
    32  
4.01
  Conditions of Initial Revolving Credit Loan Borrowing.     32  
4.02
  Conditions to all Revolving Credit Loan Borrowings.     34  
 
            ARTICLE V. REPRESENTATIONS AND WARRANTIES     35  
5.01
  Existence, Qualification and Power.     35  
5.02
  Authorization; No Contravention.     35  
5.03
  No Consent or Other Action.     35  
5.04
  Binding Effect.     36  
5.05
  Financial Statements; No Material Adverse Effect.     36  
5.06
  Litigation.     36  
5.07
  No Default.     36  
5.08
  Ownership of Property; Liens.     37  

i



--------------------------------------------------------------------------------



 



                    Section         Page  
5.09
  Environmental Compliance.     37  
5.10
  Insurance.     37  
5.11
  Taxes.     37  
5.12
  ERISA Compliance.     38  
5.13
  Borrower Information; Subsidiaries, Etc.     38  
5.14
  Purpose of Revolving Credit Loan Borrowings; Margin Regulations; Investment
Company Act; Public Utility Holding Company Act.     38  
5.15
  Disclosure.     39  
5.16
  Compliance with Laws.     39  
5.17
  Business and Location.     39  
5.18
  Transactions with Affiliates.     40  
5.19
  Financing Statements; Perfected Security Interest.     40  
5.20
  Title; Sufficiency; No Liens.     40  
5.21
  No Further Disposition.     41  
5.22
  Principal Agreements.     41  
5.23
  Capitalization; Solvency.     41  
5.24
  Intellectual Property; Licenses, Etc.     42  
5.25
  Brokers and Financial Advisors.     42  
5.26
  Compliance with OFAC Rules and Regulations.     42  
5.27
  Foreign Assets Control Regulations, Etc.     42  
5.28
  FDA Properties, Minwood, FDA Properties of Texas, LP, Famous Dave’s Properties
of Texas, Inc., Famous Dave’s Ribs of Texas, L.P. and FD Ribs of Texas, Inc.    
43  
 
            ARTICLE VI. AFFIRMATIVE COVENANTS     43  
6.01
  Financial Statements.     43  
6.02
  Certificates; Other Information.     45  
6.03
  Notices.     46  
6.04
  Payment of Obligations.     46  
6.05
  Preservation of Existence, Etc.     47  
6.06
  Maintenance of Properties.     47  
6.07
  Maintenance of Insurance.     47  
6.08
  Compliance with Laws.     47  
6.09
  Books and Records.     47  
6.10
  Inspection Rights.     48  
6.11
  Conduct of Business.     48  
6.12
  Capitalization; Solvency.     48  
6.13
  Casualty and Condemnation.     48  
6.14
  Banks and Payments.     50  
6.15
  Equipment.     50  
6.16
  Escrows.     51  
6.17
  Taxes.     51  
6.18
  FDA Properties, Minwood, FDA Properties of Texas, LP, Famous Dave’s Properties
of Texas, Inc., Famous Dave’s Ribs of Texas, L.P. and FD Ribs of Texas, Inc.    
51  
6.19
  Further Assurances.     51  

ii



--------------------------------------------------------------------------------



 



                    Section         Page   ARTICLE VII. NEGATIVE COVENANTS    
52  
7.01
  Liens.     52  
7.02
  Investments.     53  
7.03
  Indebtedness.     54  
7.04
  Fundamental Changes; Subsidiaries.     54  
7.05
  Dispositions.     54  
7.06
  Restricted Payments.     55  
7.07
  Change in Nature of Business.     55  
7.08
  Transactions with Affiliates.     55  
7.09
  Burdensome Agreements.     55  
7.10
  Use of Proceeds.     56  
 
            ARTICLE VIII. SECURITY FOR OBLIGATIONS     56  
8.01
  Grant of Security in the Collateral.     56  
 
            ARTICLE IX. SPECIAL PROVISIONS CONCERNING RIGHTS AND DUTIES WHILE IN
POSSESSION OF COLLATERAL     57  
9.01
  Borrowers’ Possession.     57  
9.02
  Administrative Agent’s Possession.     57  
 
            ARTICLE X. EVENTS OF DEFAULT AND REMEDIES     58  
10.01
  Events of Default.     58  
10.02
  Remedies Upon Event of Default.     60  
10.03
  Application of Funds.     62  
10.04
  Required Notice of Sale.     63  
 
            ARTICLE XI. RIGHT TO CURE; POST-DEFAULT POWER OF ATTORNEY     63  
11.01
  Right to Cure.     63  
11.02
  Power of Attorney.     63  
 
            ARTICLE XII. ADMINISTRATIVE AGENT     64  
12.01
  Appointment and Authorization of Administrative Agent.     64  
12.02
  Delegation of Duties.     64  
12.03
  Liability of Administrative Agent.     64  
12.04
  Reliance by Administrative Agent.     65  
12.05
  Notice of Default.     65  
12.06
  Credit Decision; Disclosure of Information by Administrative Agent.     66  
12.07
  Indemnification of Administrative Agent.     66  
12.08
  Administrative Agent in its Individual Capacity.     67  
12.09
  Successor Administrative Agent.     67  
12.10
  Administrative Agent May File Proofs of Claim.     68  
12.11
  Collateral Matters.     68  
12.12
  Duties in the Case of Enforcement.     69  
12.13
  Other Agents; Co-Lead Arrangers and Syndication Agent.     69  
12.14
  Advertising, Promotion and Marketing     69  

iii



--------------------------------------------------------------------------------



 



                    Section         Page   ARTICLE XIII. CONTRIBUTION AMONG THE
BORROWERS     69  
13.01
  Contribution.     69  
13.02
  Calculation of Contributions.     70  
13.03
  Rights to Contribution Subordinated.     70  
 
            ARTICLE XIV. FINANCIAL COVENANTS     70  
14.01
  Adjusted Leverage Ratio.     70  
14.02
  Consolidated Cash Flow Ratio.     71  
14.03
  Capital Expenditures.     71  
 
            ARTICLE XV. MISCELLANEOUS     72  
15.01
  Amendments, Etc.     72  
15.02
  Notices and Other Communications; Facsimile Copies.     73  
15.03
  No Waiver; Cumulative Remedies.     74  
15.04
  Attorney Costs, Expenses and Taxes.     74  
15.05
  Indemnification by the Borrowers.     74  
15.06
  Payments Set Aside.     75  
15.07
  Successors and Assigns.     75  
15.08
  Confidentiality.     79  
15.09
  Set-off.     80  
15.10
  Interest Rate Limitation.     80  
15.11
  Counterparts.     81  
15.12
  Integration.     81  
15.13
  Survival of Representations and Warranties.     81  
15.14
  Severability.     81  
15.15
  Tax Forms.     82  
15.16
  Estoppel Certificates.     83  
15.17
  Recourse.     84  
15.18
  Governing Law; Consent to Jurisdiction.     84  
15.19
  Waiver of Right to Trial by Jury and Other Rights.     85  
15.20
  Time of the Essence.     85  
15.21
  Joint and Several Liability of Borrowers.     85  
15.22
  Patriot Act Notice.     86  
 
            SIGNATURES     S-1  

iv



--------------------------------------------------------------------------------



 



              SCHEDULES        
 
           
2.01
  Commitments and Pro Rata Shares        
5.05
  Indebtedness as of the Closing Date        
5.06
  Litigation        
5.11
  Tax Liens and Waivers        
5.13
  Mergers, etc., Subsidiaries and Other Equity Investments        
5.17
  Other Businesses        
5.18
  Transactions with Affiliates        
5.22
  Principal Agreements        
5.24
  IP Rights        
5.25
  Brokers and Financial Advisors        
6.07
  Insurance Requirements        
6.14
  Banks        
7.01
  Existing Liens        
7.03
  Permitted Indebtedness        
15.02
  Administrative Agent’s Office, Certain Addresses for Notices        
 
            EXHIBITS        
 
           
A
  Form of Revolving Credit Loan Notice        
B
  List of Company-Owned Properties        
C
  List of Franchised Properties        
D
  Form of Note        
E
  Form of Compliance Certificate        
F
  Form of Assignment and Assumption        
H
  Opinion Matters        
I
  Filing Offices        
J
  Ownership Chart        
K
  Permitted Encumbrances        

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

     This CREDIT AGREEMENT (“Agreement”) is entered into as of January 28, 2005,
among FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation D&D OF MINNESOTA,
INC., a Minnesota corporation (“D&D”), LAKE & HENNEPIN BBQ AND BLUES, INC., a
Minnesota corporation (“Lake BBQ”), FAMOUS DAVE’S RIBS, INC., a Minnesota
corporation (“Ribs”), FAMOUS DAVE’S RIBS-U, INC. (“Ribs-U”), a Minnesota
corporation and FAMOUS DAVE’S RIBS OF MARYLAND, INC. (“Ribs of Maryland”), a
Minnesota corporation (individually and collectively, as the context requires,
with such determination to be made by Administrative Agent (as hereinafter
defined) in its sole discretion, “Borrower”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

     The Borrowers have requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

     1.01 Defined Terms.

     As used in this Agreement, the following terms shall have the meanings set
forth below:

     “Accessions” shall have the meaning accorded to such term in the UCC.

     “Account” or “Accounts” shall have the meaning accorded to such term in the
UCC.

     “Accounting Changes” means: (a) changes in accounting principles required
by GAAP consistently applied and implemented by the Borrowers and (b) changes in
accounting principles recommended by the Borrowers certified public accountants.

     “Actual/360 Basis” means on the basis of a 360-day year and charged on the
basis of actual days elapsed for any whole or partial month in which interest is
being calculated.

     “Adjusted Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Rental Expense for the Reference Period ending on such date
(multiplied by eight (8)) plus the aggregate undrawn amount of all letters of
credit outstanding plus (without duplication) Consolidated Funded Indebtedness
outstanding on such date to (b) Consolidated EBITDAR for the Reference Period
ending on such date.

     “Adjusted Eurodollar Rate” means the rate of interest per annum, rounded
upward to the nearest whole multiple of one-hundredth of one percent (0.01%),
obtained by dividing (a) the Eurodollar Rate, by (b) a percentage equal to 100%
minus the Reserve Percentage.

1



--------------------------------------------------------------------------------



 



     “Administrative Agent” means Wells Fargo in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

     “Administrative Agent Office” means the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 15.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

     “Affiliate” means, with respect to any Person, (i) any Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, (ii) any
Person who is a manager, director or officer of, partner in, trustee of, or
blood or legal relative, guardian or representative of the specified Person, or
any Person who acts or serves in a similar capacity with respect to the
specified Person, (iii) any Person of which or whom the specified Person is a
manager, director or officer, partner, trustee, or blood or legal relative,
guardian or representative, or with respect to which or whom, the specified
Person acts or serves in a similar capacity; (iv) any Person, who, directly or
indirectly, is the legal or beneficial owner of or Controls 10% or more of any
class of equity securities of the specified Person, and (v) any Person who is an
Affiliate as defined in clauses (i), (ii), (iii) or (iv) of an Affiliate of the
specified Person.

     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

     “Aggregate Commitments” means the sum of the Commitments of all the
Lenders.

     “Agreement” means this Credit Agreement, as the same may be amended,
restated, modified or otherwise supplemented from time to time in accordance
with the terms hereof.

     “Anti-Terrorism Order” means the Executive Order 13224 issued on
September 24, 2001.

     “Applicable Rate” means, (i) with respect to Eurodollar Rate Loans, an
interest rate per annum equal to 3.50% and (ii) with respect to Base Rate Loans,
an interest rate per annum equal to 2.00%.

     “Approved Providers” means providers of insurance rated not less than A/X
by A.M. Best Company Inc., or otherwise approved by Administrative Agent.

     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit F.

     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all expenses and
disbursements of internal counsel.

     “Audited Financial Statements” means the audited consolidated balance sheet
of the Borrowers and their Subsidiaries for the fiscal year ended December 28,
2003, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrowers and
their Subsidiaries, including the notes thereto.

2



--------------------------------------------------------------------------------



 



     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, and (b) the date of termination of the
commitment of each Lender to make Revolving Credit Loans pursuant to
Section 10.02.

     “Balance Sheet Date” means December 28, 2003.

     “Base Rate” means for any day a rate per annum equal to the higher of
(a) the Federal Funds Rate plus 1/2 of 1% and (b) the per annum rate of interest
in effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate.” The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

     “Base Rate Loan” means a Revolving Credit Loan that bears interest at the
Base Rate.

     “Borrower” has the meaning specified in the introductory paragraph hereto.

     “Brand” means Famous Dave’s.

     “Business” means (a) the business of operating a Famous Dave’s restaurant
business at each Company-Owned Property, (b) the business of acting as
franchisor under franchise agreements with certain Persons that are not
Affiliates of any Borrower, as franchisees, pursuant to which such Persons
operate Famous Dave’s restaurant businesses at the Franchised Properties,
(c) the business of owning and licensing the trademarks and service marks used
in connection with the operation of the Famous Dave’s restaurant business, and
(d) any other business activity incidental or related to any of the foregoing.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, Delaware, New York or California[, and if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market].

     “Capital Assets” means fixed assets, both tangible (such as land,
buildings, fixtures, machinery and equipment) and intangible (such as patents,
copyrights, trademarks and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP consistently
applied.

     “Capital Expenditures” means amounts paid or Indebtedness incurred by the
Borrowers or any of their Subsidiaries (net of any tenant improvement allowances
related to a Restaurant) in connection with (i) the purchase or lease by a
Borrower or any of its Subsidiaries of Capital Assets that would be required to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP consistently applied, including without limitation or duplication,
maintenance capital, build-out and new store expenditures, and (ii) the lease of
any assets by a

3



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries as lessee under any Synthetic Lease to the
extent that such assets would have been Capital Assets had the Synthetic Lease
been treated for accounting purposes as a Capitalized Lease.

     “Capitalized Leases” mean leases under which a Borrower or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP consistently applied.

     “Capital Stock” means any common stock, partnership interest, membership
interest or other equity interest.

     “Cash Equivalents” means (a) securities issued, or directly,
unconditionally and fully guaranteed or insured, by the United States or any
agency or instrumentality thereof (provided, that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than one year from the date of acquisition by such Person; (b) securities
issued, or directly, unconditionally and fully guaranteed or insured, by any
state of the United States of America or any political subdivision of any such
state or any public instrumentality thereof maturing within one year from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either Standard & Poor’s Ratings Group or
Moody’s Investors Services, Inc.; (c) time deposits and certificates of deposit
or bankers’ acceptance of any Lender or any commercial bank having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state thereof or the District of Columbia having,
capital and surplus aggregating in excess of $500,000,000 and a rating of “A”
(or such other similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act) with maturities of not more than one year from the date of
acquisition by such Person; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause (a)
above entered into with any bank meeting the qualifications specified in clause
(b) above, which repurchase obligations are secured by a valid perfected
security interest in the underlying securities; (d) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by Standard & Poor’s Rating Service or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., and in each case maturing
not more than ninety (90) days after the date of acquisition by such Person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

     “Certificated and Uncertificated Securities” shall have the meaning
accorded to such term in the UCC.

     “Certificate of Title” shall mean any certificate or document evidencing
title.

     “Change in Control” means, any act or event (including any assignment,
sale, disposition or issuance) which results in (or with the passage of time
will result in) (i) any Person owning, directly or indirectly, 50% or more of
the Capital Stock of Famous Dave’s or (ii) Famous Dave’s

4



--------------------------------------------------------------------------------



 



owning, directly or indirectly, less than (i) 100% of the Capital Stock of D&D,
Lake BBQ, Ribs, Ribs-U, Minwood, or FDA Properties or (ii) 97% of Ribs of
Maryland.

     “Change in Law” means (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any appropriate Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.

     “Chattel Paper” shall have the meaning accorded to such term in the UCC.

     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 4.01 (or, in the case of
Section 4.01(b), waived by the Person entitled to receive the applicable
payment).

     “Code” means the Internal Revenue Code of 1986, as amended and in effect
from time to time.

     “Collateral” means all personal property, including Equipment, Inventory,
Fixtures, Accessions, General Intangibles (including Principal Agreements),
Accounts, Certificates of Title, Money, Instruments, Investment Property,
Documents, Chattel Paper, Deposit Accounts, Letters of Credit (as defined in the
UCC), Commodity Accounts, Commodity Contracts, Health-Care Insurance
Receivables, Commercial Tort Claims, Promissory Notes, Certificated and
Uncertificated Securities, Financial Assets, Securities Accounts, Securities
Entitlements, Payment Intangibles and Software, credit balances, deposits,
bankers’ acceptances, guaranties, supporting obligations,
letter-of-credit-rights, credits, claims, choses in action, demands, liens,
security interests, rights, insurance, awards, compensation, remedies, title and
interest in, to and in respect of other Collateral, and all Collateral Revenues
and all other personal property of any kind, wherever located, whether now owned
or hereafter acquired, including any of the same now or hereafter existing,
arising, held, sold, used or consumed in connection with the Business or any
Property and any other property, rights, and interests which at any time relate
to, arise out of or in connection with the foregoing or which come into the
possession, custody or control of Administrative Agent, on behalf of the
Lenders, or any of its agents, representatives, associates or correspondents,
for any purpose, and all products and Proceeds of the foregoing.

     “Collateral Revenues” means with respect to any Collateral all interest,
income, dividends, distributions, rents, revenues, profits and earnings thereon
or other monies or revenues derived therefrom, including any such property
received in connection with any disposition of any Principal Agreement and all
moneys which may become payable or received under any policy insuring the
Collateral or otherwise required to be maintained under the Loan Documents
(including return of unearned premium.)

     “Commercial Tort Claims” shall have the meaning accorded to such term in
the UCC.

     “Commitment” means, as to each Lender, its Revolving Credit Loan
Commitment, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to

5



--------------------------------------------------------------------------------



 



which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

     “Commodity Account” shall have the meaning accorded to such term in the
UCC.

     “Commodity Contract” shall have the meaning accorded to such term in the
UCC.

     “Company-Owned Property” means each real property in which any Borrower or
any of its Subsidiaries owns a fee simple or leasehold interest and upon which
any Borrower (or any tenant of any Borrower) operates all or any portion of the
Business, each such Company-Owned Property being listed on Exhibit B (as said
Exhibit B shall be amended from time to time in accordance with this
Agreement)..

     “Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

     “Condemnation” means any taking of the property of any Borrower by any
Governmental Authority or other Person.

     “Conflict” or “Conflicting” means, with respect to any Contractual
Obligation, Organizational Document, Requirement of Law, Consent or Other Action
or any other item, any conflict with, breach of, default under, any triggering
of rights, benefits, or obligations under or in connection with such item.

     “Consent(s) and/or Other Action” shall mean any consent, authorization,
Judgment, directive, approval, license, certificate, registration, permit,
exception, exemption, filing, notice, declaration or other action by, with or to
any Person.

     “Consolidated” or “consolidated” with reference to any term defined herein,
shall mean that term as applied to the accounts of the Borrowers and their
Subsidiaries, consolidated in accordance with GAAP consistently applied.

     “Consolidated Cash Flow” means, for any Reference Period, (a) Consolidated
EBITDAR for such period, minus (b) cash income taxes paid during such period by
the Borrowers and their Subsidiaries, minus (c) Maintenance Capital Expenditures
during such period.

     “Consolidated Cash Flow Ratio” means, as of the end of any Reference
Period, the ratio of (a) Consolidated Cash Flow for such Reference Period to
(b) the sum of Consolidated Financial Obligations and Consolidated Rental
Expense, in each case, for such Reference Period.

     “Consolidated EBITDA” means, with respect to any Reference Period, an
amount equal to the sum of (a) Consolidated Pre-Tax Income of the Borrowers and
their Subsidiaries for such period, plus (b) in each case to the extent deducted
in the calculation of such Person’s Consolidated Pre-Tax Income and without
duplication, (i) depreciation and amortization for such period, plus
(ii) non-cash charges pertaining to the Borrowers’ compensation programs and
performance shares as required by Financial Accounting Statement No. 148 and
Financial Accounting Statement 123r, plus (iii) Consolidated Total Interest
Expense paid or accrued during such period, plus (iv) net losses from sales of
assets, whether or not extraordinary (excluding sales in the ordinary course of
business but including the sale of the real property owned by FDA

6



--------------------------------------------------------------------------------



 



Properties of Texas, LP in Mesquite, Texas), plus (v) amounts required to be
deducted under GAAP for closed or abandoned operations (including pursuant to
FASB 121), up to a maximum amount of $1,000,000 in the aggregate for any four
consecutive fiscal quarters of the Borrowers, minus (c) net gains on sales of
assets, whether or not extraordinary (excluding sales in the ordinary course of
business), and other extraordinary gains.

     “Consolidated EBITDAR” means, for any Reference Period, the sum of (a) the
Consolidated EBITDA for such period, plus (b) Consolidated Rental Expense for
such period.

     “Consolidated Financial Obligations” means, for any period, the sum of
(a) all scheduled payments of principal or mandatory redemption amounts and fees
on Indebtedness of the Borrowers and their Subsidiaries, including Capitalized
Leases and including Synthetic Leases, due and payable during such period or
within six Business Days following the last day of such period, plus
(b) Consolidated Total Interest Expense for such period. Demand obligations
shall be deemed to be due and payable during any period during which such
obligations are outstanding.

     “Consolidated Funded Indebtedness” means, with respect to the Borrowers and
their Subsidiaries on a consolidated basis, the sum, without duplication, of
(a) the aggregate amount of Indebtedness of the Borrowers and their
Subsidiaries, on a consolidated basis, to the extent relating to (i) the
borrowing of money or the obtaining of credit, including the issuance of notes
or bonds or Indebtedness issued in connection with the conversion of any Capital
Stock, (ii) the deferred purchase price of assets (other than trade payables
incurred in the ordinary course of business), and (iii) Synthetic Leases and
Capitalized Leases, plus (b) Indebtedness of the type referred to in clause
(a) of another Person guaranteed by the Borrowers and any of their Subsidiaries;
provided that, for the avoidance of doubt, subclause (i) shall not include any
Derivative Contracts.

     “Consolidated Net Income (or Deficit)” means, for any Reference Period, the
consolidated net income (or deficit) of the Borrowers and their Subsidiaries,
after deduction of all expenses, taxes, and other proper charges, determined in
accordance with GAAP consistently applied, after eliminating therefrom all
extraordinary non-recurring items of income.

     “Consolidated Pre-Tax Income” means, for any Reference Period, Consolidated
Net Income (or Deficit) for such period plus, to the extent deducted from the
calculation of Consolidated Net Income (or Deficit), income tax paid or payable
for such period, determined in accordance with GAAP consistently applied.

     “Consolidated Rental Expense” means, for any Reference Period, the sum of
all rental expense of the Borrowers and their Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP consistently applied,
incurred under any Leases or other rental agreements or leases of real or
personal property, including space leases and ground leases, other than
obligations in respect of any Capitalized Leases or any Synthetic Leases.

     “Consolidated Total Interest Expense” means, for any Reference Period, the
aggregate amount of cash interest accrued by the Borrowers and their
Subsidiaries during such period on all Indebtedness of the Borrowers and their
Subsidiaries outstanding during all or any part of

7



--------------------------------------------------------------------------------



 



such period, whether such interest was or is required to be reflected as an item
of expense or capitalized, including (a) payments consisting of interest in
respect of any Capitalized Lease or any Synthetic Lease, (b) commitment fees and
letter of credit fees incurred in connection with the borrowing of money
(including amounts due under Section 2.06) and (c) facility fees, balance
deficiency fees and similar fees or expenses in connection with the borrowing of
money other than the financing provided under this Agreement and the other Loan
Documents.

     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound and shall include, without limitation, any obligation under or
in connection with any Instrument, Document or General Intangible.

     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling,” and “Controlled by” and “under common Control with” have meanings
correlative thereto.

     “Current Filings” shall have the meaning specified in Section 5.20.

     “D&D” shall have the meaning specified in the introductory paragraph
hereto.

     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

     “Default” means any event or condition that, with the giving of any notice,
the passage of time, or both, would be an Event of Default.

     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans plus (c) 4% per
annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 4% per annum, in each
case to the fullest extent permitted by applicable Laws.

     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or (c) has
been deemed insolvent or become the subject of a bankruptcy or insolvency
proceeding.

     “Deposit Account” or “Deposit Accounts” shall have the meaning accorded to
such term in the UCC.

     “Derivative Contracts” means, with respect to any Person, every obligation
of such Person under any forward contract, futures contract, swap, option or
other financing agreement

8



--------------------------------------------------------------------------------



 



or arrangement (including caps, floors, collars and similar agreements), the
value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices.

     “Disposition” or “Dispose” means, with respect to any property, assets,
obligations or other items, the sale, assignment, conveyance, pledge, Grant,
encumbrance, transfer, license, lease, gift, abandonment or other disposition
(including any sale and leaseback transaction) of thereof by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

     “Document” shall have the meaning accorded to such term in the UCC.

     “Dollar” and the sign “$” mean lawful money of the United States.

     “Environmental Laws” means all present and future Laws, Requirements of
Law, or Consents or Other Action, relating to the protection of human health and
safety or the environment, including (a) all Laws, Requirements of Law, or
Consents or Other Action, pertaining to reporting, licensing, permitting,
investigation, and remediation of emissions, discharges, releases, or threatened
releases of hazardous materials, chemical substances, pollutants, contaminants,
or hazardous or toxic substances, materials or wastes whether solid, liquid, or
gaseous in nature, into the air, surface water, groundwater, or land, or
relating to the presence, generation, discharge, release, removal, manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of chemical substances, pollutants, emissions, contaminants, or
hazardous, radioactive or toxic substances, materials, or wastes, whether solid,
liquid, or gaseous in nature; and (b) all Laws, Requirements of Law, Consents or
Other Action, pertaining to the protection of the health and safety of employees
of the public.

     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

     “Equipment” shall have the meaning accorded to such term in the UCC.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section

9



--------------------------------------------------------------------------------



 



4001(a)(2) of ERISA) or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by any Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization; (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (f) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or any ERISA Affiliate.

     “Eurodollar Rate” means for any Interest Period the rate of interest,
rounded upward to the nearest whole multiple of one-sixteenth of one percent
(0.0625%), quoted by Administrative Agent as the London Inter-Bank Offered Rate
for deposits in U.S. Dollars with a term equivalent to such Interest Period,
determined at approximately 9:00 a.m. California time.

     “Eurodollar Rate Loan” means a Revolving Credit Loan bearing interest at
the Adjusted Eurodollar Rate.

     “Event of Default” has the meaning specified in Section 10.01.

     “Famous Dave’s” means Famous Dave’s of America, Inc., a Minnesota
corporation.

     “FDA Properties” means FDA Properties, Inc., a Delaware corporation.

     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
member banks of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative
Agent.

     “Filing Collateral” means all Collateral and all other property with
respect to which a security interest may be perfected by the filing of financing
statements under the UCC.

     “Filing Offices” means the filing offices listed on Exhibit I.

     “Financial Assets” shall have the meaning accorded to such term in the UCC.

     “Financing Statements” shall mean financing statements on form UCC-1 naming
the Borrowers, as debtors and Administrative Agent, for the benefit of Lenders,
as secured party and describing the Collateral, as the collateral.

     “Fixtures” shall have the meaning accorded to such term in the UCC.

10



--------------------------------------------------------------------------------



 



     “Foreign Lender” has the meaning specified in Section 15.15(a)(i).

     “Franchised Properties” means those real properties listed on Exhibit C
upon which Persons that are not Affiliates of any Borrower (other than Dave
Anderson) operate Famous Dave’s restaurant businesses pursuant to franchise
agreements between a Borrower or its Affiliates, as franchisor, and such other
Persons, as franchisees

     “FRB” means the Board of Governors of the Federal Reserve System of the
United States, or any Governmental Authority that succeeds to any of its
principal functions.

     “GAAP” or “generally accepted accounting principles” means generally
accepted accounting principles in effect in the United States of America from
time to time and subject to Section 1.03.

     “General Intangible” or “General Intangibles” shall have the meaning
accorded to such term in the UCC.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank, public office,
court, arbitration or mediation panel, or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

     “Grant” or “Grants” or “Granting” shall include to grant, assign, pledge,
transfer, convey, set over and dispose.

     “Growth Capital Expenditures” means Capital Expenditures related to the
construction, acquisition or opening of new Restaurants during any fiscal year.

     “Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such primary obligor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as

11



--------------------------------------------------------------------------------



 



determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

     “Hazardous Material” means any material or substance that, whether by its
nature or use, is now or hereafter defined as a hazardous waste, hazardous
substance, pollutant or contaminant under any Environmental Laws, or which is
toxic, explosive, corrosive, flammable, infectious, radioactive, carcinogenic,
mutagenic or otherwise hazardous and which is now and hereafter regulated under
any Environmental Laws, or which is or contains petroleum, gasoline, diesel fuel
or another petroleum hydrocarbon product.

     “Health-Care Insurance Receivables” shall have the meaning accorded to such
term in the UCC.

     “Incurrence Ratio” means, as of any date of determination, the maximum
Adjusted Leverage Ratio permitted under Section 14.01 as of the end of the most
recently ended Reference Period for which the Borrowers have delivered a
Compliance Certificate, less 0.15.

     “Indebtedness” means, as to any Person and whether recourse is secured by
or is otherwise available against all or only a portion of the assets of such
Person and whether or not contingent, but without duplication:

     (a) every obligation of such Person for money borrowed,

     (b) every obligation of such Person evidenced by bonds, debentures, notes
or other similar instruments, including obligations incurred in connection with
the acquisition of property, assets or businesses,

     (c) every reimbursement obligation of such Person with respect to letters
of credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

     (d) every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith and for which the Borrowers maintain sufficient reserves
in accordance with GAAP consistently applied),

     (e) every obligation of such Person under any Capitalized Lease,

     (f) every obligation of such Person under any Synthetic Lease,

     (g) all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,

12



--------------------------------------------------------------------------------



 



     (h) every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person or any rights measured by the value of such Capital
Stock,

     (i) every obligation of such Person under any Derivative Contract,

     (j) every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,

     (k) every Guarantee.

     The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (i) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP consistently
applied, (ii) any Capitalized Lease shall be the principal component of the
aggregate of the rentals obligation under such Capitalized Lease payable over
the term thereof that is not subject to termination by the lessee, (iii) any
sale of receivables shall be the amount of unrecovered capital or principal
investment of the purchaser (other than any of the Borrowers or any of their
wholly-owned Subsidiaries) thereof, excluding amounts representative of yield or
interest earned on such investment, (iv) any Synthetic Lease shall be the
stipulated loss value, termination value or other equivalent amount, (v) any
Derivative Contract shall be the maximum amount of any termination or loss
payment required to be paid by such Person if such Derivative Contract were, at
the time of determination, to be terminated by reason of any event of default or
early termination event thereunder, whether or not such event of default or
early termination event has in fact occurred, (vi) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price and (vii) any Guarantee shall be an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

     “Indemnified Liabilities” has the meaning set forth in Section 15.05.

     “Indemnitees” has the meaning set forth in Section 15.05.

     “Instrument” or “Instruments” shall have the meaning accorded to such term
in the UCC.

     “Insurance Proceeds” means, at any time, all insurance proceeds or payments
to which any Borrower may be or become entitled by reason of any casualty with
respect to a Company-Owned Property under the insurance policies required to be
maintained pursuant to the Loan Documents plus (i) the amounts of any
deductibles under such insurance policies; (ii) if any Borrower fails to
maintain any of the insurance policies required under the Loan Documents, the
amounts which would have been available with respect to such casualty had such
Borrower maintained such insurance policies; and (iii) all insurance proceeds
and payments to which any

13



--------------------------------------------------------------------------------



 



Borrower may be or become entitled, including pursuant to title insurance or by
reason of any casualty with respect to any Company-Owned Property under any
other insurance policies coverage maintained by any Borrower.

     “Insurance Requirements” means the insurance requirements set forth in
Section 6.07 and Schedule 6.07.

     “Interest Payment Date” means, as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the first Business Day of each month and the Maturity Date.

     “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed, or converted to,
or continued as, a Eurodollar Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Revolving Credit
Loan Notice; provided that:

     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

     (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

     (iii) no Interest Period shall extend beyond the Maturity Date.

     “Inventory” shall have the meaning accorded to such term in the UCC.

     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

     “Investment Property” shall have the meaning accorded to such term in the
UCC.

     “IP Rights” has the meaning set forth in Section 5.24.

     “IRS” means the United States Internal Revenue Service.

14



--------------------------------------------------------------------------------



 



     “Judgment” means any order, decision, decree, award or injunction of any
Governmental Authority.

     “Lake BBQ” shall have the meaning specified in the introductory paragraph
hereto.

     “Late Payment Charge” shall have the meaning accorded to such term in
Section 2.05(b).

     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

     “Lease” or “Leases” means any lease covering all or a portion of any
Company-Owned Property and any other leases to which any Borrower is a party or
in which any Borrower owns an interest other than a Personal Property Lease.

     “Lease Obligations” means obligations under or in connection with any
Lease.

     “Lender” has the meaning specified in the introductory paragraph hereto.

     “Lending Office” means, as to any Lender, the office or offices of such
Lender designated by such Lender in writing to Borrowers and Administrative
Agent from time to time.

     “License” or “Licenses” means any license, permit, directive,
authorization, approval or stipulation required to operate the Business at any
location.

     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing) and including any right of set off or offset, rights of
others, benefits, claims or other liens (including federal or state tax liens).

     “Litigation” means any action, proceeding, litigation, investigation,
arbitration, mediation, claim or Judgment.

     “Loan Documents” means this Agreement, each Note and any other note,
security agreement, pledge agreement, mortgage, deed of trust, deed to secure
debt, any guarantee of Borrowers’ Obligations, collateral assignments, and other
contractual Obligations, filings (including financing statements) and recordings
executed, delivered or filed, including any amendments, supplements, renewals,
extensions or replacements thereof, executed between any Borrowers or their
Affiliates and Lenders or by any Borrowers or their Affiliates for the benefit
of Lenders.

     “Loss” means any casualty or Condemnation.

15



--------------------------------------------------------------------------------



 



     “Loss Proceeds” means all insurance proceeds or awards with respect to any
Loss.

     “Maintenance Capital Expenditures” means Capital Expenditures that are not
Growth Capital Expenditures. For the avoidance of doubt, Maintenance Capital
Expenditures shall include investments in new point of sale systems or
accounting systems.

     “Margin Stock” shall have the meaning accorded to such term in
Regulation U, T or X of the Board of Governors of the Federal Reserve System, as
amended.

     “Material Adverse Effect” means, a material adverse change in, or a
material adverse effect on, (a) the business, results of operations, condition
(financial or otherwise), assets or liabilities (actual or contingent) of any
Borrower, (b) the ability of the Borrowers to perform any of their respective
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent and the Lenders under any of the Loan Documents, or (d) the
legality, validity, binding effect or enforceability of any of the Loan
Documents.

     “Maturity Date” means January 28, 2010.

     “Maximum Revolving Credit Loan Commitment” means TEN MILLION AND NO/100ths
Dollars ($10,000,000.00).

     “Minwood” means Minwood Partners, a Delaware corporation.

     “Money” shall have the meaning accorded to such term in the UCC.

     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

     “Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Revolving Credit Loans made by such Lender, substantially in the form
of Exhibit D.

     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Borrower arising under any Loan Document or
otherwise with respect to any Revolving Credit Loan, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising, and any future advances thereon,
renewals, extensions, modifications, amendments, substitutions and
consolidations thereof, including Borrowers’ obligations to pay (or reimburse
Administrative Agent and Lenders for) all costs and expenses (including Attorney
Costs) incurred by Administrative Agent or Lenders in obtaining, maintaining,
protecting and preserving their interest in the Collateral or its security
interest therein, foreclosing, retaking, holding, preparing for sale or lease,
selling or otherwise disposing or realizing on the Collateral or in exercising
their rights hereunder or as secured party under the UCC, any other applicable
Law or Loan Document, and including interest and fees and that accrue after the
commencement by or against any Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

16



--------------------------------------------------------------------------------



 



     “OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed, if necessary, in connection with its formation or organization
with the applicable Governmental Authority in the jurisdiction of its formation
or organization and, if applicable, any certificate or articles of formation or
organization of such entity.

     “Outstanding Amount” means, on any date, the aggregate outstanding
principal amount of the Revolving Credit Loans after giving effect to any
borrowings and prepayments or repayments occurring on such date.

     “Participant” has the meaning specified in Section 15.07(e).

     “Payment Intangibles” shall have the meaning accorded to such term in the
UCC.

     “Permitted Encumbrances” means those matters set forth in Section 7.01 and
listed on Exhibit K and which individually and in the aggregate will not
materially and adversely affect the ability of any Borrower to pay in full the
Obligations, the use of any Company-Owned Property for the use currently being
made thereof, or the operation or value of any Company-Owned Property.

     “PBGC” means the Pension Benefit Guaranty Corporation.

     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     “Personal Property Lease” shall mean any lease of Equipment or other
personal property deemed an operating lease under GAAP consistently applied.

     “Personalty Charges” means, with respect to any period, payments on any
Personal Property Lease.

17



--------------------------------------------------------------------------------



 



     “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

     “Principal Agreement” or “Principal Agreements” shall mean (a) any written
agreement calling for the annual expenditure or receipt by any Borrower or any
Subsidiary individually (or any two or more of the Borrowers or Subsidiaries in
the aggregate) of more than $1,000,000 and (b) any other contract, agreement,
permit or license, written or oral, of the Borrowers or any of their
Subsidiaries as to which the breach, nonperformance, cancellation of failure to
renew by any party thereto, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

     “Proceeds” shall include Insurance Proceeds, Loss Proceeds, “proceeds”,
“products”, and “comingled goods” within the meaning accorded to such term in
the UCC.

     “Promissory Notes” shall have the meaning accorded to such term in the UCC.

     “Property” means each Company-Owned Property.

     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitment of such Lender at such time
and the denominator of which is the amount of the Aggregate Commitments at such
time; provided that if the commitment of each Lender to make Revolving Credit
Loans have been terminated pursuant to Section 10.02, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof. The initial Pro Rata Share of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

     “Reference Period” means, as of any date of determination, the period of
four (4) consecutive fiscal quarters of the Borrowers and their Subsidiaries
ending on such date, or if such date is not a fiscal quarter end date, the
period of four (4) consecutive fiscal quarters most recently ended (in each case
treated as a single accounting period).

     “Register” has the meaning set forth in Section 15.07(c).

     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

     “Required Lenders” means, as of any date of determination, (a) if there are
less than three (3) Lenders on such date, all Lenders (other than any Defaulting
Lender) and (b) if there are three (3) or more Lenders on such date, Lenders
having in the aggregate at least sixty-six and two-thirds percent (66 2/3%) of
the Aggregate Commitments or, if the commitment of each Lender to make Revolving
Credit Loans have been terminated pursuant to Section 10.02,

18



--------------------------------------------------------------------------------



 



Lenders holding in the aggregate at least sixty-six and two-thirds percent (66
2/3%) of the Total Outstandings; provided that the Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

     “Requirement of Law” or “Requirements of Law” means any requirement,
direction, policy or procedure of any Law or License, Judgment, or Consent or
Other Action.

     “Reserve Percentage” means at any time the percentage announced within
Administrative Agent as the reserve percentage under Regulation D for loans and
obligations making reference to an Adjusted Eurodollar Rate. The Reserve
Percentage shall be based on Regulation D or other regulations from time to time
in effect concerning reserves for Eurocurrency Liabilities as defined in
Regulation D from related institutions as though Administrative Agent were in a
net borrowing position, as promulgated by the Board of Governors of the Federal
Reserve System, or its successor.

     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or vice president of a
Borrower. Any document delivered hereunder that is signed by a Responsible
Officer of a Borrower shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Borrower.

     “Restaurant” means a particular restaurant at a particular location that is
owned or operated by a Borrower or a Subsidiary of a Borrower.

     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock or other
equity interest of any Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such capital stock or other equity interest
or of any option, warrant or other right to acquire any such capital stock or
other equity interest.

     “Revolving Credit Loan” has the meaning specified in Section 2.01.

     “Revolving Credit Loan Borrowing” means a borrowing of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

     “Revolving Credit Loan Commitment” means, for each Lender, its obligation
to make Revolving Credit Loans to the Borrowers pursuant to Section 2.01, in an
aggregate principal amount at any one time outstanding not to exceed the product
of (a) such Lender’s Pro Rata Share, times (b) the Maximum Revolving Credit Loan
Commitment.

     “Revolving Credit Loan Notice” means a notice of (i) a Revolving Credit
Loan Borrowing, (ii) a conversion of Revolving Credit Loans from one Type to the
other, or (iii) a

19



--------------------------------------------------------------------------------



 



continuation of Eurodollar Rate Loans pursuant to Section 2.02, which, if in
writing, shall be substantially in the form of Exhibit A.

     “Ribs” shall have the meaning specified in the introductory paragraph
hereto.

     “Ribs-U” shall have the meaning specified in the introductory paragraph
hereto.

     “Ribs of Maryland” shall have the meaning specified in the introductory
paragraph hereto.

     “Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/ index.html, or as otherwise
published from time to time.

     “Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/ eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

     “Securities Accounts” shall have the meaning accorded to such term in the
UCC.

     “Securities Entitlements” shall have the meaning accorded to such term in
the UCC.

     “Software” shall have the meaning accorded to such term in the UCC.

     “Sole Discretion” means with respect to any decision or action (including
granting of any consent or approval) the discretion to make or take or fail to
take or make any decision or action with or without any reason, taking into
account such factors, if any, as the decision maker or action taker determines
(including self interest), and any decision or action may be subject to any such
conditions or no conditions as the decision maker or action taker determines and
shall be final and conclusive.

     “Stock Repurchase” means the common stock share repurchases pursuant to the
stock repurchase authorization approved by the Board of Directors of Famous
Dave’s on November 2, 2004 for a total aggregate repurchase of no more than
1,000,000 shares..

     “Subsidiary” of a Person (the “parent”) means a corporation, partnership,
joint venture, limited liability company or other business entity of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise Controlled, by the parent. Unless otherwise specified, all references
herein to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of a Borrower.

20



--------------------------------------------------------------------------------



 



     “Synthetic Lease” means any lease of goods or other property, whether real
or personal, which is treated as an operating lease under GAAP consistently
applied and as a loan or financing for U.S. income tax purposes.

     “Taxes and Other Charges” means all taxes, assessments and other
governmental charges, ground rents, or other rents, rates and charges, excises,
levies, fees and other charges (public or private) which may be assessed,
levied, confirmed or imposed on, or in respect of or be a lien upon the
Collateral, a Company-Owned Property or the Business or any part thereof or any
interest therein.

     “30/360 Basis” means on the basis of a 360-day year consisting of 12 months
of 30 days each.

     “Total Outstandings” means the aggregate Outstanding Amount of all
Revolving Credit Loans.

     “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code
as in effect from time to time as adopted in the State of New York.

     “Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

     “United States” and “U.S.” mean the United States of America.

     “Wells Fargo” means Wells Fargo Bank, National Association and its
successors.

     1.02 Other Interpretive Provisions.

     With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

     (b)  (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.

     (ii) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

     (iii) The term “including” is by way of example and not limitation and
shall be deemed to be followed by the phrase “without limitation.”

21



--------------------------------------------------------------------------------



 



     (iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

     (c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

     (d) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

     1.03 Accounting Terms.

     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

     (b) In the event any Accounting Changes shall occur and such changes affect
financing covenants, standards or terms in this Agreement, then the Borrowers
and the Lenders agree to enter into negotiations in order to amend such
provisions of this Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the financial condition
of the Borrowers shall be the same as if such Accounting Changes had not been
made, and until such time as such an amendment shall have been executed and
delivered by the Borrowers and the Required Lenders, (a) all financial
covenants, standards and terms in this Credit Agreement shall be calculated
and/or construed as if such Accounting Changes had not been made, and (b) the
Borrowers shall prepare footnotes to the financial statements required to be
delivered hereunder that shows the differences between the financial statements
delivered (which reflect such Accounting Changes) and the basis for calculating
financial covenant compliance (without reflecting such Accounting Changes).

     1.04 Rounding.

     Any financial ratios required to be maintained by the Borrowers pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

     1.05 References to Agreements and Laws.

     Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions,

22



--------------------------------------------------------------------------------



 



supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

     1.06 Times of Day.

     Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

     2.01 Commitment to Make Revolving Credit Loans.

     Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Credit Loan”) to the
Borrowers from time to time, on any Business Day during the Availability Period
(but in no event more frequently than five (5) times in any calendar month), in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Loan Commitment; provided, however, that after giving
effect to any Revolving Credit Loans, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, shall not exceed such Lender’s
Revolving Credit Loan Commitment. Within the limits of each Lender’s Revolving
Credit Loan Commitment, and subject to the other terms and conditions hereof,
the Borrowers may borrow under this Section 2.01, prepay under Section 2.03, and
reborrow under this Section 2.01. Revolving Credit Loans may be Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.

     2.02 Borrowings, Conversions and Continuations of Revolving Credit Loans.

     (a) Each Revolving Credit Loan, each conversion of Revolving Credit Loans
from one Type to the other and each continuation of Eurodollar Rate Loans shall
be made upon the Borrowers’ irrevocable notice to the Administrative Agent,
which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 8:00 a.m. (i) three Business Days prior to
the requested date of any Revolving Credit Loan Borrowing or, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans and (ii) the requested date of any Revolving Credit
Loan Borrowing of Base Rate Loans. Each telephonic notice by the Borrowers
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Revolving Credit Loan Notice, appropriately
completed and signed by a Responsible Officer of Famous Dave’s (it being hereby
acknowledged by each Borrower that execution of the same by such Responsible
Officer of Famous Dave’s shall be deemed to constitute execution of the same by
a Responsible Officer of each Borrower). Each Revolving Credit Loan Borrowing
shall be in a principal amount of $50,000 or a whole multiple of $50,000 in
excess thereof. Each Revolving Credit Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrowers are requesting a conversion of
Revolving Credit Loans from one Type to the other or a continuation of
Eurodollar Rate Loans, (ii) the requested borrowing, conversion or continuation,
as the case may be, date of the Revolving Credit Loans (which shall be a
Business Day), (iii) the principal

23



--------------------------------------------------------------------------------



 



amount of the Revolving Credit Loans to be borrowed, converted or continued,
(iv) the Type of Revolving Credit Loans to be borrowed or to which existing
Revolving Credit Loans are to be converted and (iv) if applicable, the duration
of the Interest Period with respect thereto. If the Borrowers fail to specify a
Type of Revolving Credit Loan in a Revolving Credit Loan Notice or if the
Borrowers fail to give a timely notice requesting a conversion or continuation,
then the applicable Revolving Credit Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrowers request a Revolving
Credit Loan Borrowing of, conversion to, or continuation of Eurodollar Rate
Loans in any such Revolving Credit Loan Notice, but fail to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

     (b) Following receipt of a Revolving Credit Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Revolving Credit Loans, and if no timely notice of a conversion
or continuation is provided by the Borrowers, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. Each Lender shall make the amount of its
Revolving Credit Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 10:00 a.m.
on the Business Day specified in the applicable Revolving Credit Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Revolving Credit Loan Borrowing is the initial Revolving Credit Loan
Borrowing, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of any Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by any Borrower.

     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default or Event of Default, no
Revolving Credit Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.

     (d) The Administrative Agent shall promptly notify Famous Dave’s and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Adjusted Eurodollar Rate by the Administrative Agent shall be conclusive in the
absence of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify Famous Dave’s and the Lenders of any change in
Wells Fargo’s prime rate used in determining the Base Rate promptly following
the public announcement of such change.

     (e) After giving effect to all Revolving Credit Loan Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than five Interest Periods in effect with respect to Revolving Credit
Loans.

24



--------------------------------------------------------------------------------



 



     2.03 Prepayments.

     (a) The Borrowers may, upon notice to the Administrative Agent, from time
to time, voluntarily prepay any Revolving Credit Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 8:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $50,000 or a whole multiple of $50,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $50,000 or a whole multiple of $50,000 in excess thereof or,
in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date of prepayment and amount of such
prepayment and the Types of Revolving Credit Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the prepayment date specified therein. Any prepayment of a Revolving
Credit Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05. Each such prepayment
shall be applied to the Revolving Credit Loans of the Lenders in accordance with
their respective Pro Rata Shares.

     (b) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrowers shall immediately prepay
Revolving Credit Loans in an aggregate amount equal to such excess, any such
prepayment to be applied to the applicable Commitments which have been exceeded
(in accordance with each Lender’s Pro Rata Share thereof) in such order as
Administrative Agent may determine in its Sole Discretion.

     (c) If for any reason the Adjusted Leverage Ratio for any Reference Period
exceeds the applicable ratio set forth in Section 14.01, the Borrowers shall
prepay, on or before the date which is thirty (30) days after the date such
excess is determined, Revolving Credit Loans in an aggregate amount equal to an
amount which would bring the Adjusted Leverage Ratio in compliance with
Section 14.01, any such prepayment to be applied to the Revolving Credit Loans
(in accordance with each Lender’s Pro Rata Share thereof) in such order as
Administrative Agent may determine in its Sole Discretion

     2.04 Repayment of Revolving Credit Loans.

     In addition to any other payments due under this Agreement, the Borrowers
shall repay to the Lenders on the Maturity Date the aggregate Outstanding Amount
of all Revolving Credit Loans on such date.

     2.05 Interest.

     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate
for such Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate;

25



--------------------------------------------------------------------------------



 



     (b) If Administrative Agent has not received on any date on which any
payment is due (whether by acceleration or otherwise) the full amount due on
such date, in addition to any other amounts payable hereunder, Borrowers shall
pay to the Administrative Agent, promptly on demand, a late payment charge
(“Late Payment Charge”) in an amount equal to the product of (x) the difference
between (1) the amount due on any such due date and (2) the amount actually
received on such due date, multiplied by (y) .05. In addition, if any amount
payable by the Borrowers under any Loan Document is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Furthermore, while any Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

     (c) Interest on each Revolving Credit Loans shall be due and payable in
arrears on each Interest Payment Date applicable thereto and at such other times
as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

     (d) Interest shall accrue on each Revolving Credit Loan for the day on
which the Revolving Credit Loan is made, and shall not accrue on a Revolving
Credit Loan, or any portion thereof, for the day on which the Revolving Credit
Loan or such portion is paid, provided that any Revolving Credit Loan that is
repaid on the same day on which it is made shall, subject to Section 2.08(a),
bear interest for one day.

     (e) All computations of interest with respect to Base Rate Loans shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed. All other computations of interest shall be made on an Actual/360
Basis (which results in more interest being paid than if computed on a 30/360
Basis). Interest shall accrue on each Revolving Credit Loan for the day on which
the Revolving Credit Loan is made, and shall not accrue on a Revolving Credit
Loan, or any portion thereof, for the day on which the Revolving Credit Loan or
such portion is paid, provided that any Revolving Credit Loan that is repaid on
the same day on which it is made shall, subject to Section 2.08(a), bear
interest for one day.

     2.06 Fees.

     (a) Revolving Credit Commitment Fee. The Borrowers shall pay to the
Administrative Agent for the account of each Lender in accordance with its Pro
Rata Share, a revolving credit commitment fee computed on a daily basis equal to
the product of (A) 0.50 percent (0.50%) per annum times (B) the positive
difference, if any, of (i) the Maximum Revolving Credit Loan Commitment on each
day, minus (ii) the average daily Outstanding Amount of all Revolving Credit
Loans on each day, in each case, during the period from the then most recent
prior Interest Payment Date (or, in the case of the amount being determined on
the first Interest Payment Date, from the Closing Date) until the day
immediately preceding the applicable Interest Payment Date. The revolving credit
commitment fee shall accrue at all times

26



--------------------------------------------------------------------------------



 



during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable monthly
in arrears on the first Business Day of each month, commencing with the first
such date to occur after the Closing Date, and on the Maturity Date.

     (b) Other Fees. The Borrowers shall pay to the Lenders such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

     (c) Actual/360. All computations of fees shall be made on an Actual/360
Basis (which results in more fees being paid than if computed on a 30/360
Basis).

     2.07 Evidence of Debt.

     The Revolving Credit Loans made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Revolving Credit Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Revolving Credit Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Revolving Credit Loans
and payments with respect thereto.

     2.08 Payments Generally.

     (a) All payments to be made by any Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by any Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, via bank account debit in Dollars and in
immediately available funds not later than 11:00 a.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 11:00 a.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

     (b) If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected, without duplication, in computing
interest or fees, as the case may be.

27



--------------------------------------------------------------------------------



 



     (c) Unless the Borrowers or any Lender have notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrowers or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrowers or such Lender, as the case may be, have timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:

     (i) if the Borrowers failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the Federal Funds Rate from time to time in
effect; and

     (ii) if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrowers to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Credit Loan, included in
the applicable Revolving Credit Loan Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Revolving Credit Loan Borrowing.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or the Borrowers may have against any Lender as a result of any default by such
Lender hereunder.

      A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.

     (d) If any Lender makes available to the Administrative Agent funds for any
Revolving Credit Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrowers by the Administrative Agent because the conditions to the applicable
Revolving Credit Loan Borrowing set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

     (e) The obligations of the Lenders hereunder to make Revolving Credit Loans
are several and not joint. The failure of any Lender to make any Revolving
Credit Loan on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on

28



--------------------------------------------------------------------------------



 



such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Revolving Credit Loan.

     (f) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Revolving Credit Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Revolving Credit Loan in any particular place or manner.

     2.09 Sharing of Payments.

     If, other than as expressly provided elsewhere herein, any Lender shall
obtain on account of the Revolving Credit Loans made by it, any payment (whether
voluntary, involuntary, through the exercise of any right of set-off, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Revolving Credit Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Revolving
Credit Loans or such participations, as the case may be, pro rata with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 15.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. Each Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off, but subject
to Section 15.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrowers in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

     3.01 Taxes.

     (a) Any and all payments by any Borrower to or for the account of the
Administrative Agent or any Lender under any Loan Document shall be made free
and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, assessments, fees, withholdings or similar
charges, and all liabilities with respect thereto, excluding, in the

29



--------------------------------------------------------------------------------



 



case of the Administrative Agent and each Lender, taxes imposed on or measured
by its overall net income, and franchise taxes imposed on it (in lieu of net
income taxes) by the jurisdiction (or any subdivision thereof) under the Laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or maintains a lending office (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If Borrowers shall be
required by any Laws to deduct any Taxes from or in respect of any sum payable
under any Loan Document to the Administrative Agent or any Lender, (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section), each of the Administrative Agent and such Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrowers shall make such deductions, (iii) the Borrowers shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable Laws, and (iv) within 30 days after the date of such payment, the
Borrowers shall furnish to the Administrative Agent (which shall forward the
same to such Lender) the original or a certified copy of a receipt evidencing
payment thereof.

     (b) In addition, the Borrowers agree to pay any and all present or future
stamp, court or documentary taxes and any other excise or property taxes or
charges or similar levies which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (hereinafter
referred to as “Other Taxes”).

     (c) If the Borrowers shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Loan Document to the
Administrative Agent or any Lender, the Borrowers shall also pay to the
Administrative Agent or to such Lender, as the case may be, at the time interest
is paid, such additional amount that the Administrative Agent or such Lender
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that the
Administrative Agent or such Lender would have received if such Taxes or Other
Taxes had not been imposed.

     (d) Each Borrower agrees to indemnify the Administrative Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section) paid by the Administrative Agent and such Lender, (ii) amounts
payable under Section 3.01(c) and (iii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Payment
under this subsection (d) shall be made within 30 days after the date the Lender
or the Administrative Agent makes a demand therefor.

     3.02 Illegality.

     If any Lender determines that any Change in Law has made it unlawful for
any Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Adjusted
Eurodollar Rate, then, on notice thereof by such Lender to the Borrowers through
the Administrative Agent, any obligation of such Lender to

30



--------------------------------------------------------------------------------



 



make or continue Eurodollar Rate Loans or convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender into
Base Rate Loans, either on the last day of the Interest Period therefore, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
date, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

     3.03 Inability to Determine Rates.

     If the Administrative Agent determines that for any reason adequate and
reasonable means do not exist for determining the Interest Rate based upon the
Adjusted Eurodollar Rate for any Interest Period for any Eurodollar Rate Loans,
or that the Adjusted Eurodollar Rate with respect to any requested Interest
Period for any Eurodollar Rate Loans does not adequately and fairly reflect the
cost to Lenders of funding such Eurodollar Rate Loans, the Administrative Agent
will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrowers may
revoke any pending request for a Revolving Credit Loan Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or, failing that, such request will
be deemed to be a request for a Revolving Credit Loan Borrowing of Base Rate
Loans in the amount so specified.

     3.04 Increased Cost and Reduced Return; Capital Adequacy.

     (a) If any Lender determines that as a result of any Change in Law, or such
Lender’s compliance therewith, there shall be any increase in the cost to such
Lender of agreeing to make or making, funding or maintaining Eurodollar Rate
Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this subsection
(a) any such increased costs or reduction in amount resulting from (i) Taxes or
Other Taxes (as to which Section 3.01 shall govern), (ii) changes in the basis
of taxation of overall net income or overall gross income by the United States
or any foreign jurisdiction or any political subdivision of either thereof under
the Laws of which such Lender is organized or has its Lending Office, and
(iii) reserve requirements utilized in the determination of the Adjusted
Eurodollar Rate), then from time to time upon demand of such Lender (with a copy
of such demand to the Administrative Agent), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction.

     (b) If any Lender determines that any Change in Law regarding capital
adequacy or any change therein or in the interpretation thereof, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations

31



--------------------------------------------------------------------------------



 



hereunder (taking into consideration its policies with respect to capital
adequacy and such Lender’s desired return on capital), then from time to time
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Borrowers shall pay to such Lender such additional amounts as will
compensate such Lender for such reduction.

     3.05 Funding Losses.

     Upon demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrowers shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such
Eurodollar Rate Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

     (b) any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Revolving Credit Loan) to continue, convert, prepay or
borrow any Eurodollar Rate Loan on the date or in the amount notified by the
Borrowers;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such
Revolving Credit Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrowers shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Adjusted Eurodollar Rate for such
Revolving Credit Loan by a matching deposit or other borrowing in the London
interbank eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.

     3.06 Matters Applicable to all Requests for Compensation.

     A certificate of the Administrative Agent or any Lender claiming
compensation under this Article III and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive in the absence of
manifest error. In determining such amount, the Administrative Agent or such
Lender may use any reasonable averaging and attribution methods.

     3.07 Survival.

     All of the Borrowers obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

32



--------------------------------------------------------------------------------



 



ARTICLE IV.
CONDITIONS PRECEDENT TO REVOLVING CREDIT LOAN BORROWINGS

     4.01 Conditions of Initial Revolving Credit Loan Borrowing.

     The obligation of the Lenders to make the initial Revolving Credit Loan
Borrowing hereunder is subject to satisfaction of the following conditions
precedent:

     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or facsimiles (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Borrower, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and its legal
counsel:

     (i) executed counterparts of this Agreement and the other Loan Documents,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrowers;

     (ii) a Note executed by the Borrowers in favor of each Lender that requests
a Note;

     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Borrower
as the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
such Borrower is a party;

     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Borrower is duly organized or formed,
and that each Borrower and each other Borrower executing any of the Loan
Documents is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification;

     (v) a favorable opinion or opinions of counsel to the Borrowers, addressed
to the Administrative Agent and each Lender, as to the matters set forth in
Exhibit H and such other matters concerning the Borrowers and the Loan Documents
as the Required Lenders may reasonably request;

     (vi) a certificate of each Borrower signed by a Responsible Officer either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by, and the validity
against, such Borrower of the Loan Documents to which it is a party, which
consents, licenses and approvals shall be in full force and effect, or
(B) stating that no such consents, licenses or approvals are so required;

     (vii) a certificate of each Borrower signed by a Responsible Officer
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (C) a calculation of EBITDA and Adjusted Leverage Ratio as of
November 21, 2004 (except that the Indebtedness used for purposes

33



--------------------------------------------------------------------------------



 



of such calculations shall be the Indebtedness as of the Closing Date and which
is set forth on part (a) of Schedule 5.05);

     (viii) evidence that all Insurance Requirements have been met and that all
insurance required to be maintained pursuant thereto is in effect; and

     (ix) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.

     (b) Any fees required to be paid on or before the Closing Date shall have
been paid.

     (c) Unless waived by the Administrative Agent, the Borrowers shall have
paid all Attorney Costs of the Administrative Agent to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute its reasonable estimate of Attorney Costs incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).

     (d) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrowers that sets forth information required by the Patriot
Act (as defined in Section 15.22) including the identity of the Borrowers, the
name and address of the Borrowers and other information that will allow the
Administrative Agent or any Lender, as applicable, to identify the Borrowers in
accordance with the Patriot Act.

     4.02 Conditions to all Revolving Credit Loan Borrowings.

     The obligation of each Lender to honor any Revolving Credit Loan Notice
(other than a Revolving Credit Loan Notice requesting only a conversion of
Revolving Credit Loans to the other Type, or a continuation of Eurodollar Rate
Loans), is subject to the following conditions precedent:

     (a) The representations and warranties of the Borrowers contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Revolving Credit Loan Borrowing,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.

     (b) No Default or Event of Default shall exist, or would result from such
proposed Revolving Credit Loan Borrowing.

     (c) The Administrative Agent shall have received a Revolving Credit Loan
Notice in accordance with the requirements hereof.

34



--------------------------------------------------------------------------------



 



     Each Revolving Credit Loan Notice (other than a Revolving Credit Loan
Notice requesting only a conversion of Revolving Credit Loans to the other Type,
or a continuation of Eurodollar Rate Loans) submitted by the Borrowers (and each
other request, or deemed request, for any Revolving Credit Loans pursuant to the
terms of this Agreement) shall be deemed to be a representation and warranty
that the conditions specified in Sections 4.02(a) and (b) have been satisfied on
and as of the date of the applicable Revolving Credit Loan Borrowing.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

     Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

     5.01 Existence, Qualification and Power.

     Each Borrower (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its Business requires such qualification, and
(d) has all licenses reasonably necessary for the operation of each individual
Restaurant at each Company-Owned Property and for the conduct of the Business as
a whole, except for licenses which the failure to have would not materially and
adversely affect any Company-Owned Property.

     5.02 Authorization; No Contravention.

     The execution, delivery and performance by each Borrower of each Loan
Document to which such Person is party, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(with the passage of time, giving of notice or otherwise) (a) contravene or
Conflict with the terms of any of such Person’s Organization Documents;
(b) Conflict with or result in any breach or contravention of, or the creation
of any Lien (except Liens in favor of the Administrative Agent created by the
Loan Documents) under, (i) any Contractual Obligation to which such Person is a
party or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

     5.03 No Consent or Other Action.

     No Consent or Other Action by, from, with or to any other Person is
required prior to or otherwise in connection with (a) any Borrower’s ownership
of the Collateral and conduct of its Business, (b) any Borrower’s execution and
delivery of, and performance of its obligations under, the Loan Documents,
(c) the Grant of any Lien granted hereby or by any other Loan Document, or (d)
the validity, perfection and maintenance of any Lien created hereby or by any
other Loan Document, except (in the case of the foregoing clauses (c) and (d))
for the filing of the Financing Statements with the Filing Offices.

35



--------------------------------------------------------------------------------



 



     5.04 Binding Effect.

     This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Borrower that is
party thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each such
Borrower, enforceable against each Borrower that is party thereto in accordance
with its terms.

     5.05 Financial Statements; No Material Adverse Effect.

     (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Borrowers and their Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show, in accordance with GAAP consistently
applied, all material indebtedness and other liabilities, direct or contingent,
of the Borrowers and their Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

     (b) The unaudited consolidated financial statements of the Borrower and
their Subsidiaries dated November 21, 2004, including the consolidated balance
sheet, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for the periods then ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of the Borrowers and their
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments. Schedule 5.05
sets forth all Indebtedness of the Borrowers and their consolidated Subsidiaries
as of the Closing Date.

     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

     5.06 Litigation.

     Except as set forth on Schedule 5.06, there is no Litigation pending or, to
the knowledge of any Borrower after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Borrower, any of their Subsidiaries or against any
of their respective properties, assets (including any Collateral or Principal
Agreement), Business or any Property, or revenues, or affecting or pertaining to
this Agreement or any other Loan Document, or any of the transactions
contemplated hereby which, if adversely determined, would, individually, result
in liability to any Borrower in excess of $25,000 or, in the aggregate, result
in liability to any Borrower in excess of $150,000. None of the Litigation
identified on Schedule 5.06 would, either individually, or in the aggregate, if
determined adversely, have a Material Adverse Effect.

36



--------------------------------------------------------------------------------



 



     5.07 No Default.

     No Borrower or any Subsidiary is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

     5.08 Ownership of Property; Liens.

     Each Borrower and each Subsidiary has good record and marketable title in
fee simple to, or valid leasehold interests in, the all real property necessary
or used in the ordinary conduct of the Business. The property of the Borrowers
and their Subsidiaries is subject to no Liens, other than Liens permitted by
Section 7.01.

     5.09 Environmental Compliance.

     The Borrowers and their Subsidiaries have conducted a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrowers
have reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

     5.10 Insurance.

     The Borrowers and their Subsidiaries are in compliance with the Insurance
Requirements.

     5.11 Taxes.

     Each Borrower, each Subsidiary and each Person which might have tax
liabilities for which Borrower, any Subsidiary of any Borrower is or may be
liable (each, a “Tax Party”) have filed, or caused to be filed, in a timely
manner all Federal, state and other material tax returns and reports required to
be filed, and have paid all Federal, state and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable. All information in
any such tax returns, reports and declarations is complete and accurate in all
material respects. Each Tax Party has paid or caused to be paid all taxes due
and payable or claimed due and payable in any assessment received by it, and has
collected, deposited and remitted in accordance with all Requirements of Law,
all sales and/or use taxes applicable to the conduct of its business, except
taxes the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to the Tax Party and with respect
to which adequate reserves have been set aside on its books. There are no Liens
on any properties or assets of any Borrower or any of its Subsidiaries imposed
or arising as a result of the delinquent payment or the nonpayment of any tax,
assessment, fee or other governmental charge. The income tax returns of each Tax
Party have been examined and reported upon by the relevant tax authorities, or
closed by applicable statutes of limitations, for all fiscal years and no Tax
Party has given or consented to any waiver of the statute of limitations with
respect to its tax liabilities for any such year. Except as reflected in the
financial statements provided to Administrative Agent, no Borrower knows of any
transaction or matter which might or could result in additional tax assessments
to any Tax Party.

37



--------------------------------------------------------------------------------



 



There are no applicable Taxes and Other Charges payable by any Tax Party,
Administrative Agent or any Lender in connection with the execution and delivery
of any Loan Documents by the Borrowers which have not been paid by the Tax
Party.

     5.12 ERISA Compliance.

     (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of each Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. Each Borrower and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.

     (b) There are no pending or, to the best knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither any
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
any Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Sections 4201
or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

     5.13 Borrower Information; Subsidiaries, Etc.

     (a) The legal names, federal taxpayer identification numbers, states of
formation and mailing addresses, as applicable, for each of the Borrowers are
accurately set forth in the Loan Documents.

     (b) Except as disclosed in part (a) of Schedule 5.13, no Borrower has
merged, consolidated, acquired all or substantially all of the assets of any
Person or used any other name (whether in connection with the Business or the
Collateral or for other business, obtaining credit or financing or otherwise) in
the last six years. No Borrower has any Subsidiaries other than those
specifically disclosed in Part (b) of Schedule 5.13 and no Borrower has any
equity investments in any other Person other than those specifically disclosed
in part(c) of Schedule 5.13.

38



--------------------------------------------------------------------------------



 



     5.14 Purpose of Revolving Credit Loan Borrowings; Margin Regulations;
Investment Company Act; Public Utility Holding Company Act.

     (a) Except in connection with the Stock Repurchase, the Borrowers do not
intend to use all or any portion of any Revolving Credit Loan Borrowing to
purchase or carry any securities, including Margin Stock. None of the proceeds
of any Revolving Credit Loan Borrowing will be used, directly or indirectly, for
the purposes of reducing or retiring any indebtedness which was originally
incurred to purchase or carry any Margin Stock or other security or for any
other purpose which might cause any Revolving Credit Loan Borrowing to be
considered a “purpose credit” within the meaning of Regulations U, T or X of the
Board of Governors of the Federal Reserve System, as amended. Each Borrower
intends to and agrees to use the proceeds of each Revolving Credit Loan
Borrowing solely for the lawful, proper business or commercial purposes set
forth in its application for the Revolving Credit Loan Borrowings and any
disbursement direction letter furnished by Borrowers to Administrative Agent in
connection with any Revolving Credit Loan Borrowing.

     (b) The Borrowers are not engaged, principally or as one of their important
activities, in the business of purchasing or carrying Margin Stock, or extending
credit for the purpose of purchasing or carrying Margin Stock.

     (c) No Borrower, no Person Controlling any Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

     5.15 Disclosure.

     Each Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any
Borrower to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

     5.16 Compliance with Laws.

     Each Borrower and each Subsidiary is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted

39



--------------------------------------------------------------------------------



 



     5.17 Business and Location.

     Each Borrower, under its legal name, is engaged in the Business under the
Brand at the Company-Owned Properties with the addresses set forth on Exhibit B
(in the case of the Business described in clause (a) of the definition thereof)
or at such Borrower’s address set forth in Schedule 15.02 (in the case of the
Business described in clauses (b) through (e) of the definition thereof).
Schedule 5.17 contains a complete and accurate list of businesses, if any,
conducted by any Borrower other than its Business. All Collateral, including all
writings relating thereto and records thereof, books of record or account,
employees, business, offices and operations are located at, and all operation
with respect there to are conducted out of, the related Company-Owned Properties
or Borrowers chief executive office. Each Borrower’s chief executive office
address is 8091 Wallace Road, Eden Prairie, Minnesota 55344 and shall be, as of
July 1, 2005, 12601 Whitewater Drive, Minnetonka, Minnesota 55343.

     5.18 Transactions with Affiliates.

     Except as set forth on Schedule 5.18, no Borrower is currently a party to
any transaction of any kind with any Affiliate of any Borrower. Each of the
transactions listed on Schedule 5.18 was entered into in the ordinary course of
each applicable Borrower’s business, pursuant to written agreements and on fair
and reasonable terms substantially as favorable to such Borrower as were
obtainable by such Borrower at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

     5.19 Financing Statements; Perfected Security Interest.

     The execution and delivery of this Agreement and the Grant hereunder
creates a valid Lien in the Collateral and the Proceeds thereof which has
attached and is enforceable. The Filing Offices are the only offices where
financing statements are required to be filed in order to perfect such security
interest in all Filing Collateral, except to the extent that Filing Collateral
includes Fixtures which require the recording of the deed of trust or mortgage
(whether one or more) or separate financing statement(s) in the county in which
such Fixtures are located in order to perfect a security interest therein. The
Lien of the Administrative Agent, on behalf of the Lenders, in all Filing
Collateral is a first priority perfected security interest. Upon delivery into
Administrative Agent’s (or any Lender’s) possession of Collateral other than
Filing Collateral, the Lien therein of the Administrative Agent, on behalf of
the Lenders, will be a first priority perfected security interest.

     5.20 Title; Sufficiency; No Liens.

     Borrowers have good and marketable title to the Collateral free of all
Liens (other than the Lien granted to Administrative Agent, on behalf of the
Lenders, hereunder and Liens permitted under Section 7.01) and such Collateral
is sufficient to enable Borrowers to operate the Business at each Company-Owned
Property (in the case of the Business described in clause (a) of the definition
thereof) and at Borrower’s address set forth in Schedule 15.02 (in the case of
the Business described in clauses (b) through (e) of the definition thereof), in
each case in accordance with the applicable Principal Agreements. Except for the
filings reflected on the UCC searches delivered to Administrative Agent together
with this Agreement (“Current Filings”), there is no financing statement (or
similar statement, agreement, pledge, deed of trust, mortgage, notice or
registration), Lien, or Judgment filed with, registered, indexed or recorded in

40



--------------------------------------------------------------------------------



 



any Governmental Authority (or intended so to be), directly or indirectly,
identifying or encumbering or covering or involving the Collateral or any
Principal Agreement or which could have a Material Adverse Effect. Borrowers
shall take all actions necessary to terminate all Current Filings prior to or
concurrently with the funding of the Revolving Credit Loan.

     5.21 No Further Disposition.

     Other than with respect to the Lien granted herein to Administrative Agent,
on behalf of the Lenders and, to the extent of the Permitted Encumbrances and
Liens permitted under Section 7.01, no Borrower has entered into any agreement
or understanding or taken, permitted or suffered to exist any action (including
the filing of a financing statement, agreement, pledge, deed of trust or
mortgage, notice or registration) or event (whether by operation of law or
otherwise) for the purpose of, or that may have the effect of, directly or
indirectly, Granting or permitting any Lien on or Disposing of any Collateral
(including the Principal Agreements), any interest therein or rights pertaining
thereto.

     5.22 Principal Agreements.

     Every Principal Agreement currently in effect is listed on Schedule 5.22
and Borrowers have provided Administrative Agent with a true, correct and
complete copy of each of the same. Each Borrower is in good standing under, and
in compliance with, the Principal Agreements. No Borrower has been, and no
Borrower is, in Conflict with or under, any of the Principal Agreements. No
Borrower has any knowledge of any claim of (or basis for any claim of) any such
Conflict or of any termination or nonrenewal of any Principal Agreement. Each of
the Principal Agreements listed on Schedule 5.22 was entered into in the
ordinary course of each applicable Borrower’s business, pursuant to written
agreements and on fair and reasonable terms and, to the extent the same is with
an Affiliate, on terms substantially as favorable to such Borrower as were
obtainable by such Borrower at the time in a comparable arm’s length transaction
with a Person other than an Affiliate.

     5.23 Capitalization; Solvency.

     All of the issued and outstanding Capital Stock of Borrowers (and the other
Persons listed on Exhibit J), except as noted thereon, is directly and
beneficially owned and held by the entity listed for each such Borrower or other
Person listed on Exhibit J, and all of such Capital Stock has been duly
authorized and are fully paid and non-assessable, free and clear of all Liens
other than Permitted Encumbrances and Liens permitted under Section 7.01. Each
Borrower (a) is solvent after giving effect to the Obligations, the security
interests of Administrative Agent, on behalf of the Lenders, and the other
transactions contemplated hereunder, and (b) is able to pay its debts as they
mature and has (and has reason to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business and all
businesses in which it is about to engage. The assets and properties of each
Borrower at a fair valuation and at their present fair salable value are greater
than the Indebtedness of each such Borrower, and including any subordinated and
contingent liabilities computed at the amount which, to the best of each
Borrower’s knowledge, represents an amount which can reasonably be expected to
become an actual or matured liability.

41



--------------------------------------------------------------------------------



 



     5.24 Intellectual Property; Licenses, Etc.

     The Borrowers and their Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
the Business (including those trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights listed on Schedule 5.24), without conflict with the rights of
any other Person. To the best knowledge of the Borrowers, no trademark, service
mark, slogan or other advertising device, product, process, method, substance,
part or other material now employed, or now contemplated to be employed, by any
Borrower or any Subsidiary infringes upon any rights held by any other Person.
No claim or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrowers, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

     5.25 Brokers and Financial Advisors.

     Except as set forth on Schedule 5.25, no brokers or finders were used in
connection with the financing contemplated hereby and each Borrower hereby
agrees to indemnify and hold Administrative Agent and the Lenders harmless from
and against any and all liabilities, costs and expenses (including attorney’s
fees and court costs) suffered or incurred by Administrative Agent or any such
Lenders as a result of or arising out of any of the transactions contemplated
hereby. The provisions of this Section shall survive the expiration and
termination of this Agreement and the payment of the Obligations.

     5.26 Compliance with OFAC Rules and Regulations.

     None of the Borrowers, any Subsidiary of any Borrower or, to any Borrower’s
knowledge, any Affiliate of any Borrower (i) is a Sanctioned Person, (ii) has
more than 15% of its assets in Sanctioned Countries, or (iii) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries. No part of the proceeds of any Revolving Credit
Loan Borrowing hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

     5.27 Foreign Assets Control Regulations, Etc.

     Neither any Borrower nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.), as amended.
Neither any Borrower nor any or its Subsidiaries is in violation of (a) the
Trading with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the Patriot Act (as defined in Section 15.22). None of the
Borrowers (i) is a blocked person described in Section 1 of the Anti-Terrorism
Order or (ii) to the best of its knowledge, engages in any dealings or
transactions, or is otherwise associated, with any such blocked person.

42



--------------------------------------------------------------------------------



 



     5.28 FDA Properties, Minwood, FDA Properties of Texas, LP, Famous Dave’s
Properties of Texas, Inc., Famous Dave’s Ribs of Texas, L.P. and FD Ribs of
Texas, Inc.

     None of FDA Properties, Minwood, FDA Properties of Texas, LP, a Texas
limited partnership, Famous Dave’s Properties of Texas, Inc., a Texas
corporation, Famous Dave’s Ribs of Texas, L.P., a Texas limited partnership, or
FD Ribs of Texas, Inc., a Texas corporation, has engaged in any business other
than the owning (and initial acquisition) of the assets which it owns on the
date hereof.

ARTICLE VI.
AFFIRMATIVE COVENANTS

     So long as any Revolving Credit Loans or other Obligations are outstanding
or any Lender has any obligation to make any Revolving Credit Loan or the
Borrowers shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:

     6.01 Financial Statements.

     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and Required Lenders:

     (a) as soon as practicable, but in any event not later than ninety
(90) days after the end of each fiscal year of the Borrowers, the consolidated
balance sheet of the Borrowers and their Subsidiaries as of the end of such
year, and the related consolidated statement of income and consolidated
statement of cash flow for such year, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements to be
in reasonable detail, prepared in accordance with GAAP consistently applied, and
certified, without qualification and without an expression of uncertainty as to
the ability of any of the Borrowers or any of their Subsidiaries to continue as
going concerns, by Grant Thorton LLP or by other independent certified public
accountants reasonably satisfactory to the Required Lenders, together with a
written statement from such accountants to the effect that they have read a copy
of this Agreement, and that, in making the examination necessary to said
certification, they have obtained no knowledge of any Default or Event of
Default, or, if such accountants shall have obtained knowledge of any then
existing Default or Event of Default they shall disclose in such statement any
such Default or Event of Default, provided that such accountants shall not be
liable to the Lenders for failure to obtain knowledge of any Default or Event of
Default;

     (b) as soon as practicable, but in any event not later than forty-five
(45) days after the end of each fiscal quarter of each fiscal year of the
Borrowers, (i) copies of the unaudited consolidated balance sheet of the
Borrowers and their Subsidiaries as of the end of such quarter, and the related
consolidated statement of income and consolidated statement of cash flow for
such fiscal quarter and the portion of the Borrowers fiscal year then elapsed,
setting forth in each case in comparative form the figures for the corresponding
period or periods of the previous fiscal year and the comparisons to projections
for such period, all in reasonable detail and prepared in accordance with GAAP
consistently applied (subject to year-end adjustments and footnote information
required by GAAP consistently applied), together with a certification by the

43



--------------------------------------------------------------------------------



 



principal financial or accounting officer of the Borrowers that the information
contained in such financial statements fairly presents in all material respects
the financial position of the Borrowers and their Subsidiaries on the date
thereof (subject to year-end adjustments and footnote information required by
GAAP consistently applied); and (ii) a list (such list to specify whether any
addition is an addition of a Company-Owned Property or a Franchised Property) of
any new Restaurants acquired or opened (or any Restaurants closed or sold)
within such fiscal quarter by Borrowers and any of their Subsidiaries and any
new Restaurants scheduled to be acquired or opened (or any Restaurants scheduled
to be closed or sold) within the next year after such fiscal quarter and, if
applicable, amended Exhibits B and/or C reflecting the addition of any new
Company-Owned Properties or Franchised Properties (or the deletion of any
Company-Owned Properties or Franchised Properties), as applicable, which amended
Exhibit B and/or Exhibit C shall be substituted as a replacement Exhibit B
and/or Exhibit C to this Agreement, as applicable;

     (c) as soon as practicable, but in any event within thirty (30) days after
the end of each fiscal month in each fiscal year of the Borrowers, unaudited
consolidated financial statements of the Borrowers and their Subsidiaries for
such fiscal period and the portion of the Borrowers’ fiscal year then ending,
setting forth in each case in comparative form the figures for the corresponding
period or periods of the previous fiscal year and the comparisons to projections
for such period, prepared in accordance with GAAP consistently applied (subject
to year-end adjustments and footnote information required by GAAP consistently
applied) (except that the projections used for such comparison purposes must
only have been prepared in good faith based upon assumptions believed by
Borrowers to have been reasonable at the time), together with a certification by
the principal financial or accounting officer of the Borrowers that the
information contained in such financial statements fairly presents in all
material respects the financial condition of the Borrowers and their
Subsidiaries on the date thereof (subject to year-end adjustments and footnote
information required by GAAP consistently applied);

     (d) simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above, a Compliance Certificate certified by the
principal financial or accounting officer of the Borrowers and setting forth in
reasonable detail computations evidencing compliance with the covenants
contained in Article XIV and (if applicable) reconciliations to reflect changes
in GAAP since the Balance Sheet Date;

     (e) contemporaneously with the filing or mailing thereof, copies of all
material of a financial nature furnished to the holders of direct or indirect
equity interests in Borrowers or filed with the Securities and Exchange
Commission;

     (f) within forty-five (45) days after the beginning of each fiscal year of
the Borrowers and, if a Default or Event of Default shall have occurred and be
continuing, from time to time upon the request of the Administrative Agent,
projections and budgets of the Borrowers and their Subsidiaries organized for
the next fiscal year on a period-by-period and quarter-by-quarter basis updating
those projections delivered to the Lenders prior to the date hereof and or, if
applicable, updating any later such projections delivered in response to a
request pursuant to this Section 6.01(f); and

44



--------------------------------------------------------------------------------



 



     (g) from time to time such other financial data and information (including
accountants, management letters) as the Administrative Agent or any Lender may
reasonably request.

     6.02 Certificates; Other Information.

     Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

     (a) concurrently with the delivery of the financial statements referred to
in Section 6.01(a), a certificate of its independent certified public
accountants certifying such financial statements and stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default or, if any such Default or Event of Default shall exist, stating the
nature and status of such event;

     (b) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate of Famous
Dave’s signed by a Responsible Officer of Famous Dave’s (it being hereby
acknowledged by each Borrower that execution of the same by Famous Dave’s in
such manner shall be deemed to constitute execution of the same by each
Borrower);

     (c) promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of any Borrower by independent accountants in connection with the
accounts or books of any Borrower or any Subsidiary, or any audit of any of
them;

     (d) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
members or other direct or indirect equityholders of the Borrower, and copies of
all annual, regular, periodic and special reports and registration statements
which any Borrower may file or be required to file with the SEC under Section 13
or 15(d) of the Securities Exchange Act of 1934, and not otherwise required to
be delivered to the Administrative Agent pursuant hereto;

     (e) promptly after any Borrower has notified the Administrative Agent of
any intention by any Borrower to treat the Revolving Credit Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or any
successor form; and

     (f) promptly, such additional information regarding the business, financial
or corporate affairs of any Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

     In addition, Borrowers shall furnish or cause to be furnished to
Administrative Agent and Lenders such budgets, forecasts, projections and other
information respecting the Collateral and the business of Borrowers, as
Administrative Agent or Lenders may, from time to time, reasonably request.
Administrative Agent and each Lender is hereby authorized to deliver, from

45



--------------------------------------------------------------------------------



 



time to time, a copy of any financial statement or any other information
relating to the business of Borrowers to any Person. Borrowers hereby
irrevocably authorizes and directs all accountants or auditors to deliver to
Administrative Agent and Lenders, at Borrowers’ expense, copies of the financial
statements of Borrowers and any reports or management letters prepared by such
accountants or auditors on behalf of the Borrowers and to disclose to
Administrative Agent and Lenders such information as they may have regarding the
business of Borrowers. Any documents, schedules, invoices or other papers
delivered to Administrative Agent or any Lender may (but shall not be required
to) be destroyed or otherwise disposed of by Administrative Agent or Lenders at
any time after the same are delivered to Administrative Agent or Lenders, except
as otherwise designated by Borrowers to Administrative Agent in writing.

     Except for Compliance Certificates required under Section 6.02, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrowers with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

     6.03 Notices.

     Promptly notify the Administrative Agent and each Lender:

     (a) of the occurrence of any Default or Event of Default;

     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Borrower or any Subsidiary and any Governmental
Authority; (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws; or (iv) any material loss,
damage, or Litigation relating to the Business, the Collateral or any other
property which is security for the Obligations;

     (c) of the occurrence of any ERISA Event; and

     (d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary.

     Each notice pursuant to this Section shall be accompanied by a statement of
a Responsible Officer of each Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrowers have taken and propose
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

     6.04 Payment of Obligations.

     Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate

46



--------------------------------------------------------------------------------



 



proceedings diligently conducted and adequate reserves in accordance with GAAP
consistently applied are being maintained by any Borrower or any Subsidiary;
(b) all lawful claims which, if unpaid, would by law become a Lien upon any
Borrower’s or any Subsidiary’s property; and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.

     6.05 Preservation of Existence, Etc.

     (a) Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except as
otherwise permitted by Section 7.04 or 7.05; (b) preserve, renew and maintain in
full force and effect its good standing status under the Laws of the
jurisdiction of its organization except as otherwise permitted by Section 7.04
or 7.05; (c) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or deemed desirable in the normal
conduct of its business, except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (d) preserve or
renew all of its registered IP Rights, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

     6.06 Maintenance of Properties.

     (a) Maintain, preserve and protect the Company-Owned Properties, the
Collateral and all of its other material properties and equipment necessary in
the operation of its business in good working order and condition, ordinary wear
and tear excepted; (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) use the standard of care
typical in the industry in the operation and maintenance of its facilities.

     6.07 Maintenance of Insurance.

     At Borrowers’ sole cost and expense, (a) maintain with Approved Providers
insurance policies satisfying the Insurance Requirements set forth on
Schedule 6.07, (b) timely pay all premiums, fees and charges required in
connection with all of its insurance policies and otherwise continue to maintain
such policies in full force and effect; (c) promptly deliver the insurance
policies, certificates (and renewals) thereof or other evidence of compliance
herewith to Administrative Agent; and (d) promptly notify Administrative Agent
of any loss covered by or claim under or notice made in connection with any such
insurance policies.

     6.08 Compliance with Laws.

     Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which such requirement of Law or order,
writ, injunction or decree is being contested in good faith by appropriate
proceedings diligently conducted.

     6.09 Books and Records.

     (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and

47



--------------------------------------------------------------------------------



 



matters involving the assets and business of such Borrower or such Subsidiary,
as the case may be; and (b) maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Borrower or such Subsidiary,
as the case may be.

     6.10 Inspection Rights.

     Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Borrowers and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrowers;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and without advance notice.

     6.11 Conduct of Business.

     Continue to engage only in the Business engaged in by the Borrower on the
Closing Date, and in businesses and activities reasonably related thereto.

     6.12 Capitalization; Solvency.

     (a) Continue to be solvent after giving effect to the Obligations, the
security interests of Administrative Agent, on behalf of the Lenders, and the
other transactions contemplated hereunder.

     (b) Continue to pay its debts as they mature and continue to have
sufficient capital (and not unreasonably small capital) to carry on its business
and all businesses in which it is about to engage.

     6.13 Casualty and Condemnation.

          Comply with the following requirements:

     (a) The Loss Proceeds in respect of any Loss of any of the Collateral
shall, subject to the rights, if any, of other parties with a prior interest in
the property covered thereby, (i) so long as no Event of Default has occurred
and is continuing and to the extent that the amount of such Loss Proceeds is
less than $250,000, be disbursed to the applicable Borrower for reinvestment in
such Borrower’s Business and (ii) in all other circumstances, be held by the
Administrative Agent as cash collateral for the Obligations. The Administrative
Agent may, so long as no Event of Default has occurred and is continuing and the
Borrowers are not required to apply such Loss Proceeds to prepay the Obligations
pursuant to Section 6.13(b) below or have not elected to reinvest such Loss
Proceeds pursuant to Section 6.13(b) below, disburse from time to time all or
any part of such proceeds so held as cash collateral, upon such terms and
conditions as the Administrative Agent may reasonably prescribe, for direct
application by such Borrower solely to the repair or replacement of such
Borrower’s property so damaged, destroyed or taken or other

48



--------------------------------------------------------------------------------



 



reinvestment in the Borrowers’ Business; provided that, so long as no Event of
Default has occurred and is continuing, the Borrowers shall at all times and in
any event have the rights set forth in the last sentence of Section 6.13(d)
below. In the event that such proceeds have not been reinvested in the
Borrowers’ business within two hundred seventy (270) days after the earlier to
occur of receipt thereof by the Borrowers or receipt thereof by the
Administrative Agent, the Administrative Agent shall apply all or any part of
such proceeds to the Obligations as provided in Sections 6.13(c) and (d);
provided that, if (A) within such 270-day period after the earlier to occur of
receipt of such proceeds by the Borrowers or receipt of such proceeds by the
Administrative Agent, the Borrowers enter into an agreement (which may be a
purchase order) pursuant to which such reinvestment shall be made, a copy of
which shall be provided to the Administrative Agent, and (B) within four hundred
five (405) days following receipt of such proceeds by the Borrowers or the
Administrative Agent, the Borrowers shall have completed, or shall have made
significant progress toward completion of, such reinvestment with such Loss
Proceeds, then the Borrowers shall not be required to prepay the Revolving
Credit Loans pursuant to Sections 6.13(b) and (c) but shall in any event comply
with Section 6.13(d).

     (b) Concurrently with the receipt by any of the Borrowers or any of their
Subsidiaries of Loss Proceeds relating to any Loss with respect to any
Collateral or Company-Owned Property, less reasonable expenses relating to such
Loss, which have not been reinvested in the Borrowers’ Business within two
hundred and seventy (270) days of receipt of such proceeds subject to
Section 6.13(a) above, provided that, if (A) within such 270-day period after
the earlier to occur of receipt of such Loss Proceeds by the Borrowers or
receipt of such Loss Proceeds by the Administrative Agent, the Borrowers enter
into an agreement (which may be a purchase order) pursuant to which such
reinvestment shall be made, a copy of which shall be provided to the
Administrative Agent, and (B) within four hundred five (405) days following
receipt of such proceeds by the Borrowers or the Administrative Agent, the
Borrowers shall have completed, or shall have made significant progress toward
completion of, such reinvestment of such Loss Proceeds, then the Borrowers shall
not be required to prepay the Revolving Credit Loans in accordance with
Sections 6.13(b) and (c) but shall in any event comply with Section 6.13(d)
(provided, however, if a Default or Event of Default has occurred and is
continuing, such proceeds shall be immediately paid to the Administrative
Agent); then the Borrowers shall pay to the Administrative Agent for the
respective accounts of the Lenders an amount equal to one hundred percent (100%)
of such Loss Proceeds, to be applied in the manner set forth in Sections 6.13(b)
and (c) or, if applicable, Section 6.13(d).

     (c) All mandatory prepayments pursuant to Section 6.13(b) above shall be
applied first, as a principal reduction of any Revolving Credit Loans in such
order and such manner as Administrative Agent shall determined in its Sole
Discretion, and second, to any other Obligations in such order and such manner
as Administrative Agent shall determine in its Sole Discretion. Any prepayment
of principal of any Revolving Credit Loans shall include all interest accrued
thereon to the date of such prepayment.

     (d) The Borrowers shall deliver to the Administrative Agent, promptly upon
receipt thereof, all Loss Proceeds that may have to be applied to prepay any
Revolving Credit Loans or other Obligations pursuant to Section 6.13(c) above if
not reinvested as permitted in Section 6.13(a), to be held as Collateral pending
reinvestment in accordance with such Section 6.13(a). Upon the Borrowers’
request, any cash amounts delivered to the Administrative Agent to be held

49



--------------------------------------------------------------------------------



 



as Collateral under this Section 6.13(d) may be applied to repay the Revolving
Credit Loans or other Obligations in the order provided above.

     6.14 Banks and Payments.

     (a) Cause all Collateral Revenues and Proceeds to be deposited in the
account(s) with the bank(s) listed on Schedule 6.14 and Borrowers shall pay, and
hereby authorize Administrative Agent to cause to be paid, all Obligations as
and when due from all amounts in any bank required to be listed on
Schedule 6.14. Borrowers shall enter into such control agreements or other
similar agreements between each such bank, Borrowers and Administrative Agent,
as Administrative Agent shall deem necessary in its Sole Discretion, in form and
substance reasonably acceptable to the Administrative Agent, providing for such
bank’s agreement to disburse any such amounts in accordance with the instruction
of Administrative Agent without the further consent of, or notice to, Borrowers.
Borrowers hereby appoint Administrative Agent as their attorney-in-fact for the
purpose of executing such agreement(s) on behalf of the Borrowers as set forth
in Section 6.14 hereof.

     (b) Direct (and each Borrower does hereby direct) any and all transferors,
distributors or payors (including insurance companies with whom any Borrower
maintains insurance), upon receipt of notice from Administrative Agent, on
behalf of the Lenders, to make payment of all Collateral Revenues and Proceeds
directly to Administrative Agent, on behalf of the Lenders, and authorizes
Administrative Agent, on behalf of the Lenders, in its Sole Discretion, to hold
the same in its possession as Collateral, to apply the same to repayment of the
Obligations, to deposit the same into any of the accounts with the banks listed
on Schedule 6.14, or, to apply the same toward replacement of the Collateral.
Administrative Agent shall deliver such a notice only upon or after the
occurrence of an Event of Default (whether or not the same shall be continuing).
All Collateral Revenues and Proceeds whether received by Administrative Agent,
on behalf of the Lenders, or by any Borrower, or by any other Person will be
included in the Collateral subject to the security interest granted to
Administrative Agent, on behalf of the Lenders, hereunder. Each Borrower shall
(i) identify, earmark, segregate and keep separate all Collateral Revenues and
Proceeds received by it, (ii) upon Administrative Agent’s request, on behalf of
the Lenders, promptly account to Administrative Agent, on behalf of the Lenders,
for all Collateral Revenues and Proceeds, (iii) hold all Collateral Revenues and
Proceeds received by any Borrower in trust for the benefit of Administrative
Agent, on behalf of the Lenders, and shall promptly (and in any event not later
than the fifth day after receipt) deliver (or cause to be delivered) the same to
Administrative Agent, on behalf of the Lenders, and into its possession in the
form received by such Borrower and at a time and in a manner satisfactory to
Administrative Agent, on behalf of the Lenders.

     6.15 Equipment.

     (a) Keep the Equipment in good condition and repair (ordinary wear and tear
excepted);

     (b) Use the Equipment with all reasonable care and caution and in
accordance with applicable standards of any insurance and in conformity with all
Contractual Obligations, Requirements of Law and Consents and Other Action;

50



--------------------------------------------------------------------------------



 



     (c) Use the Equipment only in the Business and not for personal, family,
household or farming use; and

     (d) Assume (and Borrowers do hereby assume) all responsibility and
liability arising from the Borrowers’ use of the Equipment.

     6.16 Escrows.

     Upon or after the occurrence of an Event of Default hereunder or under the
other Loan Documents (whether or not the same shall be continuing), Borrowers
shall upon written notice from Administrative Agent, on behalf of the Lenders,
escrow with Administrative Agent from time to time, amounts sufficient, in
Administrative Agent’s Sole Discretion, to pay as the same come due, all taxes,
insurance, rentals, and any capital expenditures required to be expended in
connection with the Company-Owned Properties by any Borrower during the term of
any Revolving Credit Loan.

     6.17 Taxes.

     Continue (and cause each Tax Party to continue) to file in a timely manner
all Federal, state and other material tax returns and reports required to be
filed, and to continue (and cause each Tax Party to continue) to pay, all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable. All information in such tax returns, reports
and declarations will be complete and accurate in all material respects.

     6.18 FDA Properties, Minwood, FDA Properties of Texas, LP, Famous Dave’s
Properties of Texas, Inc., Famous Dave’s Ribs of Texas, L.P. and FD Ribs of
Texas, Inc.

               Not allow any of FDA Properties, Minwood, FDA Properties of
Texas, LP, a Texas limited partnership, Famous Dave‘s Properties of Texas, Inc.,
a Texas corporation, Famous Dave‘s Ribs of Texas, L.P., a Texas limited
partnership, or FD Ribs of Texas, Inc., a Texas corporation,, to engage in any
business other than the owning of the assets which it owns on the date hereof or
to acquire any new property or assets. In addition, cause FDA Properties of
Texas, LP and FDA Properties of Texas, Inc. to dissolve its legal existence
within ninety (90) days after the property in Mesquite, Texas, currently owned
by FDA Properties of Texas, LP, is sold.

     6.19 Further Assurances.

               Deliver or cause to be delivered to Administrative Agent from
time to time such other documentation, consents, authorizations, approvals and
orders in form and substance reasonably satisfactory to Administrative Agent as
Administrative Agent shall reasonably deem necessary or desirable to perfect,
maintain or protect the Liens on the Collateral

51



--------------------------------------------------------------------------------



 



ARTICLE VII.
NEGATIVE COVENANTS

     So long as any Revolving Credit Loans or other Obligations are outstanding
or any Lender has any obligation to make any Revolving Credit Loan, no Borrower
shall, nor shall any Borrower permit any Subsidiary to, directly or indirectly:

     7.01 Liens.

     Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

     (a) Liens pursuant to any Loan Document;

     (b) Liens existing on the date hereof and listed on Schedule 7.01, provided
that the property covered thereby is not increased;

     (c) Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP consistently applied;

     (d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ or other like Liens arising in the ordinary course of business which
are for sums not overdue for a period of more than 30 days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person;

     (e) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

     (f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

     (g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

     (h) purchase money Liens upon or in equipment acquired by any Borrower to
secure the purchase price of such equipment or to secure debt incurred solely
for the purpose of financing the acquisition of any such equipment, or Liens
existing on any such equipment at the time of acquisition (other than any such
Liens created in contemplation of such acquisition that do not secure the
purchase price); provided that the Indebtedness secured thereby does not exceed
the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition; and

52



--------------------------------------------------------------------------------



 



     (i) Liens in connection with Capitalized Leases permitted pursuant to
Section 7.03.

     7.02 Investments.

     Make any Investments, except:

     (a) Investments held by such Borrower or such Subsidiary in the form of
cash and Cash Equivalents;

     (b) Investments of any Borrower in any wholly-owned Subsidiary as of the
date hereof;

     (c) Investments of a Borrower consisting of the formation of a wholly-owned
Subsidiary (each, a “Proposed Subsidiary”), provided, however, that no Borrower
shall make such an Investment without the prior written consent of
Administrative Agent, such consent not to be unreasonably withheld in the event
that Borrowers satisfy the following conditions: (i) Administrative Agent
receives at least sixty (60) days prior written notice of the proposed
formation; (ii) no Event of Default shall have occurred and be continuing at the
time of such notice or at the time of the proposed formation of such Proposed
Subsidiary; (iii) the Proposed Subsidiary, at the time of formation and at the
time such Proposed Subsidiary is added as a Borrower hereunder (as provided
below), satisfies Administrative Agent’s then applicable credit review and
underwriting standards, as determined by Administrative Agent in its Sole
Discretion after review of such financial statements, reports and other
documentation, if any, as Administrative Agent may require in order to make such
determination, all of which shall, at Administrative Agent’s request, be
delivered by Borrowers at their sole cost and expense; (iv) the Proposed
Subsidiary, at the time of formation and at the time such Proposed Subsidiary is
added as a Borrower hereunder (as provided below), satisfies Administrative
Agent’s underwriting standards regarding its organizational structure, as
determined by Administrative Agent in its Sole Discretion; (v) Borrowers and
such Proposed Subsidiary execute and deliver to Administrative Agent and Lenders
such documents and instruments as Administrative Agent shall reasonably require,
in form and content reasonably satisfactory to Administrative Agent, to cause
such Proposed Subsidiary to be added as an additional Borrower under this
Agreement, the Notes and the other Loan Documents, jointly and severally liable
with all other Borrowers for all obligations and liabilities of Borrowers
hereunder and thereunder, including, without limitation, a joinder agreement and
legal opinions; (vi) Borrowers pay to Administrative Agent an amendment fee
determined by the Administrative Agent and all reasonable costs and expenses
incurred by Administrative Agent in connection with such transaction, including,
without limitation, Attorney Costs; and (vii) satisfaction of such other terms
and conditions as Administrative Agent shall reasonably require; and

     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;

53



--------------------------------------------------------------------------------



 



provided, however, that the foregoing Investments shall not be permitted if and
to the extent that they are otherwise prohibited pursuant to any other provision
of this Agreement or any other Loan Document.

     7.03 Indebtedness.

     Create, incur, assume, increase, become liable on or suffer to exist any
Indebtedness other than Indebtedness listed on Schedule 7.03; provided, however,
that notwithstanding the foregoing, nothing contained in this Section 7.03 shall
permit any Borrower or any Subsidiary to create, incur, assume, increase, become
liable on or suffer to exist any Indebtedness (whether or not listed on
Schedule 7.03) to the extent that such Borrower’s or such Subsidiary’s ability
to do so is otherwise prohibited by any other provision of this Agreement or any
other Loan Document.

     7.04 Fundamental Changes; Subsidiaries.

     (a) Change its name, federal taxpayer identification number or state of
formation, nor assume a different name, nor conduct its business or affairs
under any other name without providing Administrative Agent with 60 days prior
written notice thereof.

     (b) Merge, dissolve, liquidate, consolidate with or into another Person,
change its structure (whether by equity sale, issuance, purchase or otherwise),
change its use of any item of Collateral during the term hereof, or Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its assets (whether now owned or hereafter acquired) to or in favor of
any Person, except that (i) any Subsidiary of any Borrower may merge into or
consolidate with any other Subsidiary of any Borrower provided that, in the case
of any such merger or consolidation, the Person formed by such merger or
consolidation shall be a wholly-owned Subsidiary of a Borrower, and (ii) any of
a Borrower’s Subsidiaries may merge into a Borrower. Borrowers shall provide
prior written notice to Administrative Agent of any merger or consolidation
permitted under this Section 7.04(b), together with an amended Exhibit J to this
Agreement including any changes necessary to accurately reflect such merger or
consolidation, which amended Exhibit J shall, upon approval by Administrative
Agent and consummation of the applicable merger or consolidation, be substituted
as a replacement Exhibit J to this Agreement.

     (c) Have any Subsidiaries other than those specifically disclosed in Part
(b) of Schedule 5.13 or have any equity investments in any other Person other
than those specifically disclosed in part(c) of Schedule 5.13, except, in each
case, as expressly permitted otherwise under Section 7.02(b).

     7.05 Dispositions.

     Make any Disposition of any Collateral, any Company-Owned Property, or any
other property or assets of any Borrower or any Subsidiary or enter into any
agreement to make any Disposition of any of the same, except:

     (a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

54



--------------------------------------------------------------------------------



 



     (b) Dispositions of inventory in the ordinary course of business;

     (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

     (d) Disposition of assets from one Borrower to another Borrower

     (e) the Disposition of the real property located in Mesquite, Texas
currently owned by FDA Properties of Texas, LP;

provided, however, that any Disposition pursuant to clauses (a) through
(d) shall be for fair market value.

     7.06 Restricted Payments.

     Except for (i) Restricted Payments from any Borrower to another Borrower
(only to the extent that the same may lawfully be made by such Borrower in
accordance with applicable Laws) and (ii) the Stock Repurchase, directly or
indirectly, declare, or pay or make any Restricted Payment, or set aside or
otherwise deposit or invest any sums for such purpose, or agree to do any of the
foregoing.

     7.07 Change in Nature of Business.

     Engage in any material line of business substantially different from those
lines of business conducted by the Borrowers and their Subsidiaries on the date
hereof or any business substantially related or incidental thereto.

     7.08 Transactions with Affiliates.

     Enter into any transaction of any kind with any Affiliate of any Borrower,
except in the ordinary course of business, pursuant to written agreements and on
fair and reasonable terms substantially as favorable to such Borrower or such
Subsidiary as would be obtainable by such Borrower or such Subsidiary at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate.

     7.09 Burdensome Agreements.

     Enter into any Contractual Obligation (other than this Agreement or any
other Loan Document) that limits the ability (a) of any Subsidiary to make
Restricted Payments to any Borrower or to otherwise transfer property to any
Borrower, (b) of any Subsidiary to Guarantee the Indebtedness of any Borrower or
(c) of any Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person.

55



--------------------------------------------------------------------------------



 



     7.10 Use of Proceeds.

     (a) Except in the case of the Stock Repurchase, use the proceeds of any
Revolving Credit Loan Borrowing, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry any securities,
including Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose.

     (b) Use the proceeds of any Revolving Credit Loan Borrowing, directly or
indirectly, for the purposes of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any Margin Stock or other security or
for any other purpose which might cause any Revolving Credit Loan Borrowing to
be considered a “purpose credit” within the meaning of Regulations U, T or X of
the Board of Governors of the Federal Reserve System, as amended.

     (c) Use the proceeds of any Revolving Credit Loan Borrowing for any purpose
other than for the lawful, proper business or commercial purposes related to the
Business or for the Stock Repurchase.

     (d) Engage, principally or as one of their important activities, in the
business of purchasing or carrying Margin Stock, or extending credit for the
purpose of purchasing or carrying Margin Stock.

ARTICLE VIII.
SECURITY FOR OBLIGATIONS

     8.01 Grant of Security in the Collateral.

     To secure the payment and performance in full of all of the Obligations,
each Borrower hereby Grants to Administrative Agent for the benefit of Lenders a
continuing security interest and Lien on and with respect to any and all right,
title and interest of each such Borrower in and to the Collateral (including the
Principal Agreements but only as provided in the next sentence below), whether
now owned and existing or hereafter acquired or arising; all additions and
accessions thereto, substitutions therefor and replacements and improvements of
or to any or all of the foregoing; and all products and Proceeds of the
foregoing. In the event and to the extent that any Borrower now or hereafter may
Grant a security interest in or other Lien on its rights under any Principal
Agreement without Conflicting with such Principal Agreement, either because the
terms of such Principal Agreement do not restrict such Grant, or each of the
other parties thereto has consented to such Grant or applicable Law permits such
Grant, or for any other reason, then such Borrower hereby Grants to
Administrative Agent for the benefit of Lenders such Lien in such Principal
Agreements, whether now owned or hereafter acquired, and all Proceeds thereof.
Each Borrower hereby authorizes Administrative Agent, on behalf of the Lenders,
to file the Financing Statements in the Filing Offices or in such other
locations as Administrative Agent, on behalf of the Lenders, may now or
hereafter deem appropriate in its Sole Discretion.

56



--------------------------------------------------------------------------------



 



ARTICLE IX.
SPECIAL PROVISIONS CONCERNING RIGHTS AND DUTIES WHILE IN
POSSESSION OF COLLATERAL

     9.01 Borrowers’ Possession.

     Upon and during the continuation of an Event of Default, to the extent the
same shall, from time to time, be in any Borrower’s possession, such Borrower
will hold the Collateral and all writings evidencing or relating to the
Collateral in trust for Administrative Agent, on behalf of the Lenders, and,
upon request or as otherwise provided herein, promptly deliver the same to
Administrative Agent, in the form received and at a time and in a manner
satisfactory to Administrative Agent. With respect to the Collateral in any
Borrower’s possession Borrowers shall at Administrative Agent’s request take
such action as Administrative Agent in its Sole Discretion deems necessary or
desirable to create, perfect and protect the security interest of Administrative
Agent, on behalf of the Lenders, in any of the Collateral and to preserve or
enhance the value thereof.

     9.02 Administrative Agent’s Possession.

     With respect to all of the Collateral (and all other security for the
Revolving Credit Loans) delivered or transferred to, or otherwise in the custody
or control of (including any items in transit to or set apart for)
Administrative Agent or any of its agents, associates or correspondents, in
accordance with this Agreement, the Borrowers agree that (a) such Collateral
(and other security) will be and be deemed to be in the sole possession of the
Administrative Agent, for the benefit of Lenders; (b) Borrowers have no right to
withdraw or substitute any such Collateral (or other security); (c) Borrowers
shall not take or permit any action, or exercise any voting and other rights,
powers and privileges in respect of the Collateral (or other security)
inconsistent with Administrative Agent’s and Lenders’ interest therein and sole
possession thereof; and (d) Administrative Agent, for the benefit of Lenders,
may in it its Sole Discretion and without notice, without obligation or
liability except to account for property actually received by it, and without
affecting or discharging the Obligations, (1) further transfer and segregate the
Collateral (or other security) in its possession; (2) receive Collateral
Revenues or Proceeds and hold the same as a part of the Collateral (or other
security) and/or apply the same as hereinafter provided; and (3) exchange any of
the Collateral (or other security) for other property upon reorganization,
recapitalization or other readjustment. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent, for the benefit of
Lenders, is authorized (i) to exercise or cause its nominee to exercise all or
any rights, powers and privileges (including to vote) on or with respect to the
Collateral (or other security) with the same force and effect as an absolute
owner thereof; (ii) whether any of the Obligations be due, in its (or Lenders’)
name(s) or in Borrowers’ names or otherwise, to demand, sue for, collect or
receive any money or property at any time payable or receivable on account of or
in exchange for, or make any compromise or settlement Administrative Agent, on
behalf of the Lenders, deems desirable with respect to, any of the Collateral
(or other security); and (iii) to extend the time of payment, arrange for
payment in installments, or otherwise modify the terms of, or release, any of
the Collateral (or other security). Notwithstanding the rights accorded
Administrative Agent or the Lenders with respect to the Collateral (or other
security) and except to the extent provided below or required by the UCC or
other applicable Law (which

57



--------------------------------------------------------------------------------



 



requirement cannot be modified, waived or excused), Administrative Agent’s (and
any Lender’s) sole duty with respect to any Collateral (or other security) in
its possession (with respect to custody, preservation, safekeeping or otherwise
and whether under Section 9-207 of the UCC or otherwise) will be to deal with it
in the same manner that such party deals with similar property owned and
possessed by it. Without limiting the foregoing, Administrative Agent (and
Lenders), and any of its (and their) officers, directors, members, partners,
trustees, owners, debt holders, employees, representatives, agents and
designees, except as otherwise required by applicable Law (I) will have no duty
with respect to the Collateral (or other security) or the rights granted
hereunder; (II) will not be required to sell, invest, substitute, replace or
otherwise dispose of the Collateral (or other security); (III) will not be
required to take any steps necessary to preserve any rights against prior
parties to any of the Collateral (or other security); (IV) will not be liable
for (or deemed to have made an election of or exercised any right or remedy on
account of) any delay or failure to demand, collect or realize upon any of the
Collateral (or other security); and (V) will have no obligation or liability in
connection with the Collateral (or other security) or arising under this
Agreement. Borrowers agree that such standard of care is reasonable and
appropriate under the circumstances.

ARTICLE X.
EVENTS OF DEFAULT AND REMEDIES

     10.01 Events of Default.

     Any of the following shall constitute an Event of Default:

     (a) Non-Payment. Any Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal or interest of any Revolving Credit Loan,
or (ii) within three Business Days after the same becomes due, any fee or other
amount due hereunder or under any other Loan Document; or

     (b) Disclaimer. Any Borrower disclaims liability under, or enforceability
of, any Loan Document; or

     (c) Specific Covenants. Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05(a),
6.05(c), 6.10, 6.14, or Article VII, or Section 14.02 or 14.03; or

     (d) Other Defaults. Any Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a), (b) or (c) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days; or

     (e) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or

     (f) Insolvency Proceedings, Etc. Any Borrower or any Subsidiary of any
Borrower institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any

58



--------------------------------------------------------------------------------



 



receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding; or

     (g) Inability to Pay Debts; Attachment. (i) Any Borrower or any Subsidiary
of any Borrower becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

     (h) Judgments. There is entered against any Borrower or any Subsidiary
(i) a final judgment or order for the payment of money in an aggregate amount
exceeding $750,000.00 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $250,000.00,
or (ii) any Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $250,000.00; or

     (j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Borrower or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Borrower denies that it
has any or further liability or obligation under any Loan Document, or purports
to revoke, terminate or rescind any Loan Document;

     (k) Change of Control. There occurs any Change of Control;

     (l) Dissolution, Etc. of Borrowers. Any Borrower or any partnership or
limited liability company in which any Borrower or any Subsidiary is a partner
or member (each hereinafter called an “other liable party”) shall dissolve,
merge or consolidate, suspend the transaction of business, attempt to terminate,
revoke or disclaim any obligation to Administrative Agent or any Lender (except
strictly in accordance with its terms), or incur any material adverse change in
its financial condition or prospects; or if any Borrower or any other liable
party shall be expelled from or suspended by any stock or securities exchange or
other exchange; or if any

59



--------------------------------------------------------------------------------



 



Borrower or any other liable party shall take any action to effect, or which
indicates its acquiescence in, any of the foregoing, except as expressly
permitted in or required by this Agreement; or

     (m) The Capital Stock of Famous Dave’s shall cease to be traded on a
nationally recognized stock or securities exchange.

     10.02 Remedies Upon Event of Default.

     If any Event of Default occurs and is continuing, the Administrative Agent
shall, subject to Section 12.12, at the request of, or may, with the consent of,
the Required Lenders, take any or all of the following actions:

     (a) declare the commitment of each Lender to make Revolving Credit Loans to
be terminated, whereupon such commitments and obligation shall be terminated;

     (b) declare the unpaid principal amount of all outstanding Revolving Credit
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Borrower;

     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law,
which shall include, without limitation, the rights, powers and remedies
(i) granted to secured parties under the UCC or other applicable Uniform
Commercial Code; (ii) granted to Administrative Agent or Lenders under any other
applicable Law; and (iii) granted to Administrative Agent or Lenders under this
Agreement, the Notes or any other Loan Document or any other agreement between
Borrowers and Administrative Agent or Lenders;

     (d) without Borrowers’ assent, without advertisements or notices of any
kind (except for the notice specified in Section 10.04 below regarding notice
required in connection with a public or private sale), or demand of performance
or other demand, or obligation or liability (except to account for amounts
actually received) to or upon Borrowers or any other person (all such
advertisements, notices and demands, obligation and liabilities, if any, hereby
being expressly waived and discharged to the extent permitted by law),
forthwith, directly or through its agents or representatives, (i) disclose such
default and other matters (including the names of Borrowers) in connection
therewith to any Person in Administrative Agent’s and Lenders’ reasonable
discretion; (ii) to the extent permitted by applicable Law enter any
Company-Owned Property, with or without the assistance of other persons or legal
process; (iii) require Borrowers to account for (including accounting for any
products and proceeds of any Collateral), segregate, assemble, make available
and deliver to Administrative Agent, its agents or representatives, for the
benefit of Lenders, the Collateral, at any place and time designated by
Administrative Agent or Lenders; (iv) take possession of, operate, render
unusable, remove from any location, collect, transfer and receive, recover,
appropriate, foreclose, extend payment of, adjust, compromise, settle, release
any claims included in, and do all other acts or things necessary or, that
Administrative Agent or Lenders in their Sole Discretion deem appropriate, to
protect, maintain, preserve and realize upon, the Collateral and any products
and proceeds thereof, in whole or in

60



--------------------------------------------------------------------------------



 



part; (v) exercise all rights, powers and interests with respect to any and all
Collateral, and sell, assign, lease, license, pledge, transfer, negotiate
(including endorse checks, drafts, orders, or instruments), deliver or otherwise
dispose (by contract, option(s) or otherwise) of the Collateral or any part
thereof; and (vi) without regard to the sufficiency of the security for
repayment of the Obligations and without notice to Borrowers, or any showing of
insolvency, fraud or mismanagement on the part of Borrowers and without the
necessity of filing any judicial or other proceeding other than the proceeding
for appointment of a receiver, and without regard to the then value of the
Collateral, Administrative Agent and Lenders shall be entitled to the ex parte
appointment of a receiver or receivers for the protection, control and
management of the Collateral. Any such disposition may be in one or more public
or private sales, at or upon an exchange, board or system or in the State where
any Collateral or any Company-Owned Property is located or elsewhere, at such
price, for cash or credit (or for future delivery without credit risk) and upon
such other terms and conditions as it deems appropriate, with the right of
Lenders to the extent permitted by Law upon any such sale or sales, public or
private, to purchase the whole or any part of said Collateral, free of any
right, claim or equity of redemption of or in any Borrower (such rights, claims
and equity of redemption, if any, hereby being expressly waived). If any of the
Collateral is sold or leased by Administrative Agent, on behalf of the Lenders,
upon credit terms or for future delivery, the Obligations shall not be reduced
as a result thereof until payment therefore is finally collected by
Administrative Agent, for the benefit of Lenders. In the event Administrative
Agent institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower waives the posting of any
bond which might otherwise be required. Notwithstanding that Administrative
Agent or any Lender, whether in its own behalf and/or on behalf of another or
others, may continue to hold the Collateral and regardless of the value thereof,
or any delay or failure to dispose thereof, unless and then only to the extent
that Administrative Agent or any such Lender proposes to retain the Collateral
in satisfaction of the Obligations by written notice in accordance with the UCC,
Borrowers shall be and remain liable for the payment in full of any balance of
the Obligations and expenses at any time unpaid. Without limiting the foregoing,
upon Borrowers’ failure to abide by and comply with its obligations under
Article VI hereof, in addition to its other rights and remedies, Administrative
Agent, on behalf of the Lenders, may (but is not required to), in its Sole
Discretion and to the extent it deems necessary, advisable or appropriate, take
or cause to be taken such actions or things to be done (including the payment or
advancement of funds, or requiring advancement of funds to be held by
Administrative Agent, for the benefit of Lenders, to fund such obligations,
including taxes or insurance) as may be required hereby (or necessary or
desirable in connection herewith) to correct such failure (including causing the
Collateral to be maintained or insurance protection required hereby to be
procured and maintained) and any and all costs and expenses incurred (including
reasonable attorneys fees and disbursements) in connection therewith shall be
included in Borrowers’ Obligations and shall be immediately due and payable and
bear interest at the Default Rate;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Revolving Credit Loans
shall automatically terminate, the unpaid principal amount of all outstanding
Revolving Credit Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, without further act of the Administrative
Agent or any Lender.

61



--------------------------------------------------------------------------------



 



All such rights, powers and remedies shall be cumulative and not alternative and
enforceable, in Required Lenders’ Sole Discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower of this Agreement or any
of the other Loan Documents. Any single or partial exercise of, or forbearance,
failure or delay in exercising any right, power or remedy shall not be, nor
shall any such single or partial exercise of, or forbearance, failure or delay
be deemed to be a limitation, modification or waiver of any right, power or
remedy and shall not preclude the further exercise thereof; and every right,
power and remedy of Administrative Agent or Lenders shall continue in full force
and effect until such right, power and remedy is specifically waived by an
instrument in writing executed and delivered with respect to each such waiver by
such parties.

     10.03 Application of Funds.

     After the exercise of remedies provided for in Section 10.02 (or after the
Revolving Credit Loans have automatically become immediately due and payable any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:

     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such and including all costs and expenses (including Attorney Costs, trustee
fees and court costs) incurred in connection with any collection, receipt,
recovery, appropriation, foreclosure or realization, or from any use, operation,
sale, assignment, lease, pledge, transfer, delivery or disposition of all or any
of the Collateral, or with respect to the care, safekeeping, custody,
maintenance, protection, administration or otherwise of any and all of said
Collateral or in any way relating to the rights of Administrative Agent and
Lenders under this Agreement;

     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Revolving Credit Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Credit Loans, ratably among the Lenders in proportion
to the respective amounts described in this clause Fourth held by them;

     Fifth, to the payment, satisfaction or discharge of any other Indebtedness
or Obligations (including any reimbursement, subrogation, contribution or other
obligation to any Person), or otherwise as may be permitted or as required by
any law, rule or regulation (including Section 9-615(a)(3) of the UCC); and

     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrowers or as otherwise required by Law.

62



--------------------------------------------------------------------------------



 



     10.04 Required Notice of Sale.

     In exercising its rights, powers and remedies as secured party,
Administrative Agent, on behalf of the Lenders, agrees to give Borrowers
10 days’ notice of the time and place of any public sale of Collateral or of the
time after which any private sale of Collateral may take place, unless the
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market. Borrowers agree that such period
and notice is commercially reasonable under the circumstances.

ARTICLE XI.
RIGHT TO CURE; POST-DEFAULT POWER OF ATTORNEY

     11.01 Right to Cure.

     Administrative Agent, on behalf of the Lenders, may, at its option but
without any obligation, after an Event of Default that is continuing cure any
default by Borrowers under any Contractual Obligation including the Principal
Agreements and Leases or pay or bond on appeal any judgment entered against
Borrowers; discharge taxes or other Liens at any time levied on or existing with
respect to the Collateral; and pay any amount, incur any expense or perform any
act which, in Administrative Agent’s judgment, is necessary or appropriate to
preserve, protect, insure or maintain the Collateral and the rights of
Administrative Agent or Lenders with respect thereto. Administrative Agent may
add any amounts so expended to the Obligations, such amounts to be repayable by
Borrowers on demand. Administrative Agent shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of Borrowers. Any payment made or other
action taken by Administrative Agent under this Section shall be without
prejudice to any right to assert an Event of Default hereunder and to proceed
accordingly.

     11.02 Power of Attorney.

     Each Borrower hereby irrevocably constitutes and appoints, effective on and
after the occurrence of an Event of Default, Administrative Agent acting through
any officer or Agent thereof, with full power of substitution, as such
Borrower’s true and lawful attorney-in-fact with full irrevocable power and
authority in such Borrower’s place and stead and in such Borrower’s name or in
its own name, from time to time in Administrative Agent’s Discretion, to
receive, open and dispose of mail addressed to such Borrower, to take any and
all action, to do all things, to execute, endorse, deliver and file any and all
writings, documents, instruments, notices, statements (including financing
statements, and writings to correct any error or ambiguity in any Loan
Document), applications and registrations (including registrations and licenses
for securities, copyrights, patents, and trademarks), checks, drafts,
acceptances, money orders, or other evidence of payment or proceeds, which may
be or become necessary or desirable in the Sole Discretion of Administrative
Agent to accomplish the terms, purposes and intent of, or to fulfill Borrowers’
obligations under this Agreement and the other Loan Documents, including the
right to enter into any control agreements on behalf of each such Borrower as
described in Section 6.14, to appear in and defend any action or proceeding
brought with respect to the Collateral or any Company-Owned Property, and to
bring any action or proceeding, in the name and on behalf of any Borrower, which
Administrative Agent, in its Sole Discretion, deems

63



--------------------------------------------------------------------------------



 



necessary or desirable to protect its interest in the Collateral or any
Property. This power is coupled with an interest and is irrevocable. THIS POWER
DOES NOT AND SHALL NOT BE CONSTRUED TO AUTHORIZE ANY CONFESSION OF JUDGMENT.
Each Borrower hereby releases Administrative Agent, Lenders and their respective
officers, directors, members, partners, trustees, debt holders, employees,
representatives, agents and designees from any liabilities arising from any act
or acts under this power of attorney and in furtherance thereof, whether of
omission or commission, except and only to the extent the same results from the
applicable released party’s own gross negligence or willful misconduct as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.

ARTICLE XII.
ADMINISTRATIVE AGENT

     12.01 Appointment and Authorization of Administrative Agent.

     (a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

     12.02 Delegation of Duties.

     The Administrative Agent may execute any of its duties under this Agreement
or any other Loan Document by or through agents, employees or attorneys-in-fact
and shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

     12.03 Liability of Administrative Agent.

     No Agent-Related Person shall (a) be liable for any action taken or omitted
to be taken by any of them under or in connection with this Agreement or any
other Loan Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein), or (b) be responsible in any manner to any

64



--------------------------------------------------------------------------------



 



Lender or participant for any recital, statement, representation or warranty
made by any Borrower or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of any Borrower or any other party
to any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Borrower or any
Affiliate thereof.

     12.04 Reliance by Administrative Agent.

     (a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under any Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement or any other Loan Document in accordance with a request or
consent of the Required Lenders (or such greater number of Lenders as may be
expressly required hereby in any instance) and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

     12.05 Notice of Default.

     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or any
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with

65



--------------------------------------------------------------------------------



 



respect to such Default or Event of Default as may be directed by the Required
Lenders in accordance with Article X; provided, however, that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable or in the best interest of the Lenders.

     12.06 Credit Decision; Disclosure of Information by Administrative Agent.

     Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Borrower or any Affiliate thereof, shall be deemed
to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrowers and the other Borrowers hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrowers and the other
Borrowers. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
of the Borrowers or any of their respective Affiliates which may come into the
possession of any Agent-Related Person.

     12.07 Indemnification of Administrative Agent.

     Whether or not the transactions contemplated hereby are consummated, the
Lenders shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Borrower and without limiting the obligation
of any Borrower to do so), pro rata, and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities incurred by it; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities to the extent determined
in a final, nonappealable judgment by a court of competent jurisdiction to have
resulted from such Agent-Related Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred

66



--------------------------------------------------------------------------------



 



by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Borrowers. The undertaking in this Section shall survive
termination of the Aggregate Commitments, the payment of all other Obligations
and the resignation of the Administrative Agent.

     12.08 Administrative Agent in its Individual Capacity.

     Wells Fargo and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Borrowers and their respective Affiliates as
though Wells Fargo were not the Administrative Agent hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, Wells Fargo or its Affiliates may receive information regarding
any Borrower or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Borrower or such Affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Revolving Credit Loans,
Wells Fargo shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include Wells Fargo
in its individual capacity.

     12.09 Successor Administrative Agent.

     The Administrative Agent may resign as Administrative Agent upon 30 days’
notice to the Lenders and Famous Dave’s. If the Administrative Agent resigns
under this Agreement, the Required Lenders shall appoint from among the Lenders
a successor administrative agent for the Lenders, which successor administrative
agent shall be consented to by the Borrowers at all times other than during the
existence of an Event of Default (which consent of the Borrowers shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrowers, a successor administrative agent from among the Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
the Person acting as such successor administrative agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article XII and
Sections 15.04 and 15.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above.

67



--------------------------------------------------------------------------------



 



     12.10 Administrative Agent May File Proofs of Claim.

     In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Revolving Credit Loan shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Credit Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.06 and 10.04) allowed in such
judicial proceeding; and

     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 15.04.

     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

     12.11 Collateral Matters.

     The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion to release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations), (ii) that is sold or to be sold as part
of or in connection with any sale permitted hereunder or under any other Loan
Document, (iii) in accordance with any provision for the release thereof
provided for in this Agreement or the other Loan Documents, or (iv) subject to
Section 15.01, if approved, authorized or ratified in writing by the Required
Lenders.

     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 12.11.

68



--------------------------------------------------------------------------------



 



     12.12 Duties in the Case of Enforcement.

     In case one of more Events of Default have occurred and shall be
continuing, the Administrative Agent shall, if (a) so requested (or consented
to) by the Required Lenders and (b) the Lenders have provided to the
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as the Administrative Agent may reasonably request, proceed to
enforce the provisions of any Loan Documents authorizing the sale or other
disposition of all or any part of the Collateral (or any other property which is
security for the Obligations) and exercise all or any such other legal and
equitable and other rights or remedies as it may have in respect of such
Collateral (or such other property). The Required Lenders may direct the
Administrative Agent in writing as to the method and the extent of any such sale
or other disposition, the Lenders hereby agreeing to indemnify and hold the
Administrative Agent, harmless from all liabilities incurred in respect of all
actions taken or omitted in accordance with such directions, provided that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believes the Administrative Agent’s
compliance with such direction to be unlawful or commercially unreasonable in
any applicable jurisdiction.

     12.13 Other Agents; Co-Lead Arrangers and Syndication Agent.

     None of the Lenders or other Persons identified on the facing page or
signature pages of this Agreement as a “syndication agent,” or “co-lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than, in the case of such Lenders, those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

     12.14 Advertising, Promotion and Marketing

     The Administrative Agent and each Lender may, and each Borrower hereby
authorizes the Administrative Agent and each Lender to, include references to
such Borrower and its Subsidiaries, and utilize any logo or other distinctive
symbol associated with such Borrower or any of its Subsidiaries, in connection
with any advertising, promotion or marketing undertaken by the Administrative
Agent or such Lender.

ARTICLE XIII.
CONTRIBUTION AMONG THE BORROWERS

     13.01 Contribution.

     To provide for just and equitable contribution among the Borrowers, if any
payment is made by one Borrower (a “Funding Borrower”) hereunder or under any
other Loan Document in respect of the Obligations, such Funding Borrower shall
be entitled to a contribution from the other Borrower for all payments, damages
and expenses incurred by such Funding Borrower under or in connection with such
Obligations, such contributions to be made in the manner and

69



--------------------------------------------------------------------------------



 



to the extent set forth below. Any amount payable as a contribution under this
Agreement shall be determined as of the date on which the related payment is
made by a Funding Borrower.

     13.02 Calculation of Contributions.

     Each Borrower shall be liable for contribution to each Funding Borrower in
respect of all payments, damages and expenses incurred by such Funding Borrower
hereunder or under any other Loan Document in an aggregate amount, subject to
Section 13.03, equal to (i) the ratio of (x) the Property Worth of all
Collateral and other security for the Obligations owned by such Borrower, to
(y) the Property Worth of the entire Collateral and other security for the
Obligations owned by all of the Borrowers collectively, multiplied by (ii) the
aggregate amount of such payments, damages and expenses incurred by such Funding
Borrower under or in connection with the Secured Obligations. As used herein,
the term “Property Worth” shall mean, with respect to each Borrower, the fair
market value such Borrower’s right, title and interest in and to the Collateral
and other security for the Obligations as of the Disbursement Date.

     13.03 Rights to Contribution Subordinated.

     Each Borrower agrees that all of its rights to receive contributions under
this Article XIII (whether for payments, damages, expenses or otherwise) and all
of its rights, if any, to be subrogated to any of the rights of Administrative
Agent or Lenders shall be subordinated in right of payment (in liquidation or
otherwise) to the prior payment in full in cash of all of the Obligations
(whether for principal, interest, premium or otherwise). If any amount shall at
any time be paid to a Borrower on account of such rights of contribution or
subrogation, or in contravention of the provisions of this Article XIII at any
time, such amount shall be held in trust, segregated from the other assets of
such Borrower, for the benefit of the Administrative Agent and Lenders and shall
promptly be paid to the Administrative Agent. The foregoing shall constitute a
continuing offer to, and agreement with, all persons that from time to time may
become holders of, or continue to hold, Obligations under this Agreement, and
the provisions of the foregoing sentence are made for the benefit of such
holders and such holders, as third party beneficiaries hereunder, are entitled
to enforce such provisions.

ARTICLE XIV.
FINANCIAL COVENANTS

     The Borrowers covenant and agree that, so long as any Revolving Credit
Loans or other Obligations are outstanding or any Lender has any obligation to
make any Revolving Credit Loan:

     14.01 Adjusted Leverage Ratio.

     As of the end of any fiscal quarter in any fiscal year referenced in the
table below, the Adjusted Leverage Ratio for the Reference Period then ended
shall not exceed the ratio set forth opposite such fiscal year in such table:

70



--------------------------------------------------------------------------------



 



        Fiscal Year     Ratio        
 
     
 
             
FY 2005
    4.10:1.00
FY 2006
    4.00:1.00
FY 2007
    3.90:1.00
FY 2008
    3.80:1.00
FY 2009
    3.70:1.00

     14.02 Consolidated Cash Flow Ratio.

     As of the end of any fiscal quarter referenced in the table below, the
Consolidated Cash Flow Ratio for the Reference Period then ended shall not be
less than the ratio set forth opposite such fiscal quarter in such table:



            Fiscal Quarter     Ratio          
From Closing Date through 2nd fiscal quarter ending June 29, 2008

      1.75:1.00

         
From 3rd fiscal quarter beginning June 30, 2008 through 4th quarter ending
January 3, 2010
      2.00:1,00  
 
         

     14.03 Capital Expenditures.

     No Borrower shall, nor shall any Borrower permit any Subsidiary to,
directly or indirectly make or become legally obligated to make any Growth
Capital Expenditures costing in excess of the following amounts in the aggregate
for the Borrowers and their Subsidiaries during each applicable fiscal year:



        Fiscal Year     Ratio        
FY 2005
    $  8,000,000
 
             
FY 2006
    $15,000,000
 
             
FY 2007
    $22,250,000
 
             
FY 2008
    $22,250,000
 
             
FY 2009
    $25,000,000
 
     

71



--------------------------------------------------------------------------------



 



     In additional and without limited the foregoing, no Borrower shall, nor
shall any Borrower permit any Subsidiary to, at any time, directly or indirectly
(a) become legally obligated to make any Growth Capital Expenditures, or
(b) make any Growth Capital Expenditures which any Borrower or any such
Subsidiary was not previously legally obligated to make, if, in either case,
after giving effect thereto, the Adjusted Leverage Ratio is, or would be,
greater than the Incurrence Ratio.

ARTICLE XV.
MISCELLANEOUS

     15.01 Amendments, Etc.

     No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Borrower or any other Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrowers or the applicable Borrower, as the case may be, and
acknowledged by the Administrative Agent and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;

     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 10.02) without the written consent of
such Lender;

     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

     (d) reduce the principal of, or the rate of interest specified herein on,
any Revolving Credit Loan, or (subject to clause (iv) below in this
Section 15.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate;

     (e) change Section 2.09 or Section 10.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender;

     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lender required to amend, waive or otherwise modify any rights hereunder or make
any determination or grant any consent hereunder, without the written consent of
each Lender; or

     (g) release all or substantially all of the Collateral or other collateral
securing the Revolving Credit Loans without the written consent of each Lender;

72



--------------------------------------------------------------------------------



 



and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

     15.02 Notices and Other Communications; Facsimile Copies.

     (a) General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including by
facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or electronic mail
address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

          (i) if to the Borrowers or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 15.02 or to such other address, facsimile number or telephone
number as shall be designated by such party in a notice to the other parties;
and

          (ii) if to any other Lender, to the address, facsimile number or
telephone number specified for such Lender on Schedule 15.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the Borrowers and the Administrative
Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone, and (D) if delivered by electronic
mail, when delivered; provided, however, that notices and other communications
to the Administrative Agent pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.

     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents
and/or executed signature pages thereto may be transmitted by facsimile. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually-signed originals and shall be
binding on all Borrowers, the Administrative Agent and the Lenders. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

     (c) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Revolving

73



--------------------------------------------------------------------------------



 



Credit Loan Notices) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify each Agent-Related Person
and each Lender from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
any Borrower. All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

     15.03 No Waiver; Cumulative Remedies.

     No failure by any Lender or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

     15.04 Attorney Costs, Expenses and Taxes.

     Each Borrower agrees (a) to pay or reimburse the Administrative Agent for
all costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative Agent and each Lender for all costs and expenses
incurred in connection with the enforcement, attempted enforcement, or
preservation of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any “workout”
or restructuring in respect of the Obligations and during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs. The foregoing costs and expenses shall include all search, filing,
recording, title insurance and appraisal charges and fees and taxes related
thereto, and other out-of-pocket expenses incurred by the Administrative Agent
and the cost of independent public accountants and other outside experts
retained by the Administrative Agent or any Lender. All amounts due under this
Section 15.04 shall be payable within ten Business Days after demand therefor.
The agreements in this Section shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations.

     15.05 Indemnification by the Borrowers.

     Whether or not the transactions contemplated hereby are consummated, each
Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents and attorneys-in-fact (collectively the “Indemnitees”) from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
Attorney Costs) of any kind or nature whatsoever which may at any time be
imposed on,

74



--------------------------------------------------------------------------------



 



incurred by or asserted against any such Indemnitee in any way relating to or
arising out of or in connection with (a) the execution, delivery, enforcement,
performance or administration of any Loan Document or any other agreement,
letter or instrument delivered in connection with the transactions contemplated
thereby or the consummation of the transactions contemplated thereby, (b) any
Commitment or Loan or the use or proposed use of the proceeds therefrom, or
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by any Borrower or any
Subsidiary, or any Environmental Liability related in any way to any Borrower or
any Subsidiary, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials obtained through IntraLinks, any website or other
similar information transmission systems in connection with this Agreement, nor
shall any Indemnitee have any liability for any indirect or consequential
damages relating to this Agreement or any other Loan Document or arising out of
its activities in connection herewith or therewith (whether before or after the
Closing Date). All amounts due under this Section 15.05 shall be payable within
ten Business Days after demand therefor. The agreements in this Section shall
survive the resignation of the Administrative Agent, the replacement of any
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

     15.06 Payments Set Aside.

     To the extent that any payment by or on behalf of any Borrower is made to
the Administrative Agent or any Lender, or the Administrative Agent or any
Lender exercises its right of set-off, and such payment or the proceeds of such
set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

     15.07 Successors and Assigns.

     (a) Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more commercial banks, other financial institutions
or other Persons, all or

75



--------------------------------------------------------------------------------



 



a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Revolving Credit Loans at the time owing to
it; provided that (1) the Administrative Agent shall have given its prior
written consent to such assignment, which consent will not be unreasonably
withheld, conditioned or delayed; except that the consent of the Administrative
Agent shall not be required in connection with any assignment by a Lender to
(i) an existing Lender or (ii) an Affiliate of such Lender, provided that if
such Lender or Affiliate is (or would, if it were a Lender, be) a Foreign
Lender, such Person has complied with the requirements set forth in
Section 15.15 (as though it were a Lender) prior to such assignment, (2) each
such assignment shall be of a constant, and not a varying, percentage of all the
assigning Lender’s rights and obligations in respect of its Commitment and the
Revolving Credit Loans at the time owing to it, (3) each assignment, shall be in
a minimum amount of $2,000,000 (or, if less, such Lender’s entire Commitment and
Revolving Credit Loans) or such lesser amount consented to by the Administrative
Agent, and (4) the parties to such assignment shall execute and deliver to the
Administrative Agent, for recording in the Register (as hereinafter defined), an
Assignment and Assumption, together with any Notes subject to such assignment.
Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Assumption, which effective date
shall (unless otherwise consented to by Administrative Agent) be at least five
(5) Business Days after the execution thereof, (aa) the assignee thereunder
shall be a party hereto and, to the extent provided in such Assignment and
Assumption, have the rights and obligations of a Lender hereunder, and (bb) the
assigning Lender shall, to the extent provided in such assignment and upon
payment to the Administrative Agent of the registration fee referred to in
Section 15.07(c), be released from its obligations under this Agreement.

     (b) Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Assumption, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:

     (1) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Lender makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or the attachment, perfection or priority of
any security interest or mortgage,

     (2) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers and
their Subsidiaries or any other Person primarily or secondarily liable in
respect of any of the Obligations, or the performance or observance by the
Borrowers and their Subsidiaries or any other Person primarily or secondarily
liable in respect of any of the Obligations of any of their obligations under
this Agreement or any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto;

     (3) such assignee confirms that it has received a copy of this Agreement
(together with any amendments thereto), together with copies of the most recent
financial statements referred to in Section 5.05 and Section 6.01 and such other
documents and information as it has

76



--------------------------------------------------------------------------------



 



deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption;

     (4) such assignee will, independently and without reliance upon the
assigning Lender, the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement;

     (5) such assignee appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto;

     (6) such assignee agrees that it will perform in accordance with this
Agreement and the other Loan Documents all of the obligations that by the terms
thereof are required to be performed by it as a Lender;

     (7) such assignee represents and warrants that it is legally authorized to
enter into such Assignment and Assumption; and

     (8) such assignee acknowledges that it has complied with the provisions of
Section 15.15 to the extent applicable.

     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Revolving Credit Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice. The Register shall be
available for inspection by the Borrowers and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Administrative Agent a registration
fee in the sum of $3,500.

     (d) New Notes. Upon its receipt of an Assignment and Assumption executed by
the parties to such assignment, the Administrative Agent shall (a) record the
information contained therein in the Register, and (b) give prompt notice
thereof to the Borrowers and the Lenders (other than the assigning Lender).
Within five (5) Business Days after receipt of such notice, each Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender.

     (e) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Revolving Credit Loans owing to it); provided that
(1) each of the Administrative Agent and, unless an Event of Default shall have

77



--------------------------------------------------------------------------------



 



occurred and be continuing, the Borrowers shall have given their prior written
consent to such sale of a participation, which consents will not be unreasonably
withheld, conditioned or delayed, except that the consent of the Borrowers or
the Administrative Agent shall not be required in connection with any sale of a
participation by a Lender to (i) an existing Lender or (ii) an Affiliate of such
Lender, (2) each such participation shall be in an amount of not less than
$3,000,000, (3) such Lender’s obligations under this Agreement shall remain
unchanged, and (4) the Borrowers, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 15.01
that directly affects such Participant.

     (f) Assignee or Participant Affiliated with the Borrowers. If any assignee
Lender is an Affiliate of any Borrower, then any such assignee Lender shall have
no right to vote as a Lender hereunder or under any of the other Loan Documents
for purposes of granting consents or waivers or for purposes of agreeing to
amendments or other modifications to any of the Loan Documents or for purposes
of making requests to the Administrative Agent pursuant to Article X, and the
determination of the Required Lenders shall for all purposes of this Agreement
and the other Loan Documents be made without regard to such assignee Lender’s
interest in any of the Commitments or Revolving Credit Loans. If any Lender
sells a participating interest in any of the Revolving Commitments or Revolving
Credit Loans to a participant, and such participant is a Borrower or an
Affiliate of a Borrower, then such transferor Lender shall promptly notify the
Administrative Agent of the sale of such participation. A transferor Lender
shall have no right to vote as a Lender hereunder or under any of the other Loan
Documents for purposes of granting consents or waivers or for purposes of
agreeing to amendments or modifications to any of the Loan Documents or for
purposes of making requests to the Administrative Agent pursuant to Article X to
the extent that such participation is beneficially owned by a Borrower or any
Affiliate of a Borrower, and the determination of the Required Lenders shall for
all purposes of this Agreement and the other Loan Documents be made without
regard to the interest of such transferor Lender in the Revolving Credit Loans
or Commitments to the extent of such participation.

     (g) Miscellaneous Assignment Provisions. Any assigning Lender shall retain
its rights to be indemnified pursuant to Section 15.05 with respect to any
claims or actions arising prior to the date of such assignment. Anything
contained in this Section 15.07 to the contrary notwithstanding, any Lender may
at any time pledge or assign a security interest in all or any portion of its
interest and rights under this Agreement (including all or any portion of its
Notes) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to (a) any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 and (b) with respect to any
Lender that is a fund that invests in bank loans, to any lender or any trustee
for, or any other representative of, holders of obligations owed or securities
issued by such fund as security for such obligations or securities or any
institutional custodian for such fund or for such lender. Any foreclosure or
similar action by any Person in respect of such pledge or assignment shall be
subject to the other provisions of this Section 15.07. No such

78



--------------------------------------------------------------------------------



 



pledge or the enforcement thereof shall release the pledgor Lender from its
obligations hereunder or under any of the other Loan Documents, provide any
voting rights hereunder to the pledgee thereof, or affect any rights or
obligations of the Borrowers or Administrative Agent hereunder.

     (h) Assignment by Borrowers. The Borrowers shall not assign or transfer any
of their rights or obligations under this Agreement or any of the Loan Documents
without (i) the prior written consent of each of the Lenders and (ii) the
payment to the Administrative Agent, on behalf of the Lenders, of an assignment
fee in an amount equal to 1.0% of the amount to be assigned and all costs and
expenses associated with any such assignment. For purposes of this Agreement, a
Change in Control (whether by equity sale, issuance or otherwise) shall
constitute an assignment hereof.

     (i) Syndication. The Borrowers hereby agree, at the request of the
Administrative Agent, to use commercially reasonable efforts to assist and
cooperate with the Administrative Agent in efforts to complete any syndication
of the Commitments and the Revolving Credit Loans hereunder, including, but not
limited to, promptly preparing and providing materials and information
reasonably deemed necessary by the Administrative Agent to successfully complete
and otherwise facilitate such syndication, including all projections required to
be delivered pursuant to Section 5.05 and Section 6.01. The Borrowers and each
of their directors, officers, employees and agents shall, at the reasonable
request of the Administrative Agent, use commercially reasonable efforts to meet
with any potential lender and provide such additional information as such
Persons may reasonably request.

     15.08 Confidentiality.

     Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, “Information” means all
information received from any Borrower relating to any Borrower or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Borrower, provided that, in the case of information received
from a Borrower after the date

79



--------------------------------------------------------------------------------



 



hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding anything herein to the
contrary, “Information” shall not include, and the Administrative Agent and each
Lender may disclose without limitation of any kind, any information with respect
to the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or such Lender relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Revolving Credit Loans and
transactions contemplated hereby. In addition, the Administrative Agent may
disclose to any agency or organization that assigns standard identification
numbers to loan facilities such basic information describing the facilities
provided hereunder as is necessary to assign unique identifiers (and, if
requested, supply a copy of this Agreement), it being understood that the Person
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to make available to the public only such
Information as such person normally makes available in the course of its
business of assigning identification numbers

     15.09 Set-off.

     In addition to any rights and remedies of the Lenders provided by law, upon
the occurrence and during the continuance of any Event of Default, each Lender
is authorized at any time and from time to time, without prior notice to any
Borrower or any other Borrower, any such notice being waived by each Borrower
(on its own behalf and on behalf of each Borrower) to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Borrowers against any and all Obligations owing to
such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not the Administrative Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or indebtedness. Each
Lender agrees promptly to notify the Borrowers and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

     15.10 Interest Rate Limitation.

     Notwithstanding anything to the contrary contained in any Loan Document,
the interest paid or agreed to be paid under the Loan Documents, together with
all fees, charges and other amounts that may be treated as interest under
applicable law (collectively, the “Charges”) shall not exceed the maximum lawful
rate of interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive Charges in an amount that

80



--------------------------------------------------------------------------------



 



exceeds the Maximum Rate, the excess Charges shall be applied to the principal
of the Revolving Credit Loans or, if it exceeds such unpaid principal, refunded
to the Borrowers. In determining whether the Charges contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

     15.11 Counterparts.

     This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

     15.12 Integration.

     This Agreement, together with the other Loan Documents, comprises the
complete and integrated agreement of the parties on the subject matter hereof
and thereof and supersedes all prior agreements, written or oral, on such
subject matter. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, the provisions of this Agreement
shall control; provided that the inclusion of supplemental rights or remedies in
favor of the Administrative Agent or the Lenders in any other Loan Document
shall not be deemed a conflict with this Agreement. Each Loan Document was
drafted with the joint participation of the respective parties thereto and shall
be construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

     15.13 Survival of Representations and Warranties.

     All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Administrative Agent and each Lender, regardless of any investigation made
by the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Revolving Credit Loan
Borrowing, and shall continue in full force and effect as long as any Revolving
Credit Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

     15.14 Severability.

     If any provision of this Agreement or the other Loan Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

81



--------------------------------------------------------------------------------



 



     15.15 Tax Forms.

     (a) (i) Each Lender that is not a “United States person” within the meaning
of Section 7701(a)(30) of the Code (a “Foreign Lender”) shall deliver to the
Administrative Agent, prior to receipt of any payment subject to withholding
under the Code (or upon accepting an assignment of an interest herein), two duly
signed completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, withholding tax on all payments to be made to such Foreign Lender
by the any Borrower pursuant to this Agreement) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
any Borrower pursuant to this Agreement) or such other evidence satisfactory to
the Borrowers and the Administrative Agent that such Foreign Lender is entitled
to an exemption from, or reduction of, U.S. withholding tax, including any
exemption pursuant to Section 881(c) of the Code. Thereafter and from time to
time, each such Foreign Lender shall (A) promptly submit to the Administrative
Agent such additional duly completed and signed copies of one of such forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) as may then be available under then current
United States laws and regulations to avoid, or such evidence as is satisfactory
to the Borrowers and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by any Borrower pursuant to this Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that the Borrowers make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.

          (ii) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Lender), shall deliver to the Administrative Agent
on the date when such Foreign Lender ceases to act for its own account with
respect to any portion of any such sums paid or payable, and at such other times
as may be necessary in the determination of the Administrative Agent (in the
reasonable exercise of its discretion), (A) two duly signed completed copies of
the forms or statements required to be provided by such Lender as set forth
above, to establish the portion of any such sums paid or payable with respect to
which such Lender acts for its own account that is not subject to U.S.
withholding tax, and (B) two duly signed completed copies of IRS Form W-8IMY (or
any successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

          (iii) The Borrowers shall not be required to pay any additional amount
to any Foreign Lender under Section 3.01 (A) with respect to any Taxes required
to be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 15.15(a) or (B) if

82



--------------------------------------------------------------------------------



 



such Lender shall have failed to satisfy the foregoing provisions of this
Section 15.15(a); provided that if such Lender shall have satisfied the
requirement of this Section 15.15(a) on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 15.15(a) shall relieve any Borrower of
its obligation to pay any amounts pursuant to Section 3.01 in the event that, as
a result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.

          (iii) The Administrative Agent may, without reduction, withhold any
Taxes required to be deducted and withheld from any payment under any of the
Loan Documents with respect to which the Borrowers are not required to pay
additional amounts under this Section 15.15(a).

     (b) Upon the request of the Administrative Agent, each Lender that is a
“United States person” within the meaning of Section 7701(a)(30) of the Code
shall deliver to the Administrative Agent two duly signed completed copies of
IRS Form W-9. If such Lender fails to deliver such forms, then the
Administrative Agent may withhold from any interest payment to such Lender an
amount equivalent to the applicable back-up withholding tax imposed by the Code,
without reduction.

     (c) If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including
Attorney Costs) of the Administrative Agent. The obligation of the Lenders under
this Section shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent. The Lenders hereby irrevocably authorize the
Administrative Agent, at its option and in its Sole Discretion, to release any
Collateral or other security for the Obligations from the Liens imposed by the
Loan Documents: (i) upon termination of all Commitments and payment in full of
all Revolving Credit Loans and all other Obligations payable under this
Agreement and under any other Loan Document any obligation to make any Revolving
Credit Loan; (ii) in connection with the sale of such Collateral or other
security pursuant to any Disposition permitted under the terms of this
Agreement; or (iii) if approved, authorized or ratified in writing by the
Required Lenders. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral or other security pursuant to this
Section 15.15(b).

83



--------------------------------------------------------------------------------



 



     15.16 Estoppel Certificates.

     Borrowers, within ten (10) days after request by Administrative Agent and
at Borrowers’ expense, will furnish Administrative Agent and Lenders with a
statement, duly acknowledged and certified, setting forth the amount of all
Revolving Credit Loans and other Obligations and the offsets or defenses
thereto, if any, all in form and substance reasonably acceptable to
Administrative Agent.

     15.17 Recourse.

     Notwithstanding anything to the contrary contained in this Agreement or in
any other Loan Document, the liability for payment of the Revolving Credit Loans
and other Obligations and for the payment and performance of all other
agreements, covenants and obligations contained herein or in any of the other
Loan Documents, shall be the full recourse obligations of the Borrowers.

     15.18 Governing Law; Consent to Jurisdiction.

     (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

     (b) EACH PARTY HERETO HEREBY CONSENTS, UNCONDITIONALLY AND IRREVOCABLY, TO
THE NONEXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS OF THE STATE OF
NEW YORK AND WAIVES ANY OBJECTION BASED ON VENUE OR FORUM NON CONVENIENS WITH
RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE ARISING UNDER
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
IN CONTRACT, TORT, EQUITY OR OTHERWISE OTHER THAN PURSUIT OF A JUDGMENT ON A
NOTE WHERE SUIT IS ALSO BROUGHT IN THE STATE WHERE ANY COMPANY-OWNED PROPERTY IS
LOCATED TO TAKE JURISDICTION OF SUCH COMPANY-OWNED PROPERTY. EACH BORROWER
FURTHER CONSENTS, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF EACH STATE WHERE
ANY COMPANY-OWNED PROPERTY IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO
ANY MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH COMPANY-OWNED PROPERTY
INCLUDING BUT NOT LIMITED TO FORECLOSURES, AND EACH BORROWER AGREES THAT
ADMINISTRATIVE AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH ADMINISTRATIVE AGENT OR LENDERS DEEM NECESSARY OR APPROPRIATE
IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS OR
TO OTHERWISE ENFORCE ITS RIGHTS AGAINST ANY BORROWER, ANY OTHER BORROWER OR
THEIR RESPECTIVE PROPERTY. EACH BORROWER FURTHER IRREVOCABLY WAIVES PERSONAL
SERVICE OF ANY AND

84



--------------------------------------------------------------------------------



 



ALL PROCESS UPON IT AND CONSENTS TO THE SERVICE OF PROCESS, GENERALLY,
UNCONDITIONALLY AND IRREVOCABLY, AT THE ADDRESSES SET FORTH HEREIN IN CONNECTION
WITH ANY OF THE AFORESAID PROCEEDINGS IN ACCORDANCE WITH THE RULES APPLICABLE TO
SUCH PROCEEDINGS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW HAVE OR HAVE IN THE
FUTURE TO THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS
BROUGHT IN THE COURTS REFERRED TO ABOVE AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ADMINISTRATIVE AGENT AND LENDERS TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW
OR TO COMMENCE PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY BORROWER IN ANY
JURISDICTION. TO THE EXTENT THAT ANY BORROWER HAS OR MAY HEREAFTER ACQUIRE ANY
IMMUNITY FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGEMENT, ATTACHMENT IN AID OF
EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT TO ANY BORROWER OR ANY
BORROWER’S PROPERTY, EACH BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT.

     15.19 Waiver of Right to Trial by Jury and Other Rights.

     TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO TRIAL BY JURY AND ANY RIGHT OR
CLAIM TO ANY CONSEQUENTIAL DAMAGES, EXEMPLARY DAMAGES, EXPECTANCY DAMAGES,
SPECIAL DAMAGES AND GENERAL DAMAGES IN RESPECT OF ANY LITIGATION BASED HEREON,
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF
ANY PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE RIGHTS HEREUNDER OR
IN ANY WAY RELATING TO ANY LOAN OR ANY PROPERTY (INCLUDING ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT
WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND LENDERS TO ENTER INTO THIS
AGREEMENT AND TO MAKE THE REVOLVING CREDIT LOAN BORROWINGS.

     15.20 Time of the Essence.

     For all payments to be made and all obligations to be performed under the
Loan Documents, time is of the essence.

85



--------------------------------------------------------------------------------



 



     15.21 Joint and Several Liability of Borrowers.

     The liability of all Borrowers hereunder, under the Notes and under each
other Loan Document shall be joint and several. Each Borrower shall be primarily
and directly liable hereunder, under the Notes and under each other Loan
Document.

     15.22 Patriot Act Notice.

     Each Lender and the Administrative Agent (for itself and not on behalf of
any other party) hereby notifies the Borrowers that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed into
law on October 26, 2001 (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrowers and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Patriot Act.

86



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

     

  FAMOUS DAVE’S OF AMERICA, INC.,

  a Minnesota corporation
 
   

  By: /s/ Diana Purcel

  Name: Diana Purcel

  Title: Vice President and Chief Financial Officer
 
   

  D&D OF MINNESOTA, INC.,

  a Minnesota corporation
 
   

  By: /s/Diana Purcel

  Name: Diana Purcel

  Title: Vice President and Chief Financial Officer
 
   

  LAKE & HENNEPIN BBQ AND BLUES, INC.,

  a Minnesota corporation
 
   

  By: /s/ Diana Purcel

  Name: Diana Purcel

  Title: Vice President and Chief Financial Officer
 
   

  FAMOUS DAVE’S RIBS, INC.,

  a Minnesota corporation
 
   

  By: /s/ Diana Purcel

  Name: Diana Purcel

  Title: Vice President and Chief Financial Officer
 
   

  FAMOUS DAVE’S RIBS-U, INC.,

  a Minnesota corporation
 
   

  By: /s/ Diana Purcel

  Name: Diana Purcel

  Title: Vice President and Chief Financial Officer

S - 1



--------------------------------------------------------------------------------



 



     

  FAMOUS DAVE’S RIBS OF MARYLAND,

  INC., a Minnesota corporation
 
   

  By: /s/ Christopher O’Donnell

  Name: Christopher O’Donnell

  Title: President
 
   

  WELLS FARGO BANK, NATIONAL

  ASSOCIATION, as Administrative Agent and as a Lender
 
   

  By: /s/ Brian J. Roach

  Name: Brian J. Roach

  Title: Managing Director
 
   

  By: /s/ James Kendrick Noble III

  Name: James Kendrick Noble III

  Title: Managing Director

S - 2



--------------------------------------------------------------------------------



 



SCHEDULE 2.01

COMMITMENTS
AND PRO RATA SHARES

                  Lender   Commitment   Pro Rata Share  
Wells Fargo Bank, National Association
  $ 10,000,000.00       100 %
 
               
Total
  $ 10,000,000.00       100 %

1



--------------------------------------------------------------------------------



 



SCHEDULE 5.05

INDEBTEDNESS AS OF THE CLOSING DATE

         
Notes Payable to GE Capital Franchise Finance Corp.
  $ 12,360,856.24  
 
       
Capital Equipment Leases with various lessors
  $ 112,775.79  
 
       
Finance Leases with GE Capital Franchise Finance Corp.
  $ 4,500,000.00  

1



--------------------------------------------------------------------------------



 



SCHEDULE 506

LITIGATION

Famous Dave’s of America was served with a third party complaint in connection
with a lease dispute with a FDA franchisee, Best Que, LLC, in which the Landlord
of the franchisee site is attempting to enforce a guaranty for the franchisee’s
obligations under the lease. There has been severe casualty damage at the site
which has not been repaired. Famous Dave’s recently settled the lawsuit for
$325,000.00, and obtained a full release from the Landlord. Famous Dave’s has
recourse against the franchisee for all amounts which were paid by Famous Dave’s
under this settlement, which Famous Dave’s will be pursuing by separate action.

1



--------------------------------------------------------------------------------



 



SCHEDULE 5.11

TAX LIENS AND WAIVERS

     
Tax Liens
  NONE
 
   
Tax Waivers
  NONE

1



--------------------------------------------------------------------------------



 



SCHEDULE 5.13

MERGERS, ETC., SUBSIDIARIES AND
OTHER EQUITY INVESTMENTS

Part (a).   Mergers, Consolidations, Acquisitions, Other Names.

Famous Dave’s and Ribs acquired substantially all of the assets of the Red River
restaurant group relating to four (4) restaurants located in Maryland and
Virginia during 2000.

Part (b).   Subsidiaries

     The following Borrowers are subsidiaries of Famous Dave’s of America, Inc.:

            D&D of Minnesota, Inc.

            Lake & Hennepin BBQ and Blues, Inc.

            Famous Dave’s Ribs, Inc.

            Famous Dave’s Ribs-U, Inc.

     Famous Dave’s ribs of Maryland, Inc. is a subsidiary of Famous Dave’s Ribs,
Inc.

The Borrowers have the following additional subsidiaries that are not Borrowers:

Minwood Partners, Inc., a Delaware corporation is wholly owned by Famous Dave’s
of America, Inc.

FDA Properties, Inc., a Delaware corporation, is wholly owned by Famous Dave’s
of American, Inc.

Famous Dave’s Properties of Texas, Inc., a Texas corporation is wholly owned by
FDA Properties, Inc.

FD Ribs of Texas, Inc. , a Texas corporation is wholly owned by Famous Dave’s
RIBS, Inc.

FDA Properties of Texas, LP, a Texas limited partnership

    Famous Dave’s of America, Inc. is the limited partner
Famous Dave’s Properties of Texas, Inc., a Texas corporation, is the General
partner

Famous Dave’s Ribs of Texas, LP, a Texas limited partnership

    Famous Dave’s RIBS, Inc., is the limited partner
FD Ribs of Texas, Inc is the General partner

1



--------------------------------------------------------------------------------



 



Part (c). Other Equity Investments.

     None

2



--------------------------------------------------------------------------------



 



SCHEDULE 5.17

OTHER BUSINESSES

NONE

1



--------------------------------------------------------------------------------



 



SCHEDULE 5.18

TRANSACTIONS WITH AFFILIATES

David Anderson operates a restaurant in Haywood, Wisconsin as a franchisee of
Famous Dave’s of America, Inc.

1



--------------------------------------------------------------------------------



 



SCHEDULE 5.21

EXISTING AGREEMENTS REGARDING DISPOSITIONS

NONE

1



--------------------------------------------------------------------------------



 



SCHEDULE 5.22

PRINCIPAL AGREEMENTS

Letter Agreement dated October 29, 2004 between Famous Dave’s of America, Inc.
and Hormel Foods Corporation relating to pork supplies.

1



--------------------------------------------------------------------------------



 



SCHEDULE 5.24

IP RIGHTS

                                            Serial No./Registration          
Owner     Mark     No.     Registration Date    
Famous Dave’s of America, Inc.
    TEXAS MANHANDLER
(Stylized)       78385398       Pending    
Famous Dave’s of America, Inc.
    REAL HONEST
BARBEQUE (Stylized)       78385186       Pending    
Famous Dave’s of America, Inc.
    THE ABSOLUTE BEST BAR-B-QUE EVER! (Stylized)       76559431       Pending  
 
Famous Dave’s of America, Inc.
    BAR-B-Q TO GO (&
Design)       76503073       Pending    
Famous Dave’s of America, Inc.
    GRAB A LOAD & HIT
THE ROAD       2810368       Registered    
Famous Dave’s of America, Inc.
    IF YOU’RE LICKIN’ YOUR LIPS, YOU’RE LICKIN’ THE BLUES.       2501844      
Registered    
Famous Dave’s of America, Inc.
    PLEASE LIMIT FINGER-LICKIN’ TO YOUR OWN HANDS       2762186       Registered
   
Famous Dave’s of America, Inc.
    WEAR LOSE PANTS       2453214       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S       2461570       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S       2457218       Registered    
Famous Dave’s of America, Inc.
    DEVIL’S SPIT       2283165       Registered    
Famous Dave’s of America, Inc.
    HOME OF THE BIG SLAB       2417905       Registered    
Famous Dave’s of America, Inc.
    SWEET HOME CHICAGO       2336602       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S (Stylized)       2360550       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S (Stylized)       2364913       Registered    
Famous Dave’s of America, Inc.
    LEGENDARY PIT
BAR-B-QUE       75333105       Pending    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S (& Design)       2187168       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S (& Design)       2170880       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S BAR B QUE (& Design)       2170879       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S BBQ SHACK (& Design)       2163463       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S BAR B QUE (& Design)       2161520       Registered    

1



--------------------------------------------------------------------------------



 



                                            Serial No./Registration          
Owner     Mark     No.     Registration Date    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S BBQ SHACK (& Design)       2170878       Registered    
Famous Dave’s of America, Inc.
    DESIGN ONLY       2233234       Registered    
Famous Dave’s of America, Inc.
    BUTT-ROCKIN’ BLUES       2265793       Registered    
Famous Dave’s of America, Inc.
    I’M NOT FAMOUS, IT’S THE RIBS       2160936       Registered    
Famous Dave’s of America, Inc.
    MAY YOU ALWAYS BE
SURROUNDED BY GOOD
FRIENDS AND GREAT
BARBEQUE       2196326       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S BBQ SAUCE       2073251       Registered    
Famous Dave’s of America, Inc.
    GOLDEN SPIT ROASTED       2013653       Registered    
Famous Dave’s of America, Inc.
    RICH & SASSY       2076892       Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S BBQ SHACK       2013652       Registered    
Famous Dave’s of America, Inc.
    ALL AMERICAN BBQ
FEAST       2015372       Registered    
Famous Dave’s of America, Inc.
    MAY YOU ALWAYS BE
SURROUNDED BY GOOD
FRIENDS & GREAT BBQ       2042996       Registered    

Common Law Marks
SWEET & ZESTY
A REMOTE DINING PARADISE...JUST NORTH OF NOWHERE
WHEN YOU’RE LICKIN’ YOUR LIPS, YOU’RE LICKIN’ THE BLUES
HOT & SASSY (Stylized)
SQUEALS ON WHEELS
BEST BURGERS IN TOWN
JUMPIN’, JUKEN’ & JIVEN’
RIBALICIOUS
HOG HEAVEN UNIVERSITY
THREE STEPS SIMPLE
PIGNIC
HICKORY PIT ROASTED BARBEQUE
HOT STUFF

Foreign Marks

                                        Serial No./Registration           Owner
    Mark     No.     Registration Date    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S     Community Trademark
2209070     Registered    
Famous Dave’s of America, Inc.
    FAMOUS DAVE’S     Japanese Trademark
4581845     Registered    

2



--------------------------------------------------------------------------------



 



SCHEDULE 5.25

BROKERS AND FINANCIAL ADVISORS

NONE

1



--------------------------------------------------------------------------------



 



SCHEDULE 6.07

INSURANCE REQUIREMENTS

I.

All hazard, flood business interruption, boiler and machinery, earthquake, and
other appropriate policies must contain a standard mortgagee’s loss clause
commonly accepted by private institutional investors. The mortgagee clause on
all insurance policies must name “Wells Fargo Bank, National Association, as
Administrative Agent for itself and other Lenders, its successors, and/or
assigns as their interests may appear” as the Lender. Borrowers must provide
evidence that the premium for any required insurance policy has been paid in
full for one (1) year as of the funding date and Borrowers will be required to
provided similar evidence on an annual basis thereafter. As proof of payment, a
copy of a paid receipt must be provided. All policies must contain a clause
which will prohibit the cancellation of, or material changes to the policy
without thirty (30) days notice to Wells Fargo Bank, National Association, as
Administrative Agent for itself and other Lenders, it’s successors and/or
assigns.

No insurance policy may provide for assessments to be made against any servicer,
the Administrative Agent or Lenders. If a policy permits assessments against
others, such assessments must not result in a lien against any Property. All
insurance coverage must comply with applicable insurance laws and the
requirements of the Loan Documents.

All property damage insurance policies (except for general boiler and machinery
policy) must provide for claims to be made on an occurrence basis. Claims under
a general boiler and machinery policy must be made on an accident basis.

The following are the minimum levels of insurance that must be obtained,
regardless of the cost of coverage.

Borrowers, at their sole cost and expense, for the mutual benefit of Borrowers,
Administrative Agent and each Lender, shall obtain and maintain during the
entire term of the Revolving Credit Loan the following policies of insurance:

          (1) Fire and Lightening Insurance: Loss or damage caused by fire and
lightening to the property and improvements.

          (2) Risk Insurance: All risks perils (as generally defined by the
insurance industry) to each Company-Owned Property and improvements, including
but not limited to the perils of windstorm, vandalism and collapse.

          (3) Flood Insurance: If any Company-Owned Property is located in an
area identified by the Federal Emergency Management Agency as an area having
special flood hazards and in which flood insurance is made available under the
National Flood Insurance Program, then flood insurance equal to the outstanding
principal amount of the Revolving Credit Loan (or such lesser amount as
Administrative Agent shall require in its Sole Discretion) must be obtained
during the full term of the Revolving Credit Loan.

1



--------------------------------------------------------------------------------



 



          (4) Earthquake Insurance: If any Company-Owned Property is in an area
designated as a high probable earthquake area as defined by the insurance
industry or other experts, then earthquake insurance in an amount equal to the
probable maximum loss percentage (PML%) applied against the 100% building damage
replacement cost value as established in the property appraisal and the annual
income figure, as determined by Administrative Agent. The insurance must be
obtained and maintained during the full term of the Revolving Credit Loans.
(Other expert shall be defined as a professional engineer. Such professional
engineer should include in his/her report a resume evidencing his/her experience
in this specialty area and property type.) However, such insurance shall not be
required if an approved Probable Maximum Loss (“PML”) study reveals that the PML
for the applicable Property is less than 10% of the replacement cost.

          (5) Boiler and Machinery Insurance: If any Company-Owned Property
contains any boilers or other pressure vessels, then boiler and machinery
insurance (without exclusion for explosion) shall be obtained and maintained on
such Company-Owned Property and improvements in the full amount of the loan or
25% of the replacement cost, whichever is less.

          (6) Business Interruption/Loss of Rental Income Insurance: Business
Interruption and/or loss of rental income insurance in an amount sufficient to
provide proceeds which will cover a period of not less than 12 months commencing
at the time of loss, which time periods are subject to change at Administrative
Agent’s Sole Discretion, or the actual loss sustained during the term of
restoration. Such business interruption or loss of rental income insurance shall
be in an amount sufficient to cover all operating expenses including any
management fees and applicable reserve deposits plus debt service. The perils
covered by this loss of income insurance shall be the same as those accepted on
the real property including flood and earthquake as necessary.

          (7) Sinkhole and Mine Subsidence Insurance: Sinkhole and mine
subsidence insurance shall be obtained and maintained if in the opinion of a
professional engineer, whose resume shows evidence of his/her experience in this
professional area, that there is a foreseeable risk of loss due to this hazard.
If necessary, as determined by the engineer, the mortgagor shall maintain
coverage in the full principal amount of the loan.

          (8) Comprehensive General Liability Insurance: Comprehensive general
liability insurance including bodily injury, death, liquor law, auto, and
property damage liability and excess and/or umbrella liability insurance shall
be obtained and maintained against any and all claims including all legal
liability imposed upon Borrower and all court costs and attorneys’ fees
connected with the ownership, operation and maintenance of each Company-Owned
Property and all building equipment.

          (9) Statutory Workers Compensation Insurance: Statutory workers
compensation insurance is required in an amount which is at least customary for
employers insuring similar risks.

          (10) Environmental Insurance: An environmental policy may be required
covering environmental risks on a per store basis with terms and conditions
acceptable to

2



--------------------------------------------------------------------------------



 



the Administrative Agent. Any such policy will be non-exclusionary and arranged
by the Administrative Agent, at the Borrowers’ expense. Administrative Agent
shall have received evidence satisfactory to Administrative Agent that no
environmental condition exists, or potentially may exist, at any Company-Owned
Property. Administrative Agent shall have tests conducted, at Borrowers’
expense, necessary to provide such evidence.

          (11) Other: Administrative Agent may require other special insurance
policies depending on the individual loan.



  (A)   In the event of any loss or casualty covered by the policies listed
above, the loss shall be due and payable as provided in this Agreement.    
(B)   All property damage policies listed above shall contain:



  (1)   Replacement cost endorsement;     (2)   Agreed amount endorsement or no
co-insurance requirement;     (3)   Act of municipal authority coverage
(building ordinance or law/increased cost of construction or demolition) if the
Company-Owned Property is non-“conforming” with respect to zoning requirements;
    (4)   All perils and flood and earthquake deductible acceptable to
Administrative Agent;     (5)   All Claims are to be covered on an occurrence
basis, except for claims for boiler and machinery coverage, which shall be made
on an accident basis; and     (6)   Indication of a limit of liability
applicable to the building and its insurable improvements of not less than
amounts acceptable to Administrative Agent.



  (C)   The insurer shall be an insurance company duly qualified as such under
the laws of the states in which each Company-Owned Property is located and duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided. The insurer shall be rated A/X or
better by A. M. Best and A or better by Standard & Poor’s as to claims paying
ability.

II.

All insurance and condemnation proceeds will be payable as provided in this
Agreement.

3



--------------------------------------------------------------------------------



 



SCHEDULE 6.14

BANKS

Wells Fargo Bank, N.A.

U.S. Bank National Association

1



--------------------------------------------------------------------------------



 



SCHEDULE 7.01

EXISTING LIENS

Liens listed on Schedule 5.11

Liens Securing Notes Payable to GE Capital Franchise Finance Corp.

Liens securing Capital Equipment Leases with various lessors

Liens securing Finance Leases with GE Capital Franchise Finance Corp.

1



--------------------------------------------------------------------------------



 



SCHEDULE 7.03

PERMITTED INDEBTEDNESS

Indebtedness in existence on the Closing Date and listed on Schedule 5.05.

Indebtedness to Lenders under this Agreement.

Capitalized Leases not to exceed $1,000,000 in the aggregate over the term of
this Agreement.

Other Indebtedness (including Indebtedness secured by Liens permitted under
Section 7.01(h)) not to exceed $1,000,000 at any time outstanding in the
aggregate for all Borrowers and their Subsidiaries.

1



--------------------------------------------------------------------------------



 



SCHEDULE 15.02

ADMINISTRATIVE AGENT OFFICE,

CERTAIN ADDRESSES FOR NOTICES

BORROWERS:
c/o Famous Dave’s of America, Inc.
8091 Wallace Road
Eden Prairie, Minnesota 55344
Attention: Diana G. Purcel
Telephone: (952) 294-1330
Facsimile: (952) 294-1310

ADMINISTRATIVE AGENT:

Administrative Agent’s Office
(for payments and Requests for Credit Extensions):

Wells Fargo Bank, National Association
5938 Priestly Drive
Suite 200
Carlsbad, California 92008
Attention: Brian Roach, Managing Director
Telephone: 760-918-2716
Facsimile: 760-918-2727
Electronic Mail: roachbrj@wellsfargo.com

Other Notices as Administrative Agent:

Wells Fargo Bank, National Association
5938 Priestly Drive
Suite 200
Carlsbad, California 92008
Attention: Brian Roach, Managing Director
Telephone: 760-918-2716
Facsimile: 760-918-2727
Electronic Mail: roachbrj@wellsfargo.com

1



--------------------------------------------------------------------------------



 



WELLS FARGO:

Wells Fargo Bank, National Association
5938 Priestly Drive
Suite 200
Carlsbad, California 92008
Attention: Brian Roach, Managing Director
Telephone: 760-918-2716
Facsimile: 760-918-2727
Electronic Mail: roachbrj@wellsfargo.com

2



--------------------------------------------------------------------------------



 



EXHIBIT A

FORM OF REVOLVING CREDIT LOAN NOTICE

Date:                                         ,
                                        

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

     Reference is made to that certain Credit Agreement, dated as of January 28,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among Famous Dave’s of America, Inc., a Minnesota
corporation D&D of Minnesota, Inc., a Minnesota corporation, Lake & Hennepin BBQ
and Blues, Inc, a Minnesota corporation, Famous Dave’s Ribs, Inc., a Minnesota
corporation, Famous Dave’s Ribs-U, Inc, a Minnesota corporation and Famous
Dave’s Ribs of Maryland, Inc., a Minnesota corporation (collectively, the
“Borrowers” and each individually, a “Borrower”), the Lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent, Lender.

The undersigned hereby requests (select one):

o A Borrowing of Revolving Credit Loans o A conversion or continuation of
                                                                        Revolving
Credit Loans



  1.   On                                                             (a
Business Day).     2.   In the amount of
$                                                            .     3.  
Comprised of
                                                                    .
                         [Type of Revolving Credit Loan requested]     4.   If
based on the Adjusted Eurodollar Rate, for an interest period of
                     months.

     The Revolving Credit Loan Borrowing requested herein complies with the
proviso to the first sentence of Section 2.01 of the Agreement.

     

  FAMOUS DAVE’S OF AMERICA, INC.,

  a Minnesota corporation,
 
   

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

A-1
Form of Revolving Credit Loan Notice



--------------------------------------------------------------------------------



 



                                   

     

  D&D OF MINNESOTA, INC.,

  a Minnesota corporation,
 
   

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
   

  LAKE & HENNEPIN BBQ AND BLUES, INC.,

  a Minnesota corporation,
 
   

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
   

  FAMOUS DAVE’S RIBS, INC.,

  a Minnesota corporation,
 
   

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
   

  FAMOUS DAVE’S RIBS-U, INC.,

  a Minnesota corporation,
 
   

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
   

  FAMOUS DAVE’S RIBS OF MARYLAND,

  INC.,

  a Minnesota corporation,
 
   

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

A-2
Form of Revolving Credit Loan Notice



--------------------------------------------------------------------------------



 



EXHIBIT B

LIST OF COMPANY-OWNED PROPERTIES

See Attached

                                                                    Owned/Leased
    State     Store #     Location     Address    
 
                               
Owned - Famous Dave’s Ribs, Inc., a Minnesota corporation
    AR       2066       Rogers, AR     609 N 46th Rogers, AR 72756    
 
                               
Leased - Famous Dave’s Ribs, a Minnesota corporation
    IA       2017       Des Moines (West)     1720 22nd St. West Des Moines, IA
50266    
 
    IA       2022       Des Moines (Merle
Hay)     4351 Merle Hay Rd. Des Moines, IA 50310    
 
    IA       2032       Cedar Falls     6222 University Ave., Cedar Falls, IA
50613    
 
                               
Leased - Famous Dave’s Ribs, a Minnesota corporation
    VA       2038       Woodbridge (Potomac
Mills)     2430 Prince William Pkwy Woodbridge, VA. 22192    
 
    VA       2048       Sterling, VA     21080 Southbank St. Sterling VA. 20165
   
 
    VA       2049       Oakton, VA.     2910 Chain Bridge Rd. Oakton, VA 22124  
 
 
                               
Leased - Famous Dave’s Ribs-U, Inc., a Minnesota corporation
    IL       2024       Naperville     1126 East Ogden, Naperville, IL
60563    
 
    IL       2037       Vernon Hills     99 Townline Road Vernon Hills, IL
60061    
 
    IL       2042       Yorktown (Lombard)     206 B Yorktown Center, Lombard IL
60148    
 
    IL       2043       No. Riverside     7201 W. 25th St. North Riverside, IL
60546    
 
    IL       2044       Streamwood, IL     948 So. Barrington Rd. Streamwood, IL
60107    
 
    IL       2045       Carpentersville     113 S. Western Ave Carpentersville,
IL 60110-1737    
 
    IL       2051       Palatine, IL     1101 E. Dundee Rd Palatine, IL 60067  
 
 
    IL       2056       Orland Park, IL     15657 South Harlem Ave Orland
Park, IL 60462-5118    
 
                               
Leased - Famous Dave’s Ribs of Maryland, Inc., a Minnesota corporation
    MD       2039       Frederick     1003 West Patrick St. Frederick, MD. 21703
   
 
    MD       2040       Columbia     6201 Columbia Crossing Circle    
 
                          Columbia, MD. 21045    
 
    MD       2041       Annapolis     181 Jennifer Road Annapolis, MD. 21401    

B-1
List of Fee Company-Owned Properties



--------------------------------------------------------------------------------



 



                                      Owned/Leased     State     Store #    
Location     Address    
 
    MD       2050       Laurel, MD     14140 Baltimore Ave Laurel, MD
20707-5007    
 
    MD       2054       Gaithersburg, MD     917 Quince Orchard Rd.
Gaithersburg, MD 20878-1906    
 
                               
Leased - Lake & Hennepin BBQ & Blues, Inc., a Minnesota corporation
    MN       2003       Calhoun Square     3001 Hennepin Ave. Mpls., MN 55408  
 
 
                               
Leased - Famous Dave’s of America, Inc., a Minnesota corporation
    MN       2002       Roseville     2131 Snelling Ave., Roseville, MN 55113  
 
 
    MN       2005       Highland Park (St. Paul)     1930 W. 7th St., St. Paul,
MN 55116    
 
    MN       2008       Forest Lake     43 19th St. SW, Forest Lake, MN 55025  
 
 
    MN       2011       St. Paul (west)     2079 S. Robert St. West St.Paul, MN.
55118    
 
    MN       2016       Plymouth     11308 Highway 55, Plymouth, MN
55441    
 
    MN       2031       Bloomington, MN     5101 W. 98th St. Bloomington, MN
55437    
 
                               
 
                               
 
                               
 
    with Liens per
the UCC Lien Search
results spreadsheet
- Termination
required                          
 
                               
 
                               
Just an FYI - The spreadsheet below was based on the lease documents submitted
by Borrower.
                               
The FF&E in these locations may not be used as WFB collateral since it is not
owned by the Borrowing entities.
                               
 
                               
Location
    Owned/
Leased     Entity     Notes     Comments    
LaCrosse, WI
    Owned     FD Ribs     Per Lease dated 5/28/00 between Famous Dave’s Ribs,
Inc., as LL, and Michael’s First LLC, as Tenant, LL also sold the furniture,
fixture and equipt to Tenant, with LL having the ROFR in the event the Tenant
sells the FF&E upon lease termination.     Personal property currently owned by
Michael’s First LLC (“Tenant”). FF&E cannot be WFB collateral.    

B-2
List of Fee Company-Owned Properties



--------------------------------------------------------------------------------



 



                                   
Location
    Owned/
Leased     Entity     Notes     Comments    
Alpharetta, GA
    Leased     FD Ribs     Per the Sublease Agreement dated as of September 19,
2003, Famous Dave’s Ribs, Inc., a MInnesota corporation (Tenant under the Prime
Lease dated 10/7/02 with CP Venture Two LLC, a limited liability company as LL)
subleased the premises & improvements to Famous Dave’s Ribs of Alpharetta, LLC
(“Sublessee”). SNDA executed by the State of California Public Employees
Retirement System, as fee LL Lender.     Personal property currently owned
(“Tenant/Franchisee”). FF&E cannot be WFB collateral.    
Marietta, GA
    Leased     FD Ribs     Per the Sublease Agreement dated as of September 19,
2003, Famous Dave’s Ribs, Inc., a MInnesota corporation (Tenant under the Prime
Lease dated 10/1/02 with Wildwood Associates, a Georgia general partnership, as
LL) subleased the premises & improvements to Famous Ribs of Marietta, LLC
(“Sublessee”). LL Consent to the Sublease dated 10/27/03.     Personal property
currently owned (“Tenant/Franchisee”). FF&E cannot be WFB collateral.    

B-3
List of Fee Company-Owned Properties



--------------------------------------------------------------------------------



 



                                   
Location
    Owned/
Leased     Entity     Notes     Comments    
Snellville, GA
    Leased     FD Ribs     Per the Sublease Agreement dated as of September 19,
2003, Famous Dave’s Ribs, Inc., a Minnesota corporation (Tenant under the Prime
Lease dated 11/11/02 with U.S. Restaurant Properties Operating L.P., a DE
limited partnership, as LL) subleased the premises & improvements to Famous Ribs
of Snellville, LLC, a Georgia limited liability company (“Sublessee”). FF&E is
owned by U.S. Restaurant Properties Operating L.P., a DE limited partnership and
leased to Famous Dave’s Ribs, Inc. (“Tenant under the Prime Lease”). An SNDA
dated 12/5/02 was executed by Wells Fargo Minnesota, N.A., as Indenture Trustee
(“fee Lender”) to Famous Dave’s Ribs, Inc.(“Tenant”).     FF&E owned by USRP.
Cannot be used as WFB collateral    

B-4
List of Fee Company-Owned Properties



--------------------------------------------------------------------------------



 



EXHIBIT C

LIST OF FRANCHISED PROPERTIES

See Attached

Franchise Restaurants

  Store Code     Franchise     Opening     Location     Shack/F Serv     Phone  
  Fax     Address    
3073
    Famous Ribs 12/22/02     11/18/2003     Alpharetta, GA (Northpinte)     FS
Lodge     678-566-1002     678-566-1941     6400 North Point Pkwy Alpharetta, GA
30022    
3028
    Team R n’ B, LLC     1/29/2002     Appleton, WI.(10/20/97)     FS Shack    
920-991-9700     920-991-9730     1170 Westhill Blvd. Appleton, WI. 54914    
3014
    K&L Bar-B-Que     7/30/2001     Augusta, GA     FS Shack     706-733-6155  
  706-733-6156     2821 Washington Rd. Augusta, GA 30909    
3026
    BBQ Ventures     2/11/2002     Bellevue, NE     FS Shack     402-934-2300  
  402-934-5614     2015 Pratt Ave. Bellevue, NE. 68123    
3030
    BBQ Ventures     7/1/2002     Benson Park, NE     FS Shack     402-333-6391
    402-932-3708     7051 Ames St. Omaha, NE 68134    
3035
    Rocky Mtn Ribs     2/24/2003     Billings, MT.     FS Lodge     406-652-4880
    TBA     2883 King Ave West Billings, MT 59102    
3080
    DTSG, Inc.     4/19/2004     Bismarck, ND     FS Shack     701-530-9800    
701-233-2485     401 East Bismarck Expressway Bismarck, ND 58504    
3090
    Rocky Mountain Ribs           Bozeman, MT     Lodge                 1230
North 7th Avenue, Bozeman, MT 59715    
3009
    Mercedes     11/13/2000     Bloomington, IL     FS Shack     309-664-0044  
  309-664-6805     1603 Mornssey Drive Bloomington, IL 61701    
3036
    No Country BBQ     6/9/2003     Brick, NJ     FS Lodge     732-262-7485    
732-264-7486     950 Cedar Bridge Ave Brick Township, NJ 08723    
3002
    Rib Kings     3/15/2000     Burnsville, MN     CS Shack     952-882-9933    
952-882-9963     12721 Co Rd 5, Burnsville, MN 55337    
3078
    Cedar Fair     5/31/2004     Cedar Point, OH     FS Shack    
419-626-0830,3211     419-627-2130     1 Cedar Point Drive Sandusky, OH 44870  
 
3049
    Desert Ribs     9/20/2004     Chandler, AZ     Smokehouse     480-782-1212  
  480-782-0334     3250 W. Frye Road Chandler, AZ 85224    
3013
    Competition BBQ     6/4/2001     Cross Lake, MN     CS Shack    
218-692-7427     218-692-1445     33816 Co. Rd. 3 Cross Lake, MN. 56442-4047    
3049
    Desert Ribs     9/20/2004     Chandler, AZ     Smokehouse     480-782-1212  
  480-782-6225     3250 W Frye Road Chandler, AZ 85224    
3008
    Round Barn     10/30/2000     Champaign, IL     FS Shack     217-403-1166  
  217-403-1162     1900 Round Bam Rd Champaign, IL 61821    
3044
    Famous Five Dining     3/10/2003     Chattanooga, TN     FS Lodge    
423-954-3227     423-954-3999     2122 Gunbarrel Road Chattanooga, TN 37421    
3042
    Barbecue Centures           Council Bluffs, IA     Lodge                 50
Arena Way, Council Bluffs, IA 51501    
3010
    Elmore Foods     7/22/2002     Davenport, IA     FS Shack     563-388-8555  
  563-388-7032     1110 E. Kimberly Rd. Davenport, IA 52807    
3027
    Competition BBQ     5/13/2002     Duluth, MN     CS Shack     218-740-3180  
  218-740-3183     355 Lake Ave So Duluth, MN 55802    
3066
    Michaels Second     11/24/2003     Eau Claire, WI     FS Shack    
715-835-2227     715-839-9790     2911 Mall Drive Eau Claire, WI 54701    
3025
    DTSG, inc     6/17/2002     Fargo, ND     FS Shack     701-282-8900    
701-282-3338     2581 45th St. SW Fargo, ND 58104    
3056
    Big Ten Ribs, Inc     12/8/2003     Flint, MI     FS Shack     810-720-4600
    810-720-4601     G-3558 Miller Road, Flint, MI 48507    
3016
    Famous Five Dining     10/1/2001     Florence, Alabama     FS Lodge    
256-764-4499     256-764-8195     212 Cox Creek Pkwy Florence, AL. 35630

   
3018
    Ribilicious     5/20/2002     Florence, Kentucky     FS Shack    
859-647-7788     859-647-2864     4931 Houston Rd Florence, KY 41042

   
3068
    Famous Five Dining     12/8/2003     Franklin, TN     FS Lodge    
615-778-1227     615-778-7664     7086 Bakers Bridge Rd Franklin, TN 37067    
3079
    Team RNB Michigan     5/10/2004     Grandville, MI     FS Shack    
616-301-7711     616-301-7717     4505 Canal Ave Grandville, MI 49418    
3087
    Team R n’ B, LLC     12/13/2004     Greenfield, WI     FS Lodge    
414-727-1940           5077 South 27th Street, Greenfield, WI 53221    
3019
    Famous Five Dining     12/3/2001     Hermitage, TN     FS Lodge    
615-882-0999     615-882-0520     5000 Old Hickory Blvd. Hermitage, TN 37076    
3039
    No Country BBQ     6/23/2003     Hillsborough, NJ     FS Lodge    
908-874-3323     908-874-5976     315 Route 206, Suite 502 Hillsborough, NJ
08844    
3029
    Ribs N’Bibs     1/29/2002     Janesville, WI. (3/24/98)     FS Shack    
608-757-8100     608-757-8107     3030 Milton Janesville, WI. 53545    
3059
    Utah BBQ     8/11/2003     Jordans Landing, UT     FS Lodge     801-280-8844
    801-280-8824     7273 S. Plaza Center Drive West Jordan, UT 84084    
3050
    BBQ Ventures     6/23/2003     Kansas City, KS     FS Lodge     913-334-8646
    913-334-0700     1320 Village West Pkwy Kansas City, KS 66111    

C-1
List of Leasehold Company-Owned Properties

 



--------------------------------------------------------------------------------



 



  Store Code     Franchise     Opening     Location     Shack/ F Serv     Phone
    Fax     Address    
3037
    Famous Five Dining     12/11/2002     Knoxville, TN (CedarBluff)     FS
Lodge     865-694-9990     865-694-9915     208 Advantage Drive Knoxville, TN
37922    
3005
    Michael’s First     12/12/1997     LaCrosse, WI     FS Shack    
608-779-4100     608-779-4110     3055 State Hwy. 16, LaCrosse, WI 54601    
3061
    Sonoran BBQ     6/7/2004     LasVegas, NV     FS Lodge     702-646-5631    
702 646-1261     1951 N Rainbow Blvd LasVeqas, NV 89108    
3033
    Utah BBQ, Inc     7/1/2002     Layton, UT (12/7/00)     FS Lodge    
801-773-3994     801-773-3997     1977 North 1200 West Layton, UT 84041

   
3054
    Ribilicious     8/4/2003     Lexinqton, KY     FS Shack     859-266-1254    
859-266-1638     2299 Richmond Road, Lexington KY 40502    
3004
    Old School BBQ     6/23/1995     Linden Hills, MN     CS Shack    
612-929-1200     612-929-2890     4264 Upton Ave. S. Mpls., MN 55410    
3034
    Derby Daves     10/6/2003     Louisville, KY     FS Shack     502-493-2812  
  502-493-9898     8605 Citadel Way Louisville, KY 40220    
3023
    Ribs N’ Bibs     1/29/2002     Madison, WI. (8/18/97)     FS Shack    
608-286-9400     608-286-9402     900 South Park St. Madison, WI. 53715    
3077
    Concord, BBQ           Manhatten, KS     Lodge                 910 Commons
Place, Manhatten, KS 66503    
3032
    Utah BBQ, Inc     7/1/2002     Midvale, UT (11/30/00)     FS Lodge    
801-566-4442     801-566-4443     1166 E. Fort Union Blvd. Midvale, UT 84047    
3020
    Mercedes     12/3/2001     Mishawaka, IN.     FS Shack     574-277-1888    
574-277-2444     6402 No. Grape Rd. Mishawaka, IN. 46544    
3055
    Comp BBQ     7/14/2003     Mall Of America     FS Lodge     952-854-0225    
952-854-4912     320 South Ave Mall of America Bloomington, MN 55425

   
3040
    No Country BBQ     9/13/2004     Mays Landing, NJ     FS Shack    
609-569-9910     609-569-9912     4215 Black Horse Pike Mays Landing, NJ 08330

   
3022
    No Country BBQ     3/25/2002     Mountainside, NJ     FS Lodge    
908-232-5619     908-232-5620     1443 Route 22 East Mountainside, NJ 07092    
3047
    Ribs N’ Bibs     8/23/2004     Muskegon, MI     FS Shack     231-799-9255  
  231-799-9313     5710 S. Harvey St Muskeqon, MI 49444    
3051
    No Country BBQ     12/8/2003     New Brunswick, NJ     FS Lodge    
732-296-9009     732-296-1071     23 U.S. Highway Route 1 New Brunswick, NJ
08901    
3081
    Buckeye BBQ     11/1/2004     N. Olmstead, OH     Shack/ F Serv    
440-777-0200     440-777-1200     26410 Great Northern Shopping Center
NorthOlmstead, OH 44070    
3041
    BBQ Ventures     11/18/2002     Old Market, NE     FS Shack     402-614-9333
    402-614-7333     1 101 Harney St Omaha, NE 68102    
3011
    BBQ Ventures     2/5/2000     Omaha, NE     FS Lodge     402-333-8001    
402-333-8025     17330 W. Center St Omaha, NE 68130    
3075
    Rib Kinqs, Inc.     10/18/2004     Owatonna, MN     FS Lodge    
507-455-2900     507-444-9700     4355 W Frontage Road Owatonna, MN 55060    
3003
    Eastport     5/22/2000     E. Peoria, IL     FS Lodge     309-694-0048    
309-694-1397     703 Mariners Way, East Peoria, IL 61611    
3021
    Eastport     4/7/2003     Peoria, IL (Grand Prairie Mall)     FS Shack    
309-683-2663     309-691-3326     5201 W. War Memorial Blvd Peoria, IL 61615    
3074
    Famous Ribs 12/12/02     11/18/2003     Powers Ferry, GA (Atlanta)     FS
Lodge     770-933-8998     770-933-9459     1935 Powers Ferry Road Marietta, GA
30339    
3024
    Competition BBQ     12/13/2001     Rochester, MN (02/23/98)     FS Shack    
507-282-4200     507-282-2393     431 NW 16th Ave. Rochester MN. 55901    
3065
    Elmore Foods     9/6/2004     Rockford, IL     FS Shack     815-636-0300    
TBA     3303 N. Perryville Road Rockford, IL 61114    
3063
    Blue Ribbon     11/3/2003     Roseville, MI     FD Shack     586-293-2900  
  586-293-2929     20300 East 13 Mile Road Roseville, MI 48066    
3086
    Big Ten Ribs, Inc           Saginaw, MI     Lodge                 5665 Bay
Road, Saginaw, MI 48604    
3060
    DTSG     8/25/2003     Sioux City, IA     FS Shack     712-277-8800    
712-277-8803     201 Pierce St Sioux City, IA 51101    
3088
    North Country BBQ           Smithtown, NY     Lodge                 720
Smithtown Bypass, Smithtown, NY 11787    
3012
    DTSG     4/23/2001     Sioux Falls, SD     FS Shack     605-334-8800    
605-334-8822     2700 S. Minnesota Ave Sioux Falls, SD. 57105    
3017
    Ribilicious     11/12/2001     Springdale, OH     FS Shack     513-671-7427
    513-671-2741     12183 Springfield Pike Springdale, OH 45246    

C-2
List of Leasehold Company-Owned Properties

 



--------------------------------------------------------------------------------



 



  Store Code     Franchise     Opening     Location     Shack/ F Serv     Phone
    Fax     Address    
3062
    Utah BBQ     6/28/2004     St. Georqe, UT     FS Lodge     435-634-0678    
435-634-0679     393 S River Road St George, UT 84790    
3072
    Famous Ribs 2/10/03     11/18/2003     Stone Mtn, GA (Snellville)     FS
Lodge     770-979-7779     770-979-5808     3868 Stone Mountain Hwy Snellville
GA 30039    
3048
    Sonoran BBQ     12/8/2003     Tucson, AZ     FS Shack     520-888-1512    
520-888-1514     4565 N Oracle Road Tucson, AZ 85705    
3038
    Ribs N’ Bibs     3/17/2003     Waukesha, Wl.     FS Shack     262-522-3210  
  262-522-3215     2137 Moreland Blvd Waukesha, Wl 53186    
3043
    Blue Ribbon Rests     4/28/2003     Westland, Ml. (Detroit)     FS Shack    
734-595-1000     734-595-1100     36601 Warren Road Westland, Ml 48135    
3006
    Rib Kings     6/6/2000     Wisc. Dells, Wl     FS Shack     608-253-6683    
608-253-4393     435 Broadway, Wisconsin Dells, Wl 53965    
3089
    Cutchall Mgmt     8/30/2004     Wichita, KS     FS Shack     316-630-9393  
  316-630-0660     9719 E. 21st St N Wichita, KS 67206    

C-3
List of Leasehold Company-Owned Properties

 



--------------------------------------------------------------------------------



 



EXHIBIT D

FORM OF NOTE



--------------------------------------------------------------------------------

     FOR VALUE RECEIVED, the undersigned (collectively, the “Borrowers”),
jointly and severally, hereby promise to pay to ___or registered assigns (the
“Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to the Borrowers under that certain Credit Agreement, dated
as of January 28, 2005 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), between the Borrowers and
Wells Fargo Bank, National Association, as Administrative Agent, and the lenders
from time to time party thereto.

     The Borrowers promise to pay interest on the unpaid principal amount of
each Revolving Credit Loan from the date of such Revolving Credit Loan until
such principal amount is paid in full, at such interest rates and at such times
as provided in the Agreement. All payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. This Note is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. Revolving Credit Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Note and
endorse thereon the date, amount and maturity of its Revolving Credit Loans and
payments with respect thereto.

     The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

     The liability of all Borrowers hereunder shall be joint and several. Each
Borrower shall be primarily and directly liable hereunder.

     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

D-1
Form of Note

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrowers have caused this Note to be duly executed as
of the date first above written.

              FAMOUS DAVE’S OF AMERICA, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
            D&D OF MINNESOTA, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
            LAKE & HENNEPIN BBQ AND BLUES, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
            FAMOUS DAVE’S RIBS, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
            FAMOUS DAVE’S RIBS-U, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

D-2
Form of Note

 



--------------------------------------------------------------------------------



 



              FAMOUS DAVE’S RIBS OF MARYLAND, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
       

D-3
Form of Note

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                             
Amount of                                           Principal or     Outstanding
                                    Interest     Principal             Type of
Revolving     Amount of Revolving     End of Interest     Paid This     Balance
    Notation   Date   Credit Loan Made     Credit Loan Made     Period     Date
    This Date     Made By    
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  
—
    —————       ——————       ————       ———       ———       ——  

D-4
Form of Note

 



--------------------------------------------------------------------------------



 



EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date: _______,

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

     Reference is made to that certain Credit Agreement, dated as of January 28,
2005 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among FAMOUS DAVE’S OF AMERICA, INC., a Minnesota
corporation, D&D OF MINNESOTA, INC., a Minnesota corporation, LAKE & HENNEPIN
BBQ AND BLUES, INC., a Minnesota corporation, FAMOUS DAVE’S RIBS, INC., a
Minnesota corporation, FAMOUS DAVE’S RIBS-U, INC., a Minnesota corporation and
FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota corporation (collectively, the
“Borrowers” and each individually, a “Borrower”), the Lenders from time to time
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent.

     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the ___of each of the Borrowers, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of each of the Borrowers, and that:

     [Use following paragraph 1 for fiscal year-end financial statements]

     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrowers ended as of the above date, together with the report and opinion
of an independent certified public accountant required by such section.

     [Use following paragraph 1 for fiscal quarter-end financial statements]

     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrowers ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrowers
and their Subsidiaries in accordance with GAAP consistently applied as of such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.

     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrowers during the accounting period covered by the attached financial
statements.

E-1
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



     3. A review of the activities of the Borrowers during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrowers performed and
observed all its Obligations under the Loan Documents, and

[select one:]

     [to the best knowledge of the undersigned during such fiscal period, the
Borrowers performed and observed each covenant and condition of the Loan
Documents applicable to them.]

—or—

     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default or Event of Default and its
nature and status:]

     4. The representations and warranties of the Borrowers contained in
Article V of the Agreement, or which are contained in any document furnished at
any time under or in connection with the Loan Documents, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

     5. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

[Signatures begin on next page]

E-2
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___, ___.

              FAMOUS DAVE’S OF AMERICA, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
            D&D OF MINNESOTA, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
            LAKE & HENNEPIN BBQ AND BLUES, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
            FAMOUS DAVE’S RIBS, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

 
            FAMOUS DAVE’S RIBS-U, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

E-3
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



              FAMOUS DAVE’S RIBS OF MARYLAND, INC.,
a Minnesota corporation,
 
       

  By:

 

--------------------------------------------------------------------------------


  Name:

 

--------------------------------------------------------------------------------


  Title:

 

--------------------------------------------------------------------------------

E-4
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



For the Quarter/Year ended ___________________(“Statement Date”)

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

[Form to be provided by Borrowers and approved by
Administrative Agent in its reasonable discretion]

E-5
Form of Compliance Certificate

 



--------------------------------------------------------------------------------



 



EXHIBIT F

ASSIGNMENT AND ASSUMPTION

     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations as a Lender under the Credit Agreement and any other documents
or instruments delivered pursuant thereto to the extent related to the amount
and percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

             
 
            1.   Assignor: ______________________________
 
            2.   Assignee: ______________________________ [and is an    
           Affiliate of [identify Lender]]   3.   Borrower(s):
______________________________
 
            4.   Administrative Agent: ______________________, as the
administrative agent under the

      Credit Agreement    
 
           
5.
  Credit Agreement:   The Credit Agreement, dated as of January 28, 2005, by and
among FAMOUS DAVE’S OF AMERICA, INC., a Minnesota corporation, D&D OF MINNESOTA,
INC., a Minnesota corporation, LAKE & HENNEPIN BBQ AND BLUES, INC., a Minnesota
corporation, FAMOUS DAVE’S RIBS, INC., a    

F-1
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



         

      Minnesota corporation, FAMOUS DAVE’S RIBS-U, INC., a Minnesota corporation
and FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota corporation, the Lenders
parties thereto, and Wells Fargo Bank, National Association, as Administrative
Agent
 
       
6.
  Assigned Interest:    

                                              Aggregate Amount of       Amount
of                     Commitment/Revolving       Commitment/Revolving          
          Credit Loans       Credit Loans       Assignee’s       Facility
Assigned     for all Lenders*       Assigned*       Pro Rata Share              
                           
Interest in Entire Commitment
    $ _____________       $ _____________         _____________ %              
                                                           

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

F-2
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

     

  ASSIGNOR

  [NAME OF ASSIGNOR]
 
   

  By:

 

--------------------------------------------------------------------------------

 

       Title:
 
   

  ASSIGNEE

  [NAME OF ASSIGNEE]
 
   

  By:

 

--------------------------------------------------------------------------------

 

        Title:
 
   
[Consented to and]1 Accepted:
   
[NAME OF ADMINISTRATIVE AGENT], as
   
  Administrative Agent
   
 
   
By:
   

--------------------------------------------------------------------------------

 
   
      Title:
   
 
   
[Consented to:]2
   
 
   
By:
   

--------------------------------------------------------------------------------

 
   
      Title:
   



--------------------------------------------------------------------------------

1   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   2   To be added only if the consent of any
Borrower and/or other parties (e.g. Lenders) is required by the terms of the
Credit Agreement.

F-3
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

     1. Representations and Warranties.

     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Article VI thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or

F-4
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



after the Effective Date. The Assignor and the Assignee shall make all
appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.

     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

F-5
Form of Assignment and Assumption

 



--------------------------------------------------------------------------------



 



EXHIBIT H

OPINION MATTERS

     The matters contained in the following Sections of the Credit Agreement
should be covered by the legal opinion:



  •   Section 5.01(a), (b), (c) and (d)



  •   Section 5.02



  •   Section 5.03



  •   Section 5.04



  •   Section 5.06



  •   Section 5.14(c)



  •    

H-1
Opinion Matters

 



--------------------------------------------------------------------------------



 



EXHIBIT I

FILING OFFICES

STATE OF FORMATION FILING (BORROWERS)

Minnesota Secretary of State:

I-1
Exhibit I-filing Offices

 



--------------------------------------------------------------------------------



 



EXHIBIT J

OWNERSHIP CHART
(OWNERSHIP CHART) [c92528c9252800.gif]

J-1
Ownership Chart

 



--------------------------------------------------------------------------------



 



EXHIBIT K

PERMITTED ENCUMBRANCES



1.   Liens and security interests in favor of Administrative Agent for the
benefit of Lenders pursuant to the Loan Documents.



2.   Liens permitted under Section 7.01.



3.   Leases listed on the Rent Roll attached to the Debtor’s Certification
executed by Borrowers in favor of Administrative Agent and delivered on the
Closing Date.



4.   Any other Liens and encumbrances arising after the date hereof which are
otherwise approved in writing by Administrative Agent and Lenders in their Sole
Discretion.

K-1
Permitted Encumbrances

 